Exhibit 10.1


RECEIVABLES PURCHASE AGREEMENT


Dated as of June 30, 2017


by and among


OUTFRONT MEDIA RECEIVABLES LLC,
as Seller,


THE PERSONS FROM TIME TO TIME PARTY HERETO,
as Purchasers and as Group Agents,


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Administrative Agent,


and


OUTFRONT MEDIA LLC,
as initial Servicer









--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page


ARTICLE I
DEFINITIONS
1


 
SECTION 1.01.
Certain Defined Terms
1


 
SECTION 1.02.
Other Interpretive Matters
36


 
SECTION 1.03.
Accounting Terms; GAAP
37


ARTICLE II
TERMS OF THE PURCHASES AND INVESTMENTS
37


 
SECTION 2.01.
Purchase Facility
37


 
SECTION 2.02.
Making Investments; Return of Capital
38


 
SECTION 2.03.
Yield and Fees
40


 
SECTION 2.04.
Records of Investments and Capital
40


 
SECTION 2.05.
Defaulting Purchasers
41


ARTICLE III
[Reserved]
41


ARTICLE IV
SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS
41


 
SECTION 4.01.
Settlement Procedures
41


 
SECTION 4.02.
Payments and Computations, Etc
44


ARTICLE V
INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND SECURITY INTEREST
45


 
SECTION 5.01.
Increased Costs
45


 
SECTION 5.02.
Funding Losses
46


 
SECTION 5.03.
Taxes
47


 
SECTION 5.04.
Inability to Determine Adjusted LIBOR; Change in Legality
51


 
SECTION 5.05.
Security Interest
51


ARTICLE VI
CONDITIONS TO EFFECTIVENESS AND INVESTMENTS
52


 
SECTION 6.01.
Conditions Precedent to Effectiveness and the Initial Investment
52


 
SECTION 6.02.
Conditions Precedent to All Investments
53


 
SECTION 6.03.
Conditions Precedent to All Releases
53


ARTICLE VII
REPRESENTATIONS AND WARRANTIES
54


 
SECTION 7.01.
Representations and Warranties of the Seller
54


 
SECTION 7.02.
Representations and Warranties of the Servicer
60


ARTICLE VIII
COVENANTS
64


 
SECTION 8.01.
Affirmative Covenants of the Seller
64


 
SECTION 8.02.
Reporting Requirements of the Seller
67


 
SECTION 8.03.
Negative Covenants of the Seller
69


 
SECTION 8.04.
Affirmative Covenants of the Servicer
71


 
SECTION 8.05.
Reporting Requirements of the Servicer
74


 
SECTION 8.06.
Negative Covenants of the Servicer
77


 
SECTION 8.07.
Full Recourse
79


 
SECTION 8.08.
Separate Existence of the Seller
79





 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




ARTICLE IX
ADMINISTRATION AND COLLECTION OF RECEIVABLES
82


 
SECTION 9.01.
Appointment of the Servicer
82


 
SECTION 9.02.
Duties of the Servicer
83


 
SECTION 9.03.
Lock-Box Account Arrangements
84


 
SECTION 9.04.
Enforcement Rights
85


 
SECTION 9.05.
Responsibilities of the Seller
87


 
SECTION 9.06.
Further Actions
88


 
SECTION 9.07.
Servicing Fee
88


ARTICLE X
EVENTS OF TERMINATION
88


 
SECTION 10.01.
Events of Termination
88


ARTICLE XI
THE ADMINISTRATIVE AGENT
91


 
SECTION 11.01.
Authorization and Action
91


 
SECTION 11.02.
Administrative Agent’s Reliance, Etc.
92


 
SECTION 11.03.
Administrative Agent and Affiliates
92


 
SECTION 11.04.
Indemnification of Administrative Agent
92


 
SECTION 11.05.
Delegation of Duties
93


 
SECTION 11.06.
Action or Inaction by Administrative Agent
93


 
SECTION 11.07.
Notice of Events of Termination; Action by Administrative Agent
93


 
SECTION 11.08.
Non-Reliance on Administrative Agent and Other Parties
93


 
SECTION 11.09.
Successor Administrative Agent
94


ARTICLE XII
THE GROUP AGENTS
94


 
SECTION 12.01.
Authorization and Action
94


 
SECTION 12.02.
Group Agent’s Reliance, Etc
95


 
SECTION 12.03.
Group Agent and Affiliates
95


 
SECTION 12.04.
Indemnification of Group Agents
95


 
SECTION 12.05.
Delegation of Duties
96


 
SECTION 12.06.
Notice of Events of Termination
96


 
SECTION 12.07.
Non-Reliance on Group Agent and Other Parties
96


 
SECTION 12.08.
Successor Group Agent
97


 
SECTION 12.09.
Reliance on Group Agent
97


ARTICLE XIII
INDEMNIFICATION
97


 
SECTION 13.01.
Indemnities by the Seller
97


 
SECTION 13.02.
Indemnification by the Servicer
100


ARTICLE XIV
MISCELLANEOUS
102


 
SECTION 14.01.
Amendments, Etc
102


 
SECTION 14.02.
Notices, Etc
103


 
SECTION 14.03.
Assignability; Addition of Purchasers
103


 
SECTION 14.04.
Costs and Expenses
106





 
ii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




 
SECTION 14.05.
No Proceedings; Limitation on Payments
107


 
SECTION 14.06.
Confidentiality
107


 
SECTION 14.07.
GOVERNING LAW
109


 
SECTION 14.08.
Execution in Counterparts
109


 
SECTION 14.09.
Integration; Binding Effect; Survival of Termination
109


 
SECTION 14.10.
CONSENT TO JURISDICTION
110


 
SECTION 14.11.
WAIVER OF JURY TRIAL
110


 
SECTION 14.12.
Ratable Payments
110


 
SECTION 14.13.
Limitation of Liability
111


 
SECTION 14.14.
Intent of Parties
111


 
SECTION 14.15.
USA Patriot Act
112


 
SECTION 14.16.
Right of Setoff
112


 
SECTION 14.17.
Severability
112


 
SECTION 14.18.
Mutual Negotiations
112


 
SECTION 14.19.
Captions and Cross References
112










EXHIBITS


EXHIBIT A    –    Form of Investment Request
EXHIBIT B    –    Form of Reduction Notice
EXHIBIT C    –    Form of Assignment and Acceptance Agreement
EXHIBIT D    –    Form of Assumption Agreement
EXHIBIT E    –    [Reserved]
EXHIBIT F    –    Form of Information Package
EXHIBIT G    –    Form of Compliance Certificate



SCHEDULES


SCHEDULE I    –    Commitments
SCHEDULE II    –    Lock-Box Accounts and Lock-Box Banks
SCHEDULE III    –    Notice Addresses
SCHEDULE 7.01(l)    –    UCC Details
SCHEDULE 8.04(f)    –    Location of Records






 
iii
 




--------------------------------------------------------------------------------






This RECEIVABLES PURCHASE AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
June 30, 2017 by and among the following parties:
(i)    OUTFRONT MEDIA RECEIVABLES LLC, a Delaware limited liability company, as
Seller (together with its successors and assigns, the “Seller”);
(ii)    the Persons from time to time party hereto as Purchasers and as Group
Agents;
(iii)    THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMU”), as
Administrative Agent; and
(iv)    OUTFRONT MEDIA LLC, a Delaware limited liability company (“Media LLC”),
as initial Servicer (in such capacity, together with its successors and assigns
in such capacity, the “Servicer”).
PRELIMINARY STATEMENTS
The Seller has acquired, and will acquire from time to time, Receivables from
the Originators pursuant to the Purchase and Sale Agreement. The Seller desires
to sell the Receivables to the Purchasers and, in connection therewith, has
requested that the Purchasers make Investments from time to time, on the terms,
and subject to the conditions set forth herein.
In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I

DEFINITIONS
SECTION 1.01.     Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
“Adjusted LIBOR” means with respect to any Yield Period, the interest rate per
annum determined by the applicable Group Agent by dividing (the resulting
quotient rounded upwards, if necessary, to the nearest 1/100th of 1% per annum)
(i) the Intercontinental Exchange Benchmark Administration Ltd. (or the
successor thereto if it is no longer making such rates available) LIBOR Rate
(“ICE LIBOR”), as published by Reuters (currently Reuters LIBOR01 page) (or any
other commercially available source providing quotations of ICE LIBOR as
designated by the Administrative Agent from time to time) at approximately 11:00
a.m. (London, England time) for deposits in U.S. Dollars with a duration
comparable to such Yield Period on the second Business Day preceding the first
day of such Yield Period (or if a rate cannot be determined under the foregoing,
an interest rate per annum equal to the average (rounded upwards, if necessary,
to the nearest 1/100th of 1% per annum) of the interest rates per annum at which
deposits in U.S. Dollars with a duration comparable to such Yield Period in a
principal amount substantially equal to the





--------------------------------------------------------------------------------





Portion of Capital to be funded at Adjusted LIBOR during such Yield Period are
offered to the principal London office of the applicable Group Agent (or its
related Committed Purchaser) by three London banks, selected by the applicable
Group Agent in good faith, at approximately 11:00 a.m. (London, England time) on
the second Business Day preceding the first day of such Yield Period), by (ii) a
number equal to 1.00 minus the Euro-Rate Reserve Percentage. The calculation of
Adjusted LIBOR may also be expressed by the following formula:
ICE LIBOR or alternative interest rate
Adjusted LIBOR    
=                                                                    
1.00 - Euro-Rate Reserve Percentage
Adjusted LIBOR shall be adjusted on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date. The applicable Group
Agent shall give prompt notice to the Seller of Adjusted LIBOR as determined or
adjusted in accordance herewith (which determination shall be conclusive absent
manifest error). Notwithstanding the foregoing, if Adjusted LIBOR as determined
herein would be less than zero (0.00), such rate shall be deemed to be zero
percent (0.00%) for purposes of this Agreement.
“Administrative Agent” means BTMU, in its capacity as contractual representative
for the Purchaser Parties, and any successor thereto in such capacity appointed
pursuant to Section 11.09 or Section 14.03(g).
“Adverse Claim” means any claim of ownership or any Lien; it being understood
that any such claim or Lien in favor of, or assigned to, the Administrative
Agent (for the benefit of the Secured Parties) under the Transaction Documents
shall not constitute an Adverse Claim.
“Advertiser Obligor” means with respect to a Receivable, any Obligor that is the
related advertiser under the related Contract, including, if applicable, as set
forth on the related invoice.
“Advisors” has the meaning set forth in Section 14.06(c).
“Affected Person” means each Purchaser Party, each Program Support Provider,
each Liquidity Agent and each of their respective Affiliates.
“Affiliate” means, with respect to a specified Person, any other Person directly
or indirectly controlling or controlled by or under direct or indirect common
control with such specified Person), except that, in the case of each Conduit
Purchaser, Affiliate shall mean the holder(s) of its Capital Stock or membership
interests, as the case may be. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.
“Affiliate Receivable” means any Pool Receivable any Obligor of which (a) is an
Affiliate of any Outfront Party; (b) is a Person 10% or more of the Voting Stock
of which is controlled, directly or indirectly, by any Outfront Party or any
Affiliate of any Outfront Party; or (c) is a Person


 
2
 




--------------------------------------------------------------------------------





which, together with any Affiliates of such Person, controls, directly or
indirectly, 10% of the Voting Stock of any Outfront Party.
“Agency Letter” means with respect to any Agency Receivable, an agency of record
letter, agency authorization, buying authorization or other similar agreement or
document delivered by the related Advertiser Obligor to the Servicer or any
other Outfront Party that designates the related Agency Obligor as having valid,
actual authority to enter into the related Contract and bind such Advertiser
Obligor to the terms thereof.
“Agency Obligor” means with respect to a Receivable, any Obligor that is (i) the
advertising agency, agent or licensee of the related Advertiser Obligor or (ii)
any other Person other than the Advertiser Obligor.
“Agency Receivable” means any Receivable that has one or more Agency Obligors
with respect thereto.
“Aggregate Capital” means, at any time of determination, the aggregate
outstanding Capital of all Purchasers at such time.
“Aggregate Yield” means, at any time of determination, the aggregate accrued and
unpaid Yield on the Aggregate Capital at such time.
“Agreement” has the meaning set forth in the preamble to this Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Outfront Party or any of their respective
Subsidiaries from time to time concerning or relating to bribery or corruption,
including, without limitation, the Foreign Corrupt Practices Act of 1977, as
amended, the UK Bribery Act of 2010, and any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions.
“Anti-Terrorism Laws” means each of: (a) the Executive Order; (b) the PATRIOT
Act; (c) the Money Laundering Control Act of 1986, 18 U.S.C. Sect. 1956 and any
successor statute thereto; (d) the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada); (e) the Bank Secrecy Act, and the rules and
regulations promulgated thereunder; and (f) any other Law of the United States,
Canada or any member state of the European Union now or hereafter enacted to
monitor, deter or otherwise prevent: (i) terrorism or (ii) the funding or
support of terrorism or (iii) money laundering.
“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, constitution, rule, regulation, ordinance, requirement,
restriction, permit, executive order, certificate, decision, directive or order
of any Governmental Authority applicable to such Person or any of its property
and (y) all judgments, injunctions, orders, writs, decrees and awards of all
courts and arbitrators in proceedings or actions in which such Person is a party
or by which any of its property is bound. For the avoidance of doubt, FATCA
shall constitute an “Applicable Law” for all purposes of this Agreement.


 
3
 




--------------------------------------------------------------------------------





“Asset Interest” has the meaning set forth in Section 2.01(b).
“Assignment and Acceptance Agreement” means an assignment and acceptance
agreement entered into by a Committed Purchaser, an Eligible Assignee, such
Committed Purchaser’s Group Agent and the Administrative Agent, and, if
required, the Seller, pursuant to which such Eligible Assignee may become a
party to this Agreement, in substantially the form of Exhibit C hereto.
“Assumption Agreement” has the meaning set forth in Section 14.03(i).
“Attorney Costs” means and includes all reasonable and documented fees, costs,
expenses and disbursements of any law firm or other external counsel.
“Audited Financial Statements” means the audited consolidated balance sheet of
Parent and its Subsidiaries as of December 31, 2016 and the related audited
consolidated statements of income, of changes in shareholders’ equity and of
cash flows for Parent and its Subsidiaries for the fiscal year ended December
31, 2016.
“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.
“Base Rate” means, for any day and any Purchaser, a fluctuating interest rate
per annum as shall be in effect from time to time, which rate shall be at all
times equal to the higher of:
(a)    the rate of interest in effect for such day as publicly announced from
time to time by the applicable Group Agent or its Affiliate as its “reference
rate” or “prime rate”, as applicable. Such “reference rate” or “prime rate” is
set by the applicable Group Agent or its Affiliate based upon various factors,
including such Person’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above or below such announced rate, and is not
necessarily the lowest rate charged to any customer; and
(b)    0.50% per annum above the latest Federal Funds Rate.
“Bi-Lateral LC Agreement” means that certain Continuing Agreement for Standby
Letters of Credit, dated as of November 30, 2016, among the Parent, BTMU and the
other parties from time to time party thereto.
“Breakage Fee” means (i) for any Yield Period for which Yield is computed by
reference to the CP Rate or the Adjusted LIBOR and a reduction of Capital is
made for any reason on any day other than a Settlement Date or (ii) to the
extent that the Seller shall for any reason, fail to accept a payment of Capital
on the date specified by the Seller in connection with any request for
investment pursuant to Article II of this Agreement, the amount, if any, by
which (A) the additional Yield (calculated without taking into account any
Breakage Fee or any shortened duration of such Yield Period pursuant to the
definition thereof) which would have accrued during such Yield Period (or, in
the case of clause (i) above, until the maturity of the underlying Note) on the
reductions of Capital relating to such Yield Period had such reductions not been
made (or, in the case of clause (ii) above,


 
4
 




--------------------------------------------------------------------------------





the amounts so failed to be borrowed or accepted in connection with any such
request for funding by the Seller), exceeds (B) the income, if any, received by
the applicable Purchaser from the investment of the proceeds of such reductions
of Capital (or such amounts failed to be borrowed by the Seller). A certificate
as to the amount of any Breakage Fee (including the computation of such amount)
shall be submitted by the affected Purchaser (or applicable Group Agent on its
behalf) to the Seller and shall be conclusive and binding for all purposes,
absent manifest error.
“BTMU” has the meaning set forth in the preamble to this Agreement.
“Business Day” means any day (other than a Saturday or Sunday) on which: (a)
banks are not authorized or required to close in New York City, New York and (b)
if this definition of “Business Day” is utilized in connection with ICE LIBOR,
dealings are carried out in the London interbank market.
“Capital” means, with respect to any Purchaser, the aggregate amounts paid to,
or on behalf of, the Seller in connection with all Investments made by such
Purchaser pursuant to Article II, as reduced from time to time by Collections
distributed and applied on account of reducing, returning or repaying such
Capital pursuant to Section 4.01; provided, that if such Capital shall have been
reduced by any distribution and thereafter all or a portion of such distribution
is rescinded or must otherwise be returned for any reason, such Capital shall be
increased by the amount of such rescinded or returned distribution as though it
had not been made.
“Capital Coverage Amount” means, at any time of determination, the amount equal
to (a) the Net Pool Balance at such time, minus (b) the Required Reserves at
such time.
“Capital Coverage Deficit” means, at any time of determination, the amount, if
any, by which (a) the Aggregate Capital at such time exceeds (b) the Capital
Coverage Amount at such time.
“Capital Stock” means, with respect to any Person, any and all common shares,
preferred shares, interests, participations, rights in or other equivalents
(however designated) of such Person’s capital stock, partnership interests,
limited liability company interests, membership interests or other equivalent
interests and any rights (other than debt securities convertible into or
exchangeable for capital stock), warrants or options exchangeable for or
convertible into such capital stock or other equity interests.
“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) in accordance with GAAP.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Change in Control” means the occurrence of any of the following:


 
5
 




--------------------------------------------------------------------------------





(a)    the sale, lease or transfer, in one or a series of related transactions,
of all or substantially all of the assets of Parent and its Subsidiaries, taken
as a whole, to any Person;
(b)    Parent becomes aware of (by way of a report or any other filing pursuant
to Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise)
the acquisition by any Person or group (within the meaning of Section 13(d)(3)
or Section 14(d)(2) of the Exchange Act), including any group acting for the
purpose of acquiring, holding or disposing of securities (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act, or any successor provision), in a
single transaction or in a related series of transactions, by way of merger,
consolidation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, or any successor
provision) of 50% or more of the total voting power of the Voting Stock of
Parent (directly or through the acquisition of voting power of Voting Stock of
any direct or indirect parent company of Parent);
(c)    during any period of two (2) consecutive years, individuals who at the
beginning of such period were members of the board of directors (or equivalent
body) of Parent (together with any new members thereof whose election by such
board of directors (or equivalent body) or whose nomination for election by
holders of Capital Stock of Parent was approved by a vote of a majority of the
members of such board of directors (or equivalent body) then still in office who
were either members thereof at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of such board of directors (or equivalent body) then in
office;
(d)    the approval of any plan or proposal for the winding up or liquidation of
Parent;
(e)    Media LLC ceases to own, directly, 100% of the issued and outstanding
Capital Stock of the Seller free and clear of all Adverse Claims;
(f)    Parent ceases to own, directly or indirectly, 100% of the issued and
outstanding Capital Stock of Media LLC, any Originator, Servicer or Seller; or
(g)    a “change of control” (or similar event) shall occur under the Credit
Agreement.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided that notwithstanding anything herein to the
contrary, (w) the final rule titled Risk-Based Capital Guidelines; Capital
Adequacy Guidelines; Capital Maintenance: Regulatory Capital; Impact of
Modifications to Generally Accepted Accounting Principles; Consolidation of
Asset-Backed Commercial Paper Programs; and Other Related Issues, adopted by the
United States bank regulatory agencies on December 15, 2009, (x) the Dodd-Frank
Wall Street Reform and Consumer


 
6
 




--------------------------------------------------------------------------------





Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all reports, notes, requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to the agreements reached by the Basel Committee on Banking Supervision
in “Basel III: A Global Regulatory Framework for More Resilient Banks and
Banking Systems” (as amended, supplemented or otherwise modified or replaced
from time to time), shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.
“Closing Date” means June 30, 2017.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collections” means, with respect to any Pool Receivable: (a) all funds that are
received by any Originator, the Seller, the Servicer or any other Person on
their behalf in payment of any amounts owed or payable in respect of such Pool
Receivable (including purchase price, finance charges, interest and all other
charges), or applied to amounts owed or payable in respect of such Pool
Receivable (including insurance payments and net proceeds of the sale or other
disposition of repossessed goods or other collateral or property of any related
Obligor or any other Person directly or indirectly liable for the payment of
such Pool Receivable and available to be applied thereon), (b) all Deemed
Collections, (c) all proceeds of all Related Security with respect to such Pool
Receivable and (d) all other proceeds of such Pool Receivable.
“Commingling Report” has the meaning set forth in Section 9.04(d).
“Commitment” means, with respect to any Committed Purchaser (including a Related
Committed Purchaser), the maximum aggregate amount of Capital which such Person
is obligated to pay hereunder on account of all Investments, on a combined
basis, as set forth on Schedule I or in the Assumption Agreement or other
agreement pursuant to which it became a Purchaser, as such amount may be
modified in connection with any subsequent assignment pursuant to Section 14.03
or in connection with a reduction in the Facility Limit pursuant to Section
2.02(e). If the context so requires, “Commitment” also refers to a Committed
Purchaser’s obligation to fund Investments hereunder in accordance with this
Agreement.
“Committed Purchasers” means BTMU and each other Person that is or becomes a
party to this Agreement in the capacity of a “Committed Purchaser”.
“Concentration Limit” means at any time for any Obligor, the product of (i) such
Obligor’s Specified Concentration Percentage and (ii) the aggregate Unpaid
Balance of all Eligible Receivables at such time of determination.
“Conduit Purchaser” means each commercial paper conduit that is or becomes a
party to this Agreement in the capacity of a “Conduit Purchaser”.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


 
7
 




--------------------------------------------------------------------------------





“Contract” means, with respect to any Receivable, the contract or contracts
(including any purchase order or invoice), between an Originator and an Obligor,
pursuant to which such Receivable arises or which evidences such Receivable and,
for purposes of this Agreement only, which Contract is related to a Receivable
that has been sold or contributed to Seller pursuant to the Purchase and Sale
Agreement. A “related” Contract with respect to a Pool Receivable means a
Contract under which such Pool Receivable arises or which is relevant to the
collection or enforcement of such Receivable.
“CP Rate” means, for any Conduit Purchaser and for any Yield Period for any
Portion of Capital, the per annum rate equivalent to the weighted average cost
(as determined by the applicable Group Agent and which shall include commissions
and fees of placement agents and dealers, incremental carrying costs incurred
with respect to Notes of such Person maturing on dates other than those on which
corresponding funds are received by such Conduit Purchaser, other borrowings by
such Conduit Purchaser (other than under any Liquidity Agreement) and any other
costs and expenses associated with the issuance of Notes) of or related to the
issuance of Notes that are allocated, in whole or in part, by the applicable
Conduit Purchaser to fund or maintain such Portion of Capital (and which may be
also allocated in part to the funding of other assets of such Conduit Purchaser)
(determined in the case of Notes issued on a discount by converting the discount
to an interest equivalent rate per annum); provided, that notwithstanding
anything in this Agreement or the other Transaction Documents to the contrary,
the Seller agrees that any amounts payable to Conduit Purchasers in respect of
Yield for any Yield Period with respect to any Portion of Capital funded by such
Conduit Purchasers at the CP Rate shall include an amount equal to the portion
of the face amount of the outstanding Notes issued to fund or maintain such
Portion of Capital that corresponds to the portion of the proceeds of such Notes
that was used to pay the interest component of maturing Notes issued to fund or
maintain such Portion of Capital, to the extent that such Conduit Purchasers had
not received payments of interest in respect of such interest component prior to
the maturity date of such maturing Notes (for purposes of the foregoing, the
“interest component” of Notes equals the excess of the face amount thereof over
the net proceeds received by Conduit Purchaser from the issuance of Notes,
except that if such Notes are issued on an interest-bearing basis its “interest
component” will equal the amount of interest accruing on such Notes through
maturity).
“Credit Agreement” means that certain Credit Agreement, dated as of January 31,
2014, as amended by Amendment No. 1, dated as of July 21, 2014 and Amendment No.
2, dated as of March 16, 2017, among, Outfront Media Capital LLC, a Delaware
limited liability company, and Outfront Media Capital Corporation, a Delaware
corporation, as borrowers, Parent, the other guarantors party thereto from time
to time, Morgan Stanley Senior Funding, Inc. (as successor to Citibank, N.A.),
as administrative agent, collateral agent and swing line lender, and the other
lenders party thereto from time to time.
“Credit Agreement Financial Covenant” means the financial covenant set forth in
Section 7.09 of the Credit Agreement as of the Closing Date, as such financial
covenant shall be amended or modified from time to time prior to the Financial
Covenant Applicable Date.


 
8
 




--------------------------------------------------------------------------------





“Credit Agreement Removal Date” has the meaning set forth in the definition of
Financial Covenant Trigger Date.
“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of the Originators in
effect on the Closing Date, a copy of which was delivered to the Administrative
Agent on or prior to the Closing Date as an attachment to the Servicer’s officer
certificate, as modified in compliance with this Agreement.
“Cut-Off Date” means the last day of each Settlement Period.
“Days Sales Outstanding” means, on any date, the number of days equal to the
product of (a) the number of days included in the immediately preceding
Settlement Period and (b) the amount obtained by dividing (i) the aggregate
Unpaid Balance of the Pool Receivables on the Cut-Off Date of the immediately
preceding Settlement Period by (ii) the aggregate initial Unpaid Balance of Pool
Receivables which were originated during the immediately preceding Settlement
Period.
“Debt” means, at any time, with respect to any Person, without duplication, all
indebtedness (including principal and premium) of such Person, whether or not
contingent, at such time constituting (a) obligations for money borrowed, (b)
evidenced by bonds, notes, debentures or similar instruments or letters of
credit or bankers’ acceptances (or, without duplication, reimbursement
agreements in respect thereof), (c) obligations for the deferred payment of the
purchase price of property (other than (x) any such obligation that constitutes
a trade payable or similar obligation to a trade creditor, in each case accrued
in the ordinary course of business, (y) any earn-out obligations until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and (z) liabilities accrued in the ordinary course of business), and
Capitalized Lease Obligations or other obligations that, in each case above, in
accordance with GAAP, would appear as a liability upon a balance sheet
(excluding the footnotes thereto) of such Person, and all guarantees (whether
contingent or otherwise) of such Person guaranteeing the Debt of any other
Person, whether directly or indirectly (other than endorsements for collection
or deposit in the ordinary course of business).
“Deemed Collections” has the meaning set forth in Section 4.01(d)(ii).
“Default Ratio” means, for any Settlement Period, a fraction (expressed as a
percentage), (a) the numerator of which is the sum of (i) the aggregate Unpaid
Balance of all Defaulted Receivables as of the Cut-Off Date of such Settlement
Period, plus (ii) (without duplication) any Losses (net of recoveries) incurred
in such Settlement Period and (b) the denominator of which is the aggregate
Unpaid Balance of all Pool Receivables on the Cut-Off Date of such Settlement
Period.
“Defaulted Receivable” means a Pool Receivable: (a) as to which any payment, or
part thereof, remains unpaid for more than 120 days from the original due date
for such payment with respect to such Pool Receivable, (b) as to which any
Obligor thereof is subject to an Event of Bankruptcy that has occurred and is
continuing or (c) which, consistent with the Credit and Collection Policy, would
be or should have been written off as uncollectible.


 
9
 




--------------------------------------------------------------------------------





“Defaulting Purchaser” means any Purchaser that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Investments (or the Capital thereof) or (ii) pay over to any Purchaser
Party any other amount required to be paid by it hereunder, unless, in the case
of clause (i) above, such Purchaser notifies the Administrative Agent in writing
that such failure is the result of such Purchaser’s good faith determination
that a condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the Seller
or any Purchaser Party in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Purchaser’s good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding an Investment under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three (3) Business Days after request by a
Purchaser Party, acting in good faith, to provide a certification in writing
from an authorized officer of such Purchaser that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Investments under this Agreement, provided that such Purchaser shall
cease to be a Defaulting Purchaser pursuant to this clause (c) upon such
Purchaser Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of an Insolvency Proceeding.
“Delinquency Ratio” means, for any Settlement Period, a fraction (expressed as a
percentage) (a) the numerator of which is the aggregate Unpaid Balance of all
Delinquent Receivables as of the Cut-Off Date of such Settlement Period and (b)
the denominator of which is the aggregate Unpaid Balance of all Pool Receivables
on the Cut-Off Date of such Settlement Period.
“Delinquent Receivable” means a Pool Receivable that is not a Defaulted
Receivable and: (a) as to which any payment, or part thereof, remains unpaid for
more than 90 days from the original due date for such payment; or (b) which,
consistent with the Credit and Collection Policies, is or should have been
classified as delinquent or past due by the applicable Originator or Servicer.
“Dilution” means, with respect to any Pool Receivable, the amount by which the
Unpaid Balance of such Pool Receivable is reduced or cancelled due to returns,
defects, refunds, allowances, cash discounts, rebates, disputes, rejections, set
off, netting, or similar claims by a related Obligor relating to a failure to
perform on the part of, or another specific dispute with, the related Originator
or Servicer, adjustment or advertising, price protection or service credits, or
application of barter credits, in each case other than with respect to the
credit-worthiness of any related Obligor.
“Dilution Horizon Ratio” means, as of any date of determination, the greater of
(i) 1.00 and (ii) a fraction (expressed as a percentage) (a) the numerator of
which is equal to the aggregate initial Unpaid Balance of all Receivables
originated by each Originator during the most recently ended Settlement Period
and (b) the denominator of which is the Net Pool Balance as of the Cut-Off Date
of the most recently ended Settlement Period.
“Dilution Ratio” means, with respect to any Settlement Period, a fraction
(expressed as a percentage), (a) the numerator of which is the aggregate amount
of all Dilutions in respect of Pool Receivables which occurred during such
Settlement Period and (b) the denominator of which is the


 
10
 




--------------------------------------------------------------------------------





aggregate initial Unpaid Balance of all Pool Receivables which were originated
by the Originators during such Settlement Period.
“Dilution Reserve Floor Percentage” means, on any day, a percentage determined
as follows:
ADR x DHR
where:
ADR
=    the average of the Dilution Ratios for the preceding twelve Settlement
Periods; and

DHR
=    the Dilution Horizon Ratio on such day.



“Dilution Volatility Ratio” means, on any day, a percentage determined as
follows:
(DS-ADR) x (DS/ADR)
where:
DS
=    the highest averaged Dilution Ratio for any three (3) consecutive
Settlement Periods observed over the preceding 12 Settlement Periods; and

ADR
=    the average of the Dilution Ratios for the preceding twelve    Settlement
Periods.

“Disputed Amounts” has the meaning set forth in Section 8.06(e).
“Dynamic Dilution Reserve Percentage” means, on any day, a percentage determined
as follows:
{(SF x ADR) + DVR} x DHR
where:
SF
=    2.0;

ADR
=    the average of the Dilution Ratios for the preceding twelve Settlement
Periods;

DVR
=     the Dilution Volatility Ratio on such day; and

DHR
=     the Dilution Horizon Ratio on such day.

“Dynamic Loss Reserve Percentage” means, on any day, a percentage determined as
follows:
SF x LR x LHR
where:
SF
=    2.0;



 
11
 




--------------------------------------------------------------------------------





LR
=    the highest average Loss Ratio for any three (3) consecutive Settlement
Periods observed over the preceding 12 Settlement Periods; and

LHR
=    Loss Horizon Ratio on such day.

“Eligible Assignee” means (i) any Committed Purchaser or any of its Affiliates,
(ii) any Person managed by a Committed Purchaser or any of its Affiliates and
(iii) any other financial or other institution, but in any event excluding any
Defaulting Purchaser.
“Eligible Contract” means a Contract governed by the law of the United States of
America or of any State thereof that contains an obligation to pay a specified
sum of money on or before a date certain and that has been duly authorized by
each party thereto and which (i) does not require any Obligor thereunder to
consent to any transfer, sale or assignment of the related Receivable or any
proceeds of any of the foregoing (other than any such requirement that is
ineffective under Article 9 of any applicable UCC), (ii) is not subject to a
confidentiality provision, covenant of non-disclosure or similar restrictions
that would restrict the ability of the Administrative Agent or any Purchaser
Party to fully exercise or enforce its rights under the Transaction Documents
(including any rights thereunder assigned or originated to them hereunder) with
respect to the related Receivable, (iii) is not “chattel paper” as defined in
the UCC of any jurisdiction governing the perfection or assignment of the
related Receivable, (iv) the payment terms of which have not been modified,
extended or rewritten in any manner (except for extensions and modifications
expressly permitted hereunder) and (v) remains in full force and effect.
“Eligible Foreign Country” means, at any time, any country that that satisfies
each of the following: (i) is not a Sanctioned Country, (ii) is not the United
States of America, (iii) is an OECD Country and (iv) the Servicer is able to
service, administer, collect and enforce the Receivables owing by Obligors of
such country to the same extent as Receivables owing from Obligors located in
the United States of America.
“Eligible Foreign Obligor” means an Obligor that is organized in or that has a
head office (domicile), registered office and chief executive office that is
located in an Eligible Foreign Country.
“Eligible Receivable” means, as of any date of determination, a Receivable:
(a)    (i) which represents all or part of the sales price of goods or services,
sold by an Originator and billed to the related Obligor in the ordinary course
of such Originator’s business and sold or contributed to Seller pursuant to the
Purchase and Sale Agreement, (ii) that either (A) is an Eligible Unperformed
Receivable or (B) a Receivable for which all obligations of the Originator in
connection with which have been fully performed, (iii) that either (A) is an
Eligible Unperformed Receivable or (B) for which no portion of which is in
respect of any amount as to which any related Obligor is, as of such date,
permitted to withhold payment until the occurrence of a specified event or
condition (including “guaranteed” or “conditional” sales or any performance by
an Originator), (iv) which is not owed to any Originator or Seller, in whole or
in part, as a bailee or consignee for another Person, (v) which is not issued
under cash-in-advance or cash-on-account terms or (vi) with payment terms of not
more than 60 days from the original billing date; provided that, for the
avoidance of doubt, other than with respect to any Eligible Unperformed
Receivable, if applicable,


 
12
 




--------------------------------------------------------------------------------





no portion of any Receivable billed to any Obligor for which the related goods
or services have not been delivered or performed by an Originator shall
constitute an “Eligible Receivable” (including for purposes of calculating the
Net Pool Balance);
(b)    that either (i) is an Eligible Unperformed Receivable or (ii) for which
the related Originator has recognized all of the related revenue on its
financial books and records in accordance with GAAP;
(c)    with respect to which the related Obligor has received a Proof of
Completion for such Receivable;
(d)    which (i) constitutes an “account” or a “payment intangible”, (ii) is not
evidenced by “instruments” or “chattel paper” and (iii) does not constitute, or
arise from the sale of, “as-extracted collateral”, in each case, as defined in
the UCC;
(e)    each Obligor of which is a commercial Obligor;
(f)    no Obligor of which (i) is a Sanctioned Person, (ii) is a natural Person
acting in its individual capacity or (iii) is subject to an Event of Bankruptcy
that has occurred and is continuing;
(g)    each Obligor of which has a principal place of business and has provided
the Servicer with a billing address, in each case, located in the United States
of America or in an Eligible Foreign Country;
(h)    no Obligor of which has an aggregate Unpaid Balance of Defaulted
Receivables included in the Receivables Pool that is more than 35.0% of the
aggregate Unpaid Balance of all Pool Receivables owed by such Obligor;
(i)    which (i) is not a Defaulted Receivable, a Delinquent Receivable or a
Subject Receivable and (ii) has not been cancelled;
(j)    which represents all or part of the sales price or other right to payment
in connection with the provision by an Originator of advertising space on
out-of-home advertising structures and sites in the United States;
(k)    which if an Agency Receivable, the Servicer or any other Outfront Party
has received an Agency Letter from or on behalf of the related Advertiser
Obligor specifying the related Agency Obligor and such Agency Letter is in full
force and effect and has not been rescinded;
(l)    with regard to which the warranties of Seller in Section 7.01(k) are true
and correct;
(m)    the sale, contribution, pledge or servicing of which pursuant to the
Purchase and Sale Agreement and this Agreement does not (i) violate or
contravene any Applicable Law, the related Contract or any other contracts or
other restrictions applicable to any


 
13
 




--------------------------------------------------------------------------------





Outfront Party or (ii) require the consent or approval of, or a license or
consent from, any related Obligor, any Governmental Authority or any other
Person, in each case, other than (x) such requirement that has been obtained and
(y) such requirement that is ineffective under Article 9 of any applicable UCC;
(n)    which is denominated and payable only in U.S. Dollars in the United
States to a Lock-Box Account at a Lock-Box Bank that is subject to an
enforceable Lock-Box Agreement;
(o)    which arises under an Eligible Contract that, together with such
Receivable, (i) is in full force and effect and constitutes the legal, valid and
binding obligation of (A) the related Advertiser Obligor and (B) to the extent
such Receivable is an Agency Receivable, the related Agency Obligor, in each
case as applicable, to pay such Receivable enforceable against such Obligor in
accordance with the terms and conditions of the related Eligible Contract,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws relating to and limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or in law), (ii) is not subject to any
dispute, offset, netting, litigation, counterclaim or defense whatsoever
(including defenses arising out of violations of usury laws) (other than
potential discharge in a bankruptcy of the related Obligor), (iii) is not
subject to any Adverse Claim and (iv) the payments thereon are free and clear of
any withholding Taxes;
(p)    which together with the Contract and Related Security related thereto,
does not (i) require the consent of any related Obligor in order for the related
Originator or its assigns to sell, assign, transfer, pledge or hypothecate such
Receivable or any Related Security with respect thereto (other than any such
requirement that is ineffective under Article 9 of any applicable UCC) or (ii)
contravene any Applicable Law applicable thereto (including Applicable Laws
relating to advertising, media providers, usury, consumer protection, truth in
lending, fair credit billing, fair credit reporting, equal credit opportunity,
fair debt collection practices and privacy) in any respect which would,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the value, validity, collectability or enforceability of the
related Receivable or would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect and with respect to which the
origination thereof did not violate any such Applicable Law in any material
respect;
(q)    which together with the Related Security with respect thereto (i) was
originated by the applicable Originator in the ordinary course of its business
and (ii) satisfies in all material respects all applicable requirements of the
Credit and Collection Policy;
(r)    which together with the Contract and Related Security related thereto,
has not been modified, waived or restructured since the creation of such
Receivable, except as permitted pursuant to Section 9.02;
(s)    with respect to which all consents, licenses, approvals or authorizations
of, or registrations or declarations with or notices to, any Governmental
Authority or other Person required to be obtained, effected or given by an
Originator in connection with the


 
14
 




--------------------------------------------------------------------------------





creation of such Receivable, the execution, delivery and performance by such
Originator of the related Contract or the assignment thereof or of the Related
Security with respect thereto under the Purchase and Sale Agreement have been
duly obtained, effected or given and are in full force and effect unless a
failure to do so would not reasonably be expected to have a Material Adverse
Effect;
(t)    which represents part or all of the price of the sale of “merchandise,”
“insurance” or “services” within the meaning of Section 3(c)(5) of the
Investment Company Act and which is an “eligible asset” as defined in Rule 3a-7
under the Investment Company Act;
(u)    the purchase of which by Seller under the Purchase and Sale Agreement
does not, and the transactions contemplated hereby do not, constitute a
Security;
(v)    which (i) does not arise from a sale of accounts made as part of a sale
of a business or constitute an assignment for the purpose of collection only,
(ii) is not a transfer of a single account made in whole or partial satisfaction
of a preexisting indebtedness or an assignment of a right to payment under a
contract to an assignee that is also obligated to perform under the contract and
(iii) is not a transfer of an interest in or an assignment of a claim under a
policy of insurance;
(w)    which is not supported by any actual or inchoate mechanics, suppliers,
materialmen, laborers, employees or repairmen liens or other rights to file or
assert any of the foregoing;
(x)    which does not relate to the sale of any consigned goods or finished
goods which have incorporated any consigned goods into such finished goods; and
(y)    which is neither (i) a Supplier Receivable nor (ii) an Affiliate
Receivable.
“Eligible Unperformed Receivable” means, at any time of determination, any
Unperformed Receivable for which (a) all obligations of the related Originator
with respect to such Unperformed Receivable have been fully performed (including
(i) the posting of the relating advertisement and (ii) the delivery to the
related Obligor of a Proof of Completion for such Receivable), other than the
maintenance of the posting of the related advertisement for the entire period of
time required under the related Contract, (b) the related Contract has not been
cancelled (and no notice of cancellation has been delivered to any Outfront
Party) and no Obligor with respect to the related Contract is permitted
thereunder or otherwise to cancel such Unperformed Receivable with less than 60
days notice to the related Originator, (c) the related Originator reasonably
believes that it will be able to perform all of its obligations with respect to
such Unperformed Receivable under and in accordance with the related Contract,
(d) the related Originator has recognized a portion of the related revenue on
its financial books and records in accordance with GAAP and (e) the related
Originator is not required to maintain the posting of the related advertisement
for such Unperformed Receivable for a period of time in excess of 30 days before
such Unperformed Receivable will cease constituting an Unperformed Receivable.


 
15
 




--------------------------------------------------------------------------------





“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
“ERISA Affiliate” means, with respect to any Person, any corporation, trade or
business which together with the Person is a member of a controlled group of
corporations or a controlled group of trades or businesses and would be deemed a
“single employer” within the meaning of Sections 414(b), (c) or (m) of the Code
or Section 4001 of ERISA.
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
with respect to any Pension Plan, the failure to satisfy the minimum funding
standards under Section 412 of the Code or Section 302 of ERISA, whether or not
waived; (c) a withdrawal by an Outfront Party or any of their respective ERISA
Affiliates from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (d) a complete or partial withdrawal by an Outfront
Party or any of their respective ERISA Affiliates from a Multiemployer Plan or
notification that a Multiemployer Plan is insolvent, within the meaning of Title
IV of ERISA, or in endangered or critical status, within the meaning of Section
432 of the Code or Section 305 of ERISA; (e) the filing of a notice of intent to
terminate, the treatment of a plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (f) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (g) the imposition of any liability under Title IV of ERISA by the PBGC,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon an Outfront Party or any of their respective ERISA Affiliates with respect
to any Pension Plan or Multiemployer Plan.
“Euro-Rate Reserve Percentage” means, the maximum effective percentage
(expressed as a decimal) in effect on such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
reserve requirements (including without limitation, supplemental, marginal, and
emergency reserve requirements) with respect to eurocurrency funding (currently
referred to as “Eurocurrency Liabilities”).
“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if either:
(a)    (i) a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
examinership, reorganization, debt arrangement, dissolution, winding up, or
composition or readjustment of debts of such Person, the appointment of a
trustee, receiver, custodian, liquidator, examiner, assignee, sequestrator (or
other similar official) for such Person or all or substantially all of its
assets, or any similar action with respect to such Person under any Applicable
Law relating to bankruptcy, insolvency, reorganization, winding up or
composition or adjustment of debts; or (ii) an order for relief in respect of
such Person shall be entered in an involuntary case under federal bankruptcy
laws or other similar Applicable Laws now or hereafter in effect; or
(b)    such Person (i) shall commence a voluntary case or other proceeding under
any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution or other similar


 
16
 




--------------------------------------------------------------------------------





law now or hereafter in effect, or (ii) shall consent to the appointment of or
taking possession by a receiver, liquidator, examiner, assignee, trustee,
custodian, sequestrator (or other similar official) for, such Person or for any
substantial part of its property, or (iii) shall make any general assignment for
the benefit of creditors, or shall fail to, or admit in writing its inability
to, pay its debts generally as they become due, or, if a corporation or similar
entity, its board of directors (or any board or Person holding similar rights to
control the activities of such Person) shall vote to implement any of the
foregoing.
“Event of Termination” has the meaning specified in Section 10.01. For the
avoidance of doubt, any Event of Termination that occurs shall be deemed to be
continuing at all times thereafter unless and until waived in accordance with
Section 14.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended or
otherwise modified from time to time.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Affected Person or required to be withheld or deducted from a payment to an
Affected Person: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case, (i)
imposed as a result of such Affected Person being organized under the laws of,
or having its principal office or, in the case of any Purchaser, its applicable
purchasing office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Purchaser, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Purchaser with respect to an applicable
interest in its Capital or Commitment pursuant to a law in effect on the date on
which (i) such Purchaser funds an Investment or its Commitment or (ii) such
Purchaser changes its purchasing office, except in each case to the extent that,
pursuant to Section 5.03 amounts with respect to such Taxes were payable either
to such Purchaser’s assignor immediately before such Purchaser became a party
hereto or to such Purchaser immediately before it changed its purchasing office,
(c) Taxes attributable to such Affected Person’s failure to comply with Section
5.03(f) and (g) and (d) any Taxes imposed pursuant to FATCA.
“Executive Order” means Executive Order No. 13224 on Terrorist Financings:
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
To Commit, or Support Terrorism issued on September 23, 2001.
“Exiting Group” has the meaning set forth in Section 2.02(g).
“Facility Limit” means $100,000,000 as reduced from time to time pursuant to
Section 2.02(e). References to the unused portion of the Facility Limit shall
mean, at any time of determination, an amount equal to (x) the Facility Limit at
such time, minus (y) the Aggregate Capital.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental


 
17
 




--------------------------------------------------------------------------------





agreements entered into in connection with the foregoing and any fiscal or
regulatory legislation, rules or official practices implemented to give effect
to any such intergovernmental agreements.
“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in H.
15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate.” If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean as determined by the Administrative Agent of the rates for
the last transaction in overnight Federal funds arranged before 9:00 a.m. (New
York time) on that day by each of three leading brokers of Federal funds
transactions in New York City selected by the Administrative Agent.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
“Fee Letter” has the meaning specified in Section 2.03(a).
“Fees” has the meaning specified in Section 2.03(a).
“Final Payout Date” means the date on or after the Termination Date when (i) the
Aggregate Capital has been reduced to zero and Aggregate Yield has been paid in
full, (ii) all other Seller Obligations shall have been paid in full, (iii) all
other amounts owing to the Purchaser Parties and any other Seller Indemnified
Party or Affected Person hereunder and under the other Transaction Documents
have been paid in full and (iv) all accrued Servicing Fees have been paid in
full.
“Financial Covenant Applicable Date” means the earlier of (i) the date
referenced in clause (i) of the definition of Financial Covenant Trigger Date
and (ii) the Credit Agreement Removal Date.
“Financial Covenant Trigger Date” means the first date following the Closing
Date in which either of the following events occur: (i) the Credit Agreement is
terminated or (ii) neither the Administrative Agent nor any Affiliate thereof is
a party to the Credit Agreement at any time following the Closing Date (the
effective date thereof, the “Credit Agreement Removal Date”) and such condition
has continued for five (5) calendar months during which time the Restructuring
Condition has not been satisfied.
“Financial Officer” of any Person means, the chief executive officer, the chief
financial officer, the chief accounting officer, the principal accounting
officer, the controller, the treasurer or the assistant treasurer of such
Person.


 
18
 




--------------------------------------------------------------------------------





“Fitch” means Fitch, Inc. and any successor thereto that is a nationally
recognized statistical rating organization.
“Foreign Obligor Excess Concentration Amount” means, at any time, the amount (if
any) by which (a) the aggregate Unpaid Balance of all Eligible Receivables, any
Obligor of which is an Eligible Foreign Obligor, exceeds (b) 5.0% of the
aggregate Unpaid Balance of all Eligible Receivables at such time.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time and consistently applied.  
“Governmental Authority” means any government or political subdivision or any
agency, authority, bureau, regulatory body, court, central bank, commission,
department or instrumentality of any such government or political subdivision,
or any other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
or any court, tribunal, grand jury or arbitrator, or any accounting board or
authority (whether or not part of a government) which is responsible for the
establishment or interpretation of national or international accounting
principles, in each case whether foreign or domestic (including any
supra-national bodies such as the European Union or the European Central Bank).
“Governmental Authority Excess Concentration Amount” means, at any time, the
amount (if any) by which (a) the aggregate Unpaid Balance of all Eligible
Receivable, any Obligor of which is a Governmental Authority, exceeds (b) 5.0%
of the aggregate Unpaid Balance of all Eligible Receivables at such time.
“Group” means, (i) for any Conduit Purchaser, such Conduit Purchaser, together
with such Conduit Purchaser’s Related Committed Purchasers and related Group
Agent and (ii) for any other Purchaser that does not have a Related Conduit
Purchaser, such Purchaser, together with such Purchaser’s related Group Agent
and each other Purchaser for which such Group Agent acts as a Group Agent
hereunder.
“Group Agent” means each Person acting as agent on behalf of a Group and
designated as the Group Agent for such Group on the signature pages to this
Agreement or any other Person who becomes a party to this Agreement as a Group
Agent for any Group pursuant to an Assumption Agreement, an Assignment and
Acceptance Agreement or otherwise in accordance with this Agreement.
“Group Agent’s Account” means, with respect to any Group, the account(s) from
time to time designated in writing by the applicable Group Agent to the Seller
and the Servicer for purposes of receiving payments to or for the account of the
members of such Group hereunder.
“Group Commitment” means, with respect to any Group, at any time of
determination, the aggregate Commitments of all Committed Purchasers within such
Group.
“ICE LIBOR” has the meaning set forth in the definition of Adjusted LIBOR.


 
19
 




--------------------------------------------------------------------------------





“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Seller or any of its Affiliates under any Transaction Document and (b) to the
extent not otherwise described in clause (a) above, Other Taxes.
“Independent Director” means a natural person who (A) for the five-year period
prior to his or her appointment as Independent Director of the Seller has not
been, and during the continuation of his or her service as Independent Director
of the Seller is not: (i) an employee, director, stockholder, member, manager,
partner or officer of the Seller or Media LLC or any of their respective
Affiliates (other than his or her service as an Independent Director of the
Seller or any Affiliate thereof that is a special purpose, bankruptcy-remote
entity); (ii) a customer or supplier of the Seller or Media LLC or any of their
respective Affiliates (other than his or her service as an Independent Director
of the Seller or any Affiliate thereof that is a special purpose,
bankruptcy-remote entity); or (iii) any member of the immediate family of a
person described in (i) or (ii); and (B) has (i) prior experience as an
Independent Director for a corporation or limited liability company whose
organizational or charter documents required the unanimous consent of all
Independent Directors thereof before such corporation or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable federal
or state law relating to bankruptcy and (ii) at least three years of employment
experience with one or more entities that provide, in the ordinary course of
their respective businesses, advisory, management or placement services to
issuers of securitization or structured finance instruments, agreements or
securities.
“Information Package” means a report, in substantially the form of Exhibit F.
“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors or (b) any general assignment for the benefit of creditors of a Person,
composition, marshaling of assets for creditors of a Person, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors, in each of clauses (a) and (b) undertaken under U.S. Federal,
state or foreign law, including the Bankruptcy Code.
“Intended Tax Treatment” has the meaning set forth in Section 14.14.
“Investment” means any payment of Capital to the Seller by a Purchaser pursuant
to Section 2.01(a) or 2.02.
“Investment Company Act” means the Investment Company Act of 1940, as amended or
otherwise modified from time to time.
“Investment Request” means a letter in substantially the form of Exhibit A
hereto executed and delivered by the Seller to the Administrative Agent and the
Group Agents pursuant to Section 2.02(a).


 
20
 




--------------------------------------------------------------------------------





“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, charge, assignment, deposit arrangement, encumbrance, lien
(statutory or other), preference, priority or other security agreement,
preferential arrangement or similar agreement or arrangement of any kind or
nature whatsoever, including any conditional sale or other title retention
agreement and any assignment, deposit arrangement or lease intended as, or
having the effect of, security and any filed financing statement or other notice
of any of the foregoing (whether or not a lien or other encumbrance is created
or exists at the time of the filing).
“Liquidity Agent” means any bank or other financial institution acting as agent
for the various Liquidity Providers under each Liquidity Agreement.
“Liquidity Agreement” means any agreement entered into, directly or indirectly,
in connection with or related to, this Agreement pursuant to which a Liquidity
Provider agrees to make loans or advances to, or purchase assets from, a Conduit
Purchaser (directly or indirectly) in order to provide liquidity or other
enhancement for such Conduit Purchaser’s Notes or other senior indebtedness.
“Liquidity Provider” means any lender, credit enhancer or liquidity provider
that is at any time party to a Liquidity Agreement or any successor or assign of
such lender, credit enhancer or liquidity provider or any similar entity with
respect to any permitted assignee of a Conduit Purchaser.
“Lock-Box Accounts” means each of the accounts (and any related lock-box or post
office box) specified in Schedule II (or such as have been notified to and
approved by the Administrative Agent in accordance with Section 8.01(h))
maintained at a Lock-Box Bank in the name of the Seller.
“Lock-Box Agreement” means a valid and enforceable agreement in form and
substance reasonably satisfactory to the Administrative Agent, among the Seller,
the Servicer, the Administrative Agent and any Lock-Box Bank, whereupon the
Seller, as sole owner of the related Lock-Box Account(s) and the customer of the
related Lock-Box Bank in respect of such Lock-Box Account(s), shall transfer to
the Administrative Agent exclusive dominion and control over and otherwise
perfect a first-priority security interest in, such Lock-Box Account(s) and the
cash, instruments or other property on deposit or held therein.
“Lock-Box Bank” means any bank at which the Seller maintains one or more
Lock-Box Accounts.
“Loss Horizon Ratio” means, as of any date of determination, a fraction
(expressed as a percentage), (a) the numerator of which is the aggregate initial
Unpaid Balance of all Receivables originated by each Originator during the six
most recently ended Settlement Periods and (b) the denominator of which is the
Net Portfolio Balance as of the Cut-Off Date of the most recently ended
Settlement Period.
“Loss Ratio” means, as of any date of determination, a fraction (expressed as a
percentage), (a) the numerator of which is the sum of (i) the aggregate Unpaid
Balance of all Receivables as to which any payment, or part thereof, remains
unpaid for more than 120 but less than 151 days from the original due date for
such payment as of the Cut-Off Date of the most recently ended Settlement


 
21
 




--------------------------------------------------------------------------------





Period, plus (without duplication) (ii) any Losses (net of recoveries) incurred
in such Settlement Period, and (b) the denominator of which is the aggregate
initial Unpaid Balance of all Receivables originated by the Originators during
the fifth most recently ended Settlement Period.
“Loss Reserve Floor Percentage” means 24%.
“Losses” means the Unpaid Balance of any Pool Receivables that have been, or
should have been, written-off as uncollectible by Servicer in accordance with
the Credit and Collection Policies.
“Majority Group Agents” means one or more Group Agents which in its Group, or
their combined Groups, as the case may be, have Committed Purchasers
representing more than 50% of the aggregate Commitments of all Committed
Purchasers in all Groups (or, if the Commitments have been terminated, have
Purchasers representing more than 50% of the aggregate outstanding Capital held
by all the Purchasers in all Groups).
“Master Agreement” has the meaning set forth in the definition of Swap Contract.
“Material Action” is defined in the Seller’s operating agreement.
“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on:
(a)    (i) if a particular Person is specified, the ability of such Person to
perform its obligations under this Agreement or any other Transaction Document
or (ii) if a particular Person is not specified, the ability of any Outfront
Party to perform its obligations under this Agreement or any other Transaction
Document;
(b)    (i) the validity or enforceability against any Outfront Party of any
Transaction Document or (ii) the value, validity, enforceability or
collectibility of any material portion of the Pool Receivables, and the Related
Security with respect thereto, including if such event or circumstance would
materially increase the days to pay or Dilution with respect to the Pool
Receivables or any material portion thereof;
(c)    the status, existence, perfection, priority, enforceability or other
rights and remedies of any Purchaser Party under the Transaction Documents or
associated with its respective interest in the Support Assets; or
(d)    (i) if a particular Person is specified, the business, assets, operations
or financial condition of such Person and its Subsidiaries taken as a whole or
(ii) if a particular Person is not specified, the business, assets, operations
or financial condition of the Outfront Parties and their Subsidiaries taken as a
whole.
“Material Subsidiary” means any Subsidiary of Parent that has assets (after
intercompany eliminations) in excess of $50 million or annual revenues in excess
of $50 million, in each case as determined as of the date of the most recent
financial statements delivered pursuant to Section 8.05(a).


 
22
 




--------------------------------------------------------------------------------





“Media LLC” has the meaning set forth in the preamble to this Agreement.
“Monthly Settlement Date” means the 17th day of each calendar month (or if such
day is not a Business Day, the next occurring Business Day).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized statistical rating organization.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which any Outfront Party or any of their respective ERISA Affiliates
is making or accruing an obligation to make contributions, or has within any of
the preceding five plan years made or accrued an obligation to make
contributions.
“Net Pool Balance” means, at any time, an amount equal to the aggregate Unpaid
Balance of all Pool Receivables that are Eligible Receivables determined at such
time, minus (without duplication) the sum of (a) with respect to each Advertiser
Obligor, the amount by which the aggregate Unpaid Balance of such Eligible
Receivables owed or payable by such Advertiser Obligor or an Affiliate of such
Advertiser Obligor (irrespective of whether any such Eligible Receivable also
has an Agency Obligor), exceeds the applicable Concentration Limit for such
Obligor at such time, (b) with respect to each Agency Obligor, the amount by
which the aggregate Unpaid Balance of such Eligible Receivables owed or payable
by such Agency Obligor or an Affiliate of such Agency Obligor (irrespective of
the Advertiser Obligor with respect to such Eligible Receivable), exceeds the
applicable Concentration Limit for such Obligor at such time, (c) the
Governmental Authority Excess Concentration Amount at such time, (d) the
Unperformed Receivable Excess Concentration Amount at such time and (e) the
Foreign Obligor Excess Concentration Amount at such time.
“Notes” means short-term promissory notes issued, or to be issued, by any
Conduit Purchaser to fund its investments in accounts receivable or other
financial assets.
“Obligor” means any Person obligated to make payments with respect to a
Receivable, including (i) to the extent so obligated, any related advertiser or
any advertising agency, agent or licensee of such advertiser or (ii) any
guarantor thereof or co-obligor therewith.
“OECD Country” means any country that has signed the Convention on the
Organisation for Economic Co-operation and Development.
“OFAC” has the meaning set forth in the definition of Sanctioned Person.
“Originator” and “Originators” have the meaning set forth in the Purchase and
Sale Agreement, as the same may be modified from time to time by adding new
Originators or removing Originators, in each case with the prior written consent
of the Administrative Agent.
“Other Connection Taxes” means, with respect to any Affected Person, Taxes
imposed as a result of a present or former connection between such Affected
Person and the jurisdiction imposing such Tax (other than connections arising
from such Affected Person having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected


 
23
 




--------------------------------------------------------------------------------





a security interest under, or engaged in any other transaction pursuant to or
enforced any Transaction Document, or sold or assigned an interest in any
Capital or Transaction Document).
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes arising from any payment made
hereunder or from the execution, delivery, performance, filing, registration or
enforcement of, from the receipt or perfection of a security interest under, or
otherwise in respect of, this Agreement, the other Transaction Documents and the
other documents or agreements to be delivered hereunder or thereunder, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment.
“Outfront Facility Administration Officer” means any officer of any Outfront
Party that is responsible for the administration of the obligations of any
Outfront Party under this Agreement or any other Transaction Document, including
J.D. Karabas and any other officer of any Outfront Party that assumes any of his
administration obligations with respect to the Transaction Documents.
“Outfront Parties” means Media LLC, the Servicer, the Seller, each Originator
and the Performance Guarantor.
“Parent” means OUTFRONT Media Inc., a Maryland corporation.
“Participant” has the meaning set forth in Section 14.03(e).
“Participant Register” has the meaning set forth in Section 14.03(f).
“PATRIOT Act” has the meaning set forth in Section 14.15.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or Section 412 of the Code, and that is maintained
by or contributed to by any Outfront Party or any of their respective ERISA
Affiliates, or to which any such entity is obligated to contribute.
“Percentage” means, at any time of determination, with respect to any Committed
Purchaser, a fraction (expressed as a percentage), (a) the numerator of which is
(i) prior to the termination of all Commitments hereunder, its Commitment at
such time or (ii) if all Commitments hereunder have been terminated, the
aggregate outstanding Capital of all Purchasers in such Committed Purchaser’s
Group at such time and (b) the denominator of which is (i) prior to the
termination of all Commitments hereunder, the aggregate Commitments of all
Committed Purchasers at such time or (ii) if all Commitments hereunder have been
terminated, the Aggregate Capital at such time.
“Performance Guarantor” means the Parent.
“Performance Guaranty” means the Performance Guaranty, dated as of the Closing
Date, by the Performance Guarantor in favor of the Administrative Agent for the
benefit of the Secured Parties.


 
24
 




--------------------------------------------------------------------------------





“Permitted Adverse Claim” means any Adverse Claim (i) in favor of any Lock-Box
Bank on any Lock-Box Account only to the extent permitted under the applicable
Lock-Box Agreement and only to the extent relating to the Lock-Box Accounts and
the amount on deposit therein, (ii) that constitutes an inchoate lien in respect
of Taxes that are either (x) not yet due and payable or (y) being contested in
good faith and as to which adequate reserves have been provided in accordance
with GAAP, but only so long as no enforcement action, execution, levy or
foreclosure proceeding shall have been commenced or threatened and the use and
value of the property to which the liens attach are not impaired during the
pendency of such proceedings, (iii) as to which no enforcement action,
execution, levy or foreclosure proceeding shall have been commenced or
threatened and that secure the payment of taxes, assessments or governmental
charges or levies, if and only to the extent the same are either (x) not yet due
and payable or (y) being contested in good faith and as to which adequate
reserves have been provided in accordance with GAAP, (iv) solely with respect to
any Adverse Claim in respect of Related Security constituting goods (but not
proceeds thereof), any Adverse Claim as to which no enforcement action,
execution, levy or foreclosure proceeding shall have been commenced or
threatened and that only secures the payment of taxes, assessments and
governmental charges or levies, if and only to the extent the same are Adverse
Claims imposed by law, such as landlord’s carriers’, warehousemen’s, and
mechanic’s liens and other similar liens that (a) arise in the ordinary course
of business, (b) do not constitute consensual claims of ownership or Liens
granted by any Person and (c) secure obligations that are either not yet due and
payable or that are being contested in good faith and as to which adequate
reserves have been provided in accordance with GAAP or (v) that constitutes the
Subject Lien.
“Person” means a natural individual, partnership, sole proprietorship,
corporation (including a business trust), joint stock company, trust,
unincorporated association, joint venture, limited liability company, any
Governmental Authority or any other entity of whatever nature.
“Pool Receivable” means a Receivable in the Receivables Pool.
“Portion of Capital” means, with respect to any Purchaser and its related
Capital, the portion of such Capital being funded or maintained by such
Purchaser by reference to a particular interest rate basis.
“Program Support Agreement” means and includes any Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for: (a)
the issuance of one or more letters of credit for the account of any Conduit
Purchaser, (b) the issuance of one or more surety bonds for which any Conduit
Purchaser is obligated to reimburse the applicable Program Support Provider for
any drawings thereunder, (c) the sale by any Conduit Purchaser to any Program
Support Provider of any Capital (or portions thereof or participation interest
therein) maintained by such Conduit Purchaser and/or (d) the making of loans
and/or other extensions of credit to any Conduit Purchaser in connection with
such Conduit Purchaser’s receivables-securitization program contemplated in this
Agreement, together with any letter of credit, surety bond or other instrument
issued thereunder.
“Program Support Provider” means and includes, with respect to any Conduit
Purchaser, any Liquidity Provider and any other Person (other than any customer
of such Conduit Purchaser)


 
25
 




--------------------------------------------------------------------------------





now or hereafter extending credit or having a commitment to extend credit to or
for the account of, or to make purchases from, such Conduit Purchaser pursuant
to any Program Support Agreement.
“Proof of Completion” means, with respect to any Receivable, a notice delivered
to the related Obligor that satisfies each of the following: (i) confirms that
the related advertisement has been posted to each location, (ii) lists the
posted date and posted location for each related advertisement, (iii) includes
one or more photographs of each related advertisement and (iv) satisfies each of
the other notice requirements with respect to posting set forth in the related
Contract.
“Purchase and Sale Agreement” means the Purchase and Sale Agreement, dated as of
the Closing Date, among the Servicer, the Originators and the Seller.
“Purchase and Sale Termination Event” has the meaning set forth in the Purchase
and Sale Agreement.
“Purchaser Party” means each Purchaser, the Administrative Agent and each Group
Agent.
“Purchasers” means the Conduit Purchasers and the Committed Purchasers.
“Qualifying Commingling Report” has the meaning set forth in Section 9.04(d).
“Quarterly Financial Statements” means the unaudited consolidated balance sheet
and related consolidated statement of operations and cash flows of Parent and
its Subsidiaries for the fiscal quarter ended March 31, 2017.
“Rating Agency” means each of S&P, Fitch and Moody’s (and/or each other
nationally recognized statistical rating organization then rating the Notes of
any Conduit Purchaser).
“Receivable” means any account receivable or other right to payment from a
Person, whether constituting an account, chattel paper, payment intangible,
instrument or a general intangible, in each case, arising from the sale of
goods, provided or to be provided, or provision of services, rendered or to be
rendered, by any Originator pursuant to a Contract, including the right to
payment of any interest, finance charges, fees and other payment obligations of
such Person with respect thereto.
“Receivables Pool” means at any time all then outstanding Receivables sold or
contributed or purported to be sold or contributed to Seller pursuant to the
Purchase and Sale Agreement.
“Records” means all Contracts, Proofs of Completion, Agency Letters and other
documents, instruments, books, records, purchase orders, agreements, reports and
other information (including computer programs, tapes, disks, other information
storage media, data processing software and related property and rights)
prepared or maintained by an Outfront Party with respect to, or that evidence or
relate to, the Pool Receivables, the Obligors of such Pool Receivables, any
Related Security or the origination, collection or servicing of any of the
foregoing.
“Register” has the meaning set forth in Section 14.03(c).


 
26
 




--------------------------------------------------------------------------------





“Related Committed Purchaser” means with respect to any Conduit Purchaser, each
Committed Purchaser listed as such for each Conduit Purchaser as set forth on
the signature pages of this Agreement or in any Assumption Agreement.
“Related Conduit Purchaser” means, with respect to any Committed Purchaser, each
Conduit Purchaser which is, or pursuant to any Assignment and Acceptance
Agreement or Assumption Agreement or otherwise pursuant to this Agreement
becomes, included as a Conduit Purchaser in such Committed Purchaser’s Group, as
designated on its signature page hereto or in such Assignment and Acceptance
Agreement, Assumption Agreement or other agreement executed by such Committed
Purchaser, as the case may be.
“Related Security” means, with respect to any Receivable:
(a)    all of the Seller’s and each Originator’s interest in any goods
(including returned goods), and documentation of title evidencing the shipment
or storage of any goods (including returned goods), the sale of which gave rise
to such Receivable;
(b)    all instruments and chattel paper that may evidence such Receivable;
(c)    all other security interests or liens and property subject thereto from
time to time purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto;
(d)    all of the Seller’s and each Originator’s rights, interests and claims
under all insurance contracts and insurance payments with respect to, or
otherwise allocable to, such Receivable or any property that generated such
Receivable;
(e)    all of the Seller’s and each Originator’s rights, interests and claims
under the related Contracts and Agency Letters and all guaranties, indemnities,
insurance and other agreements (including the related Contract) or arrangements
of whatever character from time to time supporting or securing payment of such
Receivable or otherwise relating to such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise;
(f)    all of the Seller’s and each Originator’s rights and interests in any
barter credits or other goods or property received with respect to or otherwise
applied to such Receivable;
(g)    all books and records of the Seller and each Originator to the extent
related to any of the foregoing, including all Records related to the foregoing;
and    
(h)    all of the Seller’s rights, interests and claims under the Purchase and
Sale Agreement and the other Transaction Documents.
“Release” has the meaning set forth in Section 4.01(a).


 
27
 




--------------------------------------------------------------------------------





“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Pension Plan, other
than an event for which the 30-day notice period is waived.
“Representatives” has the meaning set forth in Section 14.06(c).
“Required Reserve Percentage” means, on any day, the higher of:
(a)    the sum of (i) the Loss Reserve Floor Percentage on such day, plus (ii)
the Dilution Reserve Floor Percentage on such day; and
(b)    the sum of (i) the Dynamic Loss Reserve Percentage on such day, plus (ii)
the Dynamic Dilution Reserve Percentage on such day.
“Required Reserves” means, on any day, an amount determined as follows:
(RRP x NPB) + YR + SFR
where:
RRP
=    the Required Reserve Percentage on such day;

NPB
=    the Net Pool Balance on such day;

YR
=    the Yield Reserve on such day; and

SFR
=    the Servicing Fee Reserve on such day.



“Responsible Officer” means the chief executive officer, president, general
counsel, any vice president, the chief financial officer, the controller, the
treasurer or the assistant treasurer or other similar officer of the applicable
Outfront Party or any Outfront Facility Administration Officer.


“Restructuring Condition” means the satisfaction of any of the following
conditions at any time following the occurrence of the Credit Agreement Removal
Date:
(a)    the Scheduled Termination Date is (or is otherwise amended or modified to
be) a date that is no later than one year following the later of (i) the Credit
Agreement Removal Date and (ii) the date of the applicable amendment or
modification;
(b)    following the Credit Agreement Removal Date, this Agreement and the other
Transaction Documents, as applicable, are amended, restated, supplemented or
otherwise modified, in form and substance satisfactory to the Administrative
Agent, to add or revise such provisions thereof that are reasonably requested by
the Administrative Agent; or
(c)    the Seller, at its sole expense and effort, causes the Administrative
Agent and each member of the BTMU Group to assign and delegate, without
recourse, all its interests, rights and obligations under this Agreement and the
other Transaction Documents to another appropriate Person that shall acquire
such interest and assume such Person’s obligations under this Agreement and the
other Transaction Documents pursuant to documentation that is in form and
substance


 
28
 




--------------------------------------------------------------------------------





satisfactory to the Administrative Agent and each member of the BTMU Group;
provided that each such Person shall have received payment of an amount equal to
its outstanding Capital and, if applicable, accrued Yield and Fees thereon and
all other amounts then owing to it under this Agreement and each of the other
Transaction Documents from the assignee or the Seller.
“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto that is a nationally recognized
statistical rating organization.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions, including, without limitation, as of the
Closing Date, Cuba, Crimea (Ukraine), Iran, Sudan, Syria and North Korea.
“Sanctioned Person” means, at any time, (a) any Person currently the subject or
the target of any Sanctions, including any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”) (or any successor
thereto) or the U.S. Department of State, available at:
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time; (b) that is fifty-percent or more
owned, directly or indirectly, in the aggregate by one or more Persons described
in clause (a) above; (c) that is operating, organized or resident in a
Sanctioned Country; (d) with whom engaging in trade, business or other
activities is otherwise prohibited or restricted by Sanctions; or (e) (i) an
agency of the government of a Sanctioned Country, (ii) an organization
controlled by a Sanctioned Country, or (iii) a Person resident in a Sanctioned
Country, to the extent subject to a sanctions program administered by OFAC.
“Sanctions” means the laws, rules, regulations and executive orders promulgated
or administered to implement economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time (a) by the United States
government, including those administered by OFAC, the US State Department, the
US Department of Commerce or the US Department of the Treasury, (b) by the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom or (c) by other relevant sanctions authorities to the extent
compliance with the sanctions imposed by such other authorities would not entail
a violation of Applicable Law.
“Scheduled Termination Date” means June 30, 2020, as such date may be extended
from time to time pursuant to Section 2.02(g).
“SEC” means the U.S. Securities and Exchange Commission or any governmental
agencies substituted therefor.
“Secured Parties” means each Purchaser Party, each Seller Indemnified Party and
each Affected Person.
“Securities Act” means the Securities Act of 1933, as amended or otherwise
modified from time to time.
“Security” is defined in Section 2(a)(1) of the Securities Act.


 
29
 




--------------------------------------------------------------------------------





“Seller” has the meaning specified in the preamble to this Agreement.
“Seller Indemnified Amounts” has the meaning set forth in Section 13.01(a).
“Seller Indemnified Party” has the meaning set forth in Section 13.01(a).
“Seller Obligation Final Due Date” means the date that (i) is sixty (60) days
following the Scheduled Termination Date or (ii) such earlier date on which the
Aggregate Capital become due and payable pursuant to Section 10.01.
“Seller Obligations” means all present and future indebtedness, reimbursement
obligations, and other liabilities and obligations (howsoever created, arising
or evidenced, whether direct or indirect, absolute or contingent, or due or to
become due) of the Seller to any Purchaser Party, Seller Indemnified Party
and/or any other Affected Person, arising under or in connection with this
Agreement or any other Transaction Document or the transactions contemplated
hereby or thereby, and shall include, without limitation, all Capital and Yield
thereon, all Fees and all other amounts due or to become due under the
Transaction Documents (whether in respect of fees, costs, expenses,
indemnifications or otherwise), including interest, fees and other obligations
that accrue after the commencement of any Insolvency Proceeding with respect to
the Seller (in each case whether or not allowed as a claim in such proceeding).
“Sequential Receivable” means any Agency Receivable for which, pursuant to the
related Contract, the related Agency Obligor is only obligated to remit payments
with respect to such Agency Receivable to the extent it receives any amounts by
or on behalf of the related Advertiser Obligor.
“Servicer” has the meaning set forth in the preamble to this Agreement.
“Servicer Indemnified Amounts” has the meaning set forth in Section 13.02(a).
“Servicer Indemnified Party” has the meaning set forth in Section 13.02(a).
“Servicing Fee” means the fee referred to in Section 9.07(a) of this Agreement.
“Servicing Fee Rate” means the rate referred to in Section 9.07(a) of this
Agreement.
“Servicing Fee Reserve” means on any day an amount determined as follows:
OBR x SFR x (DSO/360) + AUSF
where:
OBR
=    the Unpaid Balance of Pool Receivables on such day;

SFR
=    1.00%;

DSO
=    the highest Days’ Sales Outstanding as of the Cut-Off Date for any
Settlement Period observed over the preceding 12 Settlement Periods; and



 
30
 




--------------------------------------------------------------------------------





AUSF
=    the amount of any accrued but unpaid Servicing Fees.

“Settlement Date” means with respect to any Portion of Capital for any Yield
Period or any Yield or Fees, (i) so long as no Event of Termination has occurred
and is continuing and the Termination Date has not occurred, the Monthly
Settlement Date and (ii) on and after the Termination Date or if an Event of
Termination has occurred and is continuing, each day selected from time to time
by the Administrative Agent (with the consent or at the direction of the
Majority Group Agents) (it being understood that the Administrative Agent (with
the consent or at the direction of the Majority Group Agents) may select such
Settlement Date to occur as frequently as daily), or, in the absence of such
selection, the Monthly Settlement Date.
“Settlement Period” means:
(a)    the period from the Closing Date to the end of the next calendar month
thereafter; and
(b)    thereafter, each subsequent calendar month;
provided, that the last Settlement Period shall end on the Final Payout Date.
“Solvent” means, with respect to any Person and as of any particular date, (i)
the present fair market value (or present fair saleable value) of the assets of
such Person is not less than the total amount required to pay the probable
liabilities of such Person on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured, (ii)
such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business, (iii) such Person is not incurring debts
or liabilities beyond its ability to pay such debts and liabilities as they
mature and (iv) such Person is not engaged in any business or transaction, and
is not about to engage in any business or transaction, for which its property
would constitute unreasonably small capital after giving due consideration to
the prevailing practice in the industry in which such Person is engaged.
“Specified Concentration Percentage” means, with respect to any Obligor, the
greater of (a) the percentage, if any, determined by the Administrative Agent in
its sole discretion with respect to such Obligor by written notice to the Seller
and the Servicer; it being understood and agreed that the Administrative Agent,
in its sole discretion, may increase or reduce any such percentage described in
this clause (a) with respect to any Obligor at any time in its sole discretion
by written notice thereof to the Seller and the Servicer, and (b) the percentage
appearing opposite such Obligor’s applicable rating on the table below:


 
31
 




--------------------------------------------------------------------------------





S&P Short-Term Rating/
Long-Term Rating
Moody’s Short-Term Rating/ Long-Term Rating
Specified Concentration Percentage


A-1/A+ or higher
P-1/A1 or higher
24.00%


A-2/BBB+ or higher
P-2/Baa1 or higher
24.00%


A-3/BBB- or higher
P-3/Baa3 or higher
12.00%


Below A-3/BBB-
or Not Rated/Withdrawn
Below P-3/Baa3
or Not Rated/Withdrawn
6.00%



For purposes of clause (b) above, each Obligor’s “Specified Concentration
Percentage” shall be computed as follows:
(i) if such Obligor has a short-term unsecured debt rating (A) from both Moody’s
and S&P, such Obligor’s “Specified Concentration Percentage” shall be determined
based on the lower of such short-term unsecured debt ratings or (B) from only
one of Moody’s or S&P, such Obligor’s “Specified Concentration Percentage” shall
be determined based upon the short-term unsecured debt rating that is
maintained;
(ii) if such Obligor (A) does not have a short-term unsecured debt rating from
either Moody’s or S&P and (B) has a long-term unsecured debt rating (I) from
both Moody’s and S&P, such Obligor’s “Specified Concentration Percentage” shall
be determined based on the lower of such long-term unsecured debt ratings or
(II) from only one of Moody’s or S&P, such Obligor’s “Specified Concentration
Percentage” shall be determined based upon the long-term unsecured debt rating
that is maintained; and
(iii) if such Obligor has neither a short-term unsecured debt rating nor a
long-term unsecured debt rating from either Moody’s or S&P, such Obligor’s
“Specified Concentration Percentage” shall be the lowest percentage set forth on
the table above.
“Subject Collections” means, with respect to any Subject Receivable: (a) all
funds that are received by any Person in payment of any amounts owed in respect
of such Subject Receivable (including purchase price, finance charges, interest
and all other charges), or applied to amounts owed in respect of such Subject
Receivable (including insurance payments and net proceeds of the sale or other
disposition of repossessed goods or other collateral or property of any related
Obligor or any other Person directly or indirectly liable for the payment of
such Subject Receivable and available to be applied thereon), (b) all proceeds
of all related security with respect to such Subject Receivable and (c) all
other proceeds of such Subject Receivable.
“Subject Lien” means lien number E-043857262-W002-3 filed against Media LLC on
November 16, 2016 in the amount of $16,924.31.
“Subject Receivable” means any right to payment from a Person, whether
constituting an account, chattel paper, payment intangible, instrument or a
general intangible, in each case, arising


 
32
 




--------------------------------------------------------------------------------





from the sale of goods or provision of services by any Person that is an
Affiliate of an Originator (but is not an Originator), including the right to
payment of any interest, finance charges, fees and other payment obligations of
such Person with respect thereto.
“Sub-Servicer” has the meaning set forth in Section 9.01(d).
“Subsidiary” means, with respect to any Person: (a) any corporation,
association, or other business entity (other than a partnership, joint venture,
limited liability company or similar entity) of which more than 50% of the total
voting power of shares of Capital Stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time of determination owned or controlled, directly
or indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof and (b) any partnership, joint venture, limited
liability company or similar entity of which (A) more than 50% of the voting
interests or general partnership interests, as applicable, are owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of that Person or a combination thereof whether in the form of
membership, general, special or limited partnership or otherwise and (B) such
Person or any Subsidiary of such Person is a controlling general partner or
otherwise controls such entity.
“Supplier Receivable” means any Pool Receivable any Obligor of which is a
material supplier to any Originator or any of its respective Affiliates or an
Affiliate of any such material supplier.
“Support Assets” has the meaning set forth in Section 5.05(a).
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate swaps and
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, charges or withholdings (including backup
withholding) imposed by any Governmental Authority and all interest, penalties,
additions to tax and any similar liabilities with respect thereto.


 
33
 




--------------------------------------------------------------------------------





“Termination Date” means the earliest to occur of (a) the Scheduled Termination
Date, (b) the date on which the “Termination Date” is declared or deemed to have
occurred under Section 10.01 and (c) the date selected by the Seller on which
all Commitments have been reduced to zero pursuant to Section 2.02(e).
“Threshold Amount” means $50 million (or the equivalent thereof in any foreign
currency) or, solely with respect to the Seller, $10,000.
“Transaction Documents” means this Agreement, the Purchase and Sale Agreement,
the Lock-Box Agreements, the Fee Letter, the Performance Guaranty and all other
certificates, instruments, UCC financing statements, reports, notices,
agreements and documents executed or delivered under or in connection with this
Agreement, in each case as the same may be amended, supplemented or otherwise
modified from time to time in accordance with this Agreement.
“Triggering Event” means, at any time of determination, one or more of the
following events has occurred and is continuing: (i) Parent’s senior unsecured
long-term debt rating by S&P is below B+ or by Moody’s is below B1, (ii) Parent
does not have a senior unsecured long-term debt ratings by either S&P or Moody’s
or (iii) an Event of Termination.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.
“Unmatured Event of Termination” means any event which, with the giving of
notice or lapse of time, or both, would become an Event of Termination.
“Unpaid Balance” means, at any time of determination, with respect to any
Receivable, the then outstanding principal balance thereof.
“Unperformed Receivable” means, at any time of determination, any Receivable for
which one or more obligations of the related Originator have not been fully
performed, including maintaining posting of the relating advertisement for the
entire period of time required under the related Contract.
“Unperformed Receivable Excess Concentration Amount” means, at any time, the
amount (if any) by which (a) the aggregate Unpaid Balance of all Eligible
Receivables that constitute Eligible Unperformed Receivables, exceeds (b) 30% of
the aggregate Unpaid Balance of all Eligible Receivables at such time.
“U.S. Dollars” means dollars in lawful money of the United States of America.
“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 5.03(f)(ii)(B)(3).
“Voting Stock” of any Person means the common stock of such Person and any other
security of, or ownership interest in, such Person having ordinary voting power
to elect a majority of the board of directors (or other Persons serving similar
function) of such Person.


 
34
 




--------------------------------------------------------------------------------





“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Seller, the Performance Guarantor and the
Administrative Agent.
“Yield” means an amount payable to each Purchaser in respect of its Capital
accruing on each day when such Purchaser has Capital outstanding, which amount
for any Purchaser’s Capital (or portion thereof) for any day during any Yield
Period (or portion thereof) is the amount accrued on such Capital (or portion
thereof) during such Yield Period (or portion thereof) in accordance with
Section 2.03(b).
“Yield Period” means, with respect to any Purchaser’s Capital (or any portion
thereof), (a) before the Termination Date: (i) initially, the period commencing
on the date of the Investment pursuant to which such Capital (or portion
thereof) is funded by a Purchaser to the Seller pursuant to Section 2.01 (or in
the case of any fees payable hereunder, commencing on the Closing Date) and
ending on (but not including) the next Monthly Settlement Date and (ii)
thereafter, each period commencing on such Monthly Settlement Date and ending on
(but not including) the next Monthly Settlement Date and (b) on and after the
Termination Date, such period (including a period of one day) as shall be
selected from time to time by the Administrative Agent (with the consent or at
the direction of the Majority Group Agents) or, in the absence of any such
selection, each period of 30 days from the last day of the preceding Yield
Period.
“Yield Rate” means, for any day in any Yield Period for any Purchaser’s Capital
(or any portion thereof):
(a)    if such Capital (or such portion thereof) is being funded by a Conduit
Purchaser on such day through the issuance of Notes, the applicable CP Rate; or
(b)    subject to Section 5.04, if such Capital (or such portion thereof) is
being funded by any Purchaser on such day other than through the issuance of
Notes (including, without limitation, if a Conduit Purchaser is then funding
such Capital (or such portion thereof) under a Program Support Agreement, or if
a Committed Purchaser is then funding such Capital (or such portion thereof)),
then the applicable Adjusted LIBOR;
provided, however, that the “Yield Rate” for any Purchaser’s Capital (or any
portion thereof) on any day while an Event of Termination has occurred and is
continuing shall be an interest rate per annum equal the sum of 2.00% per annum
plus the greater of (i) the interest rate per annum determined for such Capital
(or any portion thereof) and such day pursuant to clause (a) or (b) above, as
applicable, and (ii) the Base Rate in effect on such day; provided, further,
that no provision of this Agreement shall require the payment or permit the
collection of Yield in excess of the maximum permitted by Applicable Law; and
provided, further, that Yield for any Capital (or any portion thereof) shall not
be considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.


 
35
 




--------------------------------------------------------------------------------





“Yield Reserve” means on any day an amount determined as follows:
NPB x [SF x (BR/360) x DSO] + AUY
where:
SF
=    1.5;

NPB
=    the Net Pool Balance on such day;

BR
=    the Base Rate on such day;

DSO
=    the highest Days’ Sales Outstanding as of the Cut-Off Date for any
Settlement Period observed over the preceding 12 Settlement Periods; and

AUY
=    the amount of any accrued and unpaid Yield on such day.

SECTION 1.02.     Other Interpretative Matters. All terms used in Article 9 of
the UCC in the State of New York and not specifically defined herein, are used
herein as defined in such Article 9. Unless otherwise expressly indicated, all
references herein to “Article,” “Section,” “Schedule”, “Exhibit” or “Annex”
shall mean articles and sections of, and schedules, exhibits and annexes to,
this Agreement. For purposes of this Agreement, the other Transaction Documents
and all such certificates and other documents, unless the context otherwise
requires: (a) references to any amount as on deposit or outstanding on any
particular date means such amount at the close of business on such day; (b) the
words “hereof,” “herein” and “hereunder” and words of similar import refer to
such agreement (or the certificate or other document in which they are used) as
a whole and not to any particular provision of such agreement (or such
certificate or document); (c) references to any Section, Schedule or Exhibit are
references to Sections, Schedules and Exhibits in or to such agreement (or the
certificate or other document in which the reference is made), and references to
any paragraph, subsection, clause or other subdivision within any Section or
definition refer to such paragraph, subsection, clause or other subdivision of
such Section or definition; (d) the term “including” means “including without
limitation”; (e) references to any Applicable Law refer to that Applicable Law
as amended from time to time and include any successor Applicable Law; (f)
references to any agreement refer to that agreement as from time to time
amended, restated or supplemented or as the terms of such agreement are waived
or modified in accordance with its terms; (g) references to any Person include
that Person’s permitted successors and assigns; (h) headings are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof; (i) unless otherwise provided, in the calculation of time
from a specified date to a later specified date, the term “from” means “from and
including”, and the terms “to” and “until” each means “to but excluding”; (j)
terms in one gender include the parallel terms in the neuter and opposite
gender; (k) references to any amount as on deposit or outstanding on any
particular date means such amount at the close of business on such day; (l) if
any calculation to be made hereunder refers to a Settlement Period (or any
portion thereof) that would have occurred prior to the Closing Date, such
reference shall be deemed to be a reference to a calendar month; and (m) the
term “or” is not exclusive.


 
36
 




--------------------------------------------------------------------------------





SECTION 1.03.     Accounting Terms; GAAP.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with GAAP, except as otherwise specifically
prescribed herein.
(b)    If Seller notifies the Administrative Agent that Seller wishes to amend
any provision hereof to eliminate the effect of any change in GAAP (or in the
application thereof) occurring after the Closing Date on the operation of such
provision (or if the Administrative Agent notifies Seller that the Majority
Group Agents request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then the compliance of Seller with such
provision shall be determined on the basis of GAAP as in effect (and as applied)
immediately before the relevant change became effective, until either such
notice is withdrawn or such provision is amended in a manner satisfactory to
Seller and the Majority Group Agents. Until such notice is withdrawn or the
relevant provision is so amended, Seller shall provide to the Administrative
Agent financial statements and other documents required under this Agreement
setting forth a reconciliation between calculations made with respect to the
relevant provision before and after giving effect to such change in GAAP.
Notwithstanding any other provision of this Agreement, in no event shall a lease
obligation that does not or would not constitute a Capitalized Lease Obligation
under GAAP as in effect on the date hereof be treated as a Capitalized Lease
Obligation for any purpose hereof.
ARTICLE II

TERMS OF THE PURCHASES AND INVESTMENTS
SECTION 2.01.     Purchase Facility.
(a)    Investments. Upon a request by the Seller pursuant to Section 2.02, and
on the terms and subject to the conditions hereinafter set forth, the Conduit
Purchasers, ratably, in accordance with the aggregate of the Commitments of the
Related Committed Purchasers with respect to each such Conduit Purchaser,
severally and not jointly, may, in their sole discretion, make payments of
Capital to the Seller on a revolving basis, and if and to the extent any Conduit
Purchaser does not make any such payment of Capital or if any Group does not
include a Conduit Purchaser, the Related Committed Purchaser(s) for such Conduit
Purchaser or the Committed Purchaser for such Group, as the case may be, shall,
ratably in accordance with their respective Commitments, severally and not
jointly, make such payment of Capital to the Seller, in either case, from time
to time during the period from the Closing Date to the Termination Date. Each
such payment of Capital by a Purchaser to the Seller shall constitute an
Investment hereunder for all purposes. Under no circumstances shall any
Purchaser be obligated to make any Investment if, after giving effect thereto:
(i)    the Aggregate Capital would exceed the Facility Limit at such time;
(ii)    the sum of (A) the Capital of such Purchaser, plus (B) the aggregate
outstanding Capital of each other Purchaser in its Group, would exceed the Group
Commitment of such Purchaser’s Group;


 
37
 




--------------------------------------------------------------------------------





(iii)    if such Purchaser is a Committed Purchaser, the aggregate outstanding
Capital of such Committed Purchaser would exceed its Commitment; or
(iv)    the Aggregate Capital would exceed the Capital Coverage Amount at such
time.
(b)    Assignment of Asset Interests. Seller hereby sells, assigns and transfers
to the Administrative Agent (for the ratable benefit of the Purchasers according
to their Capital as increased or reduced from time to time hereunder), effective
as of the Closing Date and each Business Day thereafter until the Final Payout
Date, an undivided ownership interest in all of the Seller’s right, title and
interest in, to and under all of the following, whether now or hereafter owned,
existing or arising: (i) all Pool Receivables, (ii) all Related Security with
respect to such Pool Receivables, (iii) all Collections with respect to such
Pool Receivables and (iv) all proceeds of the foregoing (Administrative Agent’s
undivided ownership interest in such assets for the benefit of the Purchasers is
herein called the “Asset Interest”). Such sales, assignments and transfers by
the Seller on the Closing Date and each Business Day thereafter until the Final
Payout Date shall, in each case, occur and be deemed to occur for all purposes
in accordance with the terms hereof automatically without further action, notice
or consent of any party.
(c)    Obligations Not Assumed. Notwithstanding any provision contained in this
Agreement or any other Transaction Document to the contrary, the foregoing sale,
assignment, transfer and conveyance set forth in Section 2.01(b) does not
constitute, and is not intended to result in, the creation or an assumption by
the Administrative Agent, any Group Agent or any Purchaser of any obligation or
liability of the Seller, any Originator, the Servicer, or any other Person under
or in connection with all, or any portion of, any Asset Interest, all of which
shall remain the obligations and liabilities of the Seller, the Originators, the
Servicer and/or such other Persons, as applicable.
SECTION 2.02.     Making Investments; Return of Capital. Each Investment
hereunder shall be made on at least one (a) Business Day’s prior written request
from the Seller to the Administrative Agent and each Group Agent in the form of
an Investment Request attached hereto as Exhibit A. Each such request for an
Investment shall be made no later than 1:00 p.m. (New York City time) on a
Business Day (it being understood that any such request made after such time
shall be deemed to have been made on the following Business Day) and shall
specify (i) the amount of the Capital requested (which shall not be less than
$2,500,000 and shall be an integral multiple of $100,000), (ii) the allocation
of such amount among the Groups (which shall be ratable based on the Group
Commitments), (iii) the account to which the Capital of such Investment shall be
distributed and (iv) the date such requested Investment is to be made (which
shall be a Business Day).
(b)    On the date of each Investment specified in the applicable Investment
Request, the Purchasers shall, upon satisfaction of the applicable conditions
set forth in Article VI and pursuant to the other conditions set forth in this
Article II, make available to the Seller in same day funds an aggregate amount
equal to the amount of such Capital requested, at the account set forth in the
related Investment Request.


 
38
 




--------------------------------------------------------------------------------





(c)    Each Committed Purchaser’s obligation shall be several, such that the
failure of any Committed Purchaser to make available to the Seller any funds in
connection with any Investment shall not relieve any other Committed Purchaser
of its obligation, if any, hereunder to make funds available on the date such
Investments are requested (it being understood, that no Committed Purchaser
shall be responsible for the failure of any other Committed Purchaser to make
funds available to the Seller in connection with any Investment hereunder).
(d)    The Seller shall return in full the outstanding Capital of each Purchaser
on the Seller Obligation Final Due Date. Prior thereto, the Seller shall, on
each Settlement Date, reduce the outstanding Capital of the Purchasers to the
extent required under Section 4.01 and otherwise in accordance with such Section
4.01 (subject to the priorities for payment set forth therein). Notwithstanding
the foregoing, the Seller, in its discretion, shall have the right to reduce, in
whole or in part, the outstanding Capital of the Purchasers on any Business Day
upon two (2) Business Days’ prior written notice thereof to the Administrative
Agent and each Group Agent in the form of a Reduction Notice attached hereto as
Exhibit B; provided, however, that (i) each such reduction shall be in a minimum
aggregate amount of $1,000,000 and shall be an integral multiple of $100,000;
provided, however that notwithstanding the foregoing, a reduction may be in an
amount necessary to reduce any Capital Coverage Deficit existing at such time to
zero, and (ii) any accrued Yield and Fees and any associated Breakage Fees in
respect of such reduced Capital shall be paid on the immediately following
Settlement Date (to the extent such reduction date is not a Settlement Date).
(e)    The Seller may, at any time upon at least thirty (30) days’ prior written
notice to the Administrative Agent and each Group Agent, terminate the Facility
Limit in whole or ratably reduce the Facility Limit in part. Each partial
reduction in the Facility Limit shall be in a minimum aggregate amount of
$5,000,000 or integral multiples of $1,000,000 in excess thereof, and no such
partial reduction shall reduce the Facility Limit to an amount less than
$60,000,000. In connection with any partial reduction in the Facility Limit, the
Commitment of each Committed Purchaser shall be ratably reduced.
(f)    In connection with any reduction of the Commitments, the Seller shall
remit to the Administrative Agent (i) instructions regarding such reduction and
(ii) for payment to the Purchasers, cash in an amount sufficient to pay (A)
Capital of Purchasers in each Group in excess of the Group Commitment of such
Group and (B) all other outstanding Seller Obligations with respect to such
reduction (determined based on the ratio of the reduction of the Commitments
being effected to the amount of the Commitments prior to such reduction or, if
the Administrative Agent reasonably determines that any portion of the
outstanding Seller Obligations is allocable solely to that portion of the
Commitments being reduced or has arisen solely as a result of such reduction,
all of such portion) including, without duplication, any associated Breakage
Fees. Upon receipt of any such amounts, the Administrative Agent shall apply
such amounts first to the reduction of the outstanding Capital, and second to
the payment of the remaining outstanding Seller Obligations with respect to such
reduction, including any Breakage Fees, by paying such amounts to the
Purchasers.
(g)    Provided that no Event of Termination or Unmatured Event of Termination
has occurred and is continuing, the Seller may from time to time advise the
Administrative Agent


 
39
 




--------------------------------------------------------------------------------





and each Group Agent in writing of its desire to extend the Scheduled
Termination Date for an additional 364 day period, provided that such request is
made not more than one hundred twenty (120) days prior to, and not less than
sixty (60) days prior to, the then current Scheduled Termination Date. The
Administrative Agent and each Committed Purchaser (or its Group Agent on its
behalf) shall notify the Seller and the Administrative Agent in writing whether
or not such Person is agreeable to such extension (it being understood that the
Administrative Agent and the Committed Purchasers may accept or decline such a
request in their sole discretion and on such terms as they may elect) not less
than thirty (30) days prior to the then current Scheduled Termination Date;
provided, however, that if the Administrative Agent or any Committed Purchaser
fails to so notify the Seller and the Administrative Agent, the Administrative
Agent or such Committed Purchaser, as the case may be, shall be deemed to have
declined such extension. In the event that the Administrative Agent and one or
more Committed Purchasers have so notified the Seller and the Administrative
Agent in writing that they are agreeable to such extension, the Seller, the
Servicer, the Administrative Agent, the applicable Group Agents and the
applicable Committed Purchasers shall enter into such documents as the
Administrative Agent, the applicable Group Agents and the applicable Committed
Purchasers may deem necessary or appropriate to effect such extension, and all
reasonable out-of-pocket costs and expenses incurred by the Administrative
Agent, the applicable Group Agents and the applicable Committed Purchasers in
connection therewith (including Attorney Costs) shall be paid by the Seller. In
the event any Committed Purchaser declines such request to extend the Scheduled
Termination Date or is deemed to have declined such extension, such Committed
Purchaser’s Group shall be an “Exiting Group” for all purposes of this
Agreement.
SECTION 2.03.     Yield and Fees.
(a)    On each Settlement Date, the Seller shall, in accordance with the terms
and priorities for payment set forth in Section 4.01, pay to each Group Agent,
each Purchaser and the Administrative Agent certain fees (collectively, the
“Fees”) in the amounts set forth in the fee letter agreements from time to time
entered into, among the Seller, the members of the applicable Group (or their
Group Agent on their behalf) and/or the Administrative Agent (each such fee
letter agreement, as amended, restated, supplemented or otherwise modified from
time to time, collectively being referred to herein as the “Fee Letter”).
Commitment Fees (as defined in the Fee Letter) shall cease to accrue on the
unfunded portion of the Commitment of a Defaulting Purchaser as provided in
Section 2.05.
(b)    Each Purchaser’s Capital shall accrue Yield on each day when such Capital
remains outstanding at the then applicable Yield Rate for such Capital (or each
applicable portion thereof). The Seller shall pay all Yield, Fees and Breakage
Fees accrued during each Yield Period on each Settlement Date in accordance with
the terms and priorities for payment set forth in Section 4.01.
SECTION 2.04.     Records of Investments and Capital. Each Group Agent shall
record in its records, the date and amount of each Investment made by the
Purchasers in its Group hereunder, the Yield Rate with respect to the related
Capital (and each portion thereof), the Yield accrued on such Purchasers’
Capital and each repayment and payment thereof. Subject to Section 14.03(c),
such records shall be conclusive and binding absent manifest error. The failure
to so record any


 
40
 




--------------------------------------------------------------------------------





such information or any error in so recording any such information shall not,
however, limit or otherwise affect the obligations of the Seller hereunder or
under the other Transaction Documents to repay the Capital of each Purchaser,
together with all Yield accruing thereon and all other Seller Obligations.
SECTION 2.05.     Defaulting Purchasers. Notwithstanding any provision of this
Agreement to the contrary, if any Purchaser becomes a Defaulting Purchaser, then
the following provisions shall apply for so long as such Purchaser is a
Defaulting Purchaser:
(a)    Commitment Fees (as defined in the Fee Letter) shall cease to accrue on
the unfunded portion of the Commitment of such Defaulting Purchaser.
(b)    The Commitment and Capital of such Defaulting Purchaser shall not be
included in determining whether the Majority Purchasers have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 14.01); provided, that, except as otherwise
provided in Section 14.01, this clause (b) shall not apply to the vote of a
Defaulting Purchaser in the case of an amendment, waiver or other modification
requiring the consent of such Purchaser or each Purchaser directly affected
thereby (if such Purchaser is directly affected thereby).
(c)    In the event that the Administrative Agent, the Seller and the Servicer
each agrees in writing that a Defaulting Purchaser has adequately remedied all
matters that caused such Purchaser to be a Defaulting Purchaser, then on such
date such Purchaser shall purchase at par such of the Capital of the other
Purchasers as the Administrative Agent shall determine may be necessary in order
for such Purchaser to hold such Capital ratably in accordance with the
Commitment of such Purchaser; provided, that no adjustments shall be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Seller while such Purchaser was a Defaulting Purchaser, and provided,
further, that except to the extent otherwise agreed by the affected parties, no
change hereunder from Defaulting Purchaser to Purchaser that is not a Defaulting
Purchaser will constitute a waiver or release of any claim of any party
hereunder arising from that Purchaser having been a Defaulting Purchaser.
ARTICLE III

[RESERVED]
ARTICLE IV

SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS
SECTION 4.01.     Settlement Procedures.
(a)    The Servicer shall set aside and hold in trust for the benefit of the
Secured Parties (or, if so requested by the Administrative Agent at any time
that an Event of Termination shall have occurred that has not been waived in
accordance with this Agreement, segregate in a separate account designated by
the Administrative Agent, which shall be an account maintained


 
41
 




--------------------------------------------------------------------------------





and controlled by the Administrative Agent unless the Administrative Agent
otherwise instructs in its sole discretion), for application in accordance with
the priority of payments set forth below, all Collections on Pool Receivables
that are received by the Servicer or the Seller or received in any Lock-Box or
Lock-Box Account; provided, however, that so long as each of the conditions
precedent set forth in Section 6.03 are satisfied on such date, the Servicer may
release to the Seller from such Collections the amount (if any) to be applied to
pay the purchase price for Receivables purchased by the Seller on such date in
accordance with the terms of the Purchase and Sale Agreement (each such release,
a “Release”). On each Settlement Date, the Servicer (or, following its
assumption of control of the Lock-Box Accounts, the Administrative Agent) shall,
distribute such Collections in the following order of priority:
(i)    first, to the Servicer for the payment of the accrued Servicing Fees
payable for the immediately preceding Yield Period (plus, if applicable, the
amount of Servicing Fees payable for any prior Yield Period to the extent such
amount has not been distributed to the Servicer);
(ii)    second, to each Purchaser and other Purchaser Party (ratably, based on
the amount then due and owing), all accrued and unpaid Yield, Fees and Breakage
Fees due to such Purchaser and other Purchaser Party for the immediately
preceding Yield Period (including any additional amounts or indemnified amounts
payable under Sections 5.03 and 13.01 in respect of such payments), plus, if
applicable, the amount of any such Yield, Fees and Breakage Fees (including any
additional amounts or indemnified amounts payable under Sections 5.03 and 13.01
in respect of such payments) payable for any prior Yield Period to the extent
such amount has not been distributed to such Purchaser or Purchaser Party;
(iii)    third, as set forth in clause (x), (y) or (z) below, as applicable:
(x)    prior to the occurrence of the Termination Date, to the extent that a
Capital Coverage Deficit exists on such date, to the Purchasers (ratably, based
on the aggregate outstanding Capital of each Purchaser at such time) for the
return of a portion of the outstanding Aggregate Capital at such time, in an
aggregate amount equal to the amount necessary to reduce the Capital Coverage
Deficit to zero ($0);
(y)    on and after the occurrence of the Termination Date, to each Purchaser
(ratably, based on the aggregate outstanding Capital of each Purchaser at such
time) for the return in full of the aggregate outstanding Capital of such
Purchaser at such time; or
(z)    prior to the occurrence of the Termination Date, at the election of the
Seller and in accordance with Section 2.02(d), to the return of all or any
portion of the outstanding Capital of the Purchasers at such time (ratably,
based on the aggregate outstanding Capital of each Purchaser at such time);


 
42
 




--------------------------------------------------------------------------------





(iv)    fourth, to the Purchaser Parties that are then members of an Exiting
Group (ratably, based on the amount due and owing at such time), for the payment
of all other Seller Obligations then due and owing by the Seller to such
Purchaser Parties;
(v)    fifth, to the Purchaser Parties, the Affected Persons and the Seller
Indemnified Parties (ratably, based on the amount due and owing at such time),
for the payment of all other Seller Obligations then due and owing by the Seller
to the Purchaser Parties, the Affected Persons and the Seller Indemnified
Parties; and
(vi)    sixth, the balance, if any, to be paid to, or at the direction of, the
Seller for its own account.
(b)    All payments or distributions to be made by the Servicer, the Seller and
any other Person to the Purchasers (or their respective related Affected Persons
and the Seller Indemnified Parties), shall be paid or distributed to the related
Group Agent at its Group Agent’s Account. Each Group Agent, upon its receipt in
the applicable Group Agent’s Account of any such payments or distributions,
shall distribute such amounts to the applicable Purchasers, Affected Persons and
the Seller Indemnified Parties within its Group ratably; provided that if such
Group Agent shall have received insufficient funds to pay all of the above
amounts in full on any such date, such Group Agent shall pay such amounts to the
applicable Purchasers, Affected Persons and the Seller Indemnified Parties
within its Group in accordance with the priority of payments set forth above,
and with respect to any such category above for which there are insufficient
funds to pay all amounts owing on such date, ratably (based on the amounts in
such categories owing to each such Person in such Group) among all such Persons
in such Group entitled to payment thereof.
(c)    If and to the extent the Administrative Agent, any Purchaser Party, any
Affected Person or any Seller Indemnified Party shall be required for any reason
to pay over to any Person any amount received on its behalf hereunder, such
amount shall be deemed not to have been so received but rather to have been
retained by the Seller and, accordingly, the Administrative Agent, such
Purchaser Party, such Affected Person or such Seller Indemnified Party, as the
case may be, shall have a claim against the Seller for such amount.
(d)    For the purposes of this Section 4.01:
(i)    if on any day the Unpaid Balance of any Pool Receivable is reduced or
adjusted as a result of any defective, rejected, returned, repossessed or
foreclosed goods or services, or any revision, cancellation, allowance, rebate,
credit memo, discount or other adjustment made by the Seller, any Originator,
the Servicer or any Affiliate of the Servicer, or any setoff, counterclaim or
dispute between the Seller or any Affiliate of the Seller, an Originator or any
Affiliate of an Originator, or the Servicer or any Affiliate of the Servicer,
and an Obligor, the Seller shall be deemed to have received on such day a
Collection of such Pool Receivable in the amount of such reduction or adjustment
and shall immediately pay any and all such amounts in respect thereof to a
Lock-Box Account (or as otherwise directed by the Administrative Agent at such
time) for the benefit of the Purchaser Parties for application pursuant to
Section 4.01(a);


 
43
 




--------------------------------------------------------------------------------





(ii)    if on any day any of the representations or warranties in Section 7.01
is not true with respect to any Pool Receivable, the Seller shall be deemed to
have received, on the date that any Outfront Party becomes aware thereof, a
Collection of such Pool Receivable in full and shall immediately pay the amount
of such deemed Collection to a Lock-Box Account (or as otherwise directed by the
Administrative Agent at such time) for the benefit of the Purchaser Parties for
application pursuant to Section 4.01(a) (Collections deemed to have been
received pursuant to this Section 4.01(d) are hereinafter sometimes referred to
as “Deemed Collections”). Upon payment in full by the Seller of any Pool
Receivable in accordance with this Section 4.01(d)(ii), the Administrative
Agent’s and each other Purchaser Party’s rights in such Receivable shall
automatically be conveyed to the Seller, without representation or warranty, but
free and clear of all liens, security interests, charges, and encumbrances
created by or through the Administrative Agent or such other Purchaser Party;
(iii)    except as provided in clauses (i) or (ii) above or otherwise required
by Applicable Law or the relevant Contract, all Collections received from an
Obligor of any Receivable shall be applied to the Receivables of such Obligor in
the order of the age of such Receivables, starting with the oldest such
Receivable, unless such Obligor designates in writing its payment for
application to specific Receivables; and
(iv)    if and to the extent the Administrative Agent, any Purchaser Party, any
Affected Person or any Seller Indemnified Party shall be required for any reason
to pay over to an Obligor (or any trustee, receiver, custodian or similar
official in any Insolvency Proceeding) any amount received by it hereunder, such
amount shall be deemed not to have been so received by such Person but rather to
have been retained by the Seller and, accordingly, such Person shall have a
claim against the Seller for such amount, payable when and to the extent that
any distribution from or on behalf of such Obligor is made in respect thereof.
SECTION 4.02.     Payments and Computations, Etc. (a) All amounts to be paid by
the Seller or the Servicer to the Administrative Agent, any Purchaser Party, any
Affected Person or any Seller Indemnified Party hereunder shall be paid no later
than noon (New York City time) on the day when due in same day funds to the
applicable Group Agent’s Account.
(b)    Each of the Seller and the Servicer shall, to the extent permitted by
Applicable Law, pay interest on any amount not paid or deposited by it when due
hereunder, at an interest rate per annum equal to 2.00% per annum above the Base
Rate, payable on demand.
(c)    All computations of interest under subsection (b) above and all
computations of Yield, Fees and other amounts hereunder shall be made on the
basis of a year of 360 days (or, in the case of amounts determined by reference
to the Base Rate, 365 or 366 days, as applicable) for the actual number of days
(including the first but excluding the last day) elapsed. Whenever any payment
or deposit to be made hereunder shall be due on a day other than a Business Day,
such payment or deposit shall be made on the next succeeding Business Day and
such extension of time shall be included in the computation of such payment or
deposit.


 
44
 




--------------------------------------------------------------------------------





ARTICLE V

INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND SECURITY INTEREST
SECTION 5.01.     Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, any Affected Person;
(ii)    subject any Affected Person to any Taxes (except to the extent such
Taxes are (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d)
of the definition of Excluded Taxes or (C) Connection Income Taxes) on its
Investments, Capital, loans, loan principal, letters of credit, commitments or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(iii)    impose on any Affected Person any other condition, cost or expense
(other than Taxes) (A) affecting the Support Assets, this Agreement, any other
Transaction Document, any Program Support Agreement, any Capital or any
participation therein or (B) affecting its obligations or rights to make
Investments or fund or maintain Capital;
and the result of any of the foregoing shall be to increase the cost to such
Affected Person of (A) acting as the Administrative Agent, a Group Agent or a
Purchaser hereunder or as a Program Support Provider with respect to the
transactions contemplated hereby, (B) making any Investment or funding or
maintaining any Capital (or any portion thereof) or (C) maintaining its
obligation to make any Investment or to fund or maintain any Capital (or any
portion thereof), or to reduce the amount of any sum received or receivable by
such Affected Person hereunder, then, upon request of such Affected Person (or
its Group Agent), the Seller shall pay to such Affected Person such additional
amount or amounts as will compensate such Affected Person for such additional
costs incurred or reduction suffered.
(b)    Capital and Liquidity Requirements. If any Affected Person determines
that any Change in Law affecting such Affected Person or any purchasing office
of such Affected Person or such Affected Person’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of (x)
increasing the amount of capital required to be maintained by such Affected
Person or Affected Person’s holding company, if any, (y) reducing the rate of
return on such Affected Person’s capital or on the capital of such Affected
Person’s holding company, if any, or (z) causing an internal capital or
liquidity charge or other imputed cost to be assessed upon such Affected Person
or Affected Person’s holding company, if any, in each case, as a consequence of
(A) this Agreement or any other Transaction Document, (B) the commitments of
such Affected Person hereunder or under any other Transaction Document or any
related Program Support Agreement, (C) the Investments made by such Affected
Person, or (D) any Capital (or portion


 
45
 




--------------------------------------------------------------------------------





thereof), to a level below that which such Affected Person or such Affected
Person’s holding company could have achieved but for such Change in Law (taking
into consideration such Affected Person’s policies and the policies of such
Affected Person’s holding company with respect to capital adequacy and
liquidity), then from time to time, upon request of such Affected Person (or its
Group Agent), the Seller will pay to such Affected Person such additional amount
or amounts as will compensate such Affected Person or such Affected Person’s
holding company for any such increase, reduction or charge.
(c)    Adoption of Changes in Law. The Seller acknowledges that any Affected
Person may institute measures in anticipation of a Change in Law (including the
imposition of internal charges on such Affected Person’s interests or
obligations under any Transaction Document or Program Support Agreement), and
may commence allocating charges to or seeking compensation from the Seller under
this Section 5.01 in connection with such measures, in advance of the effective
date of such Change in Law, and the Seller agrees to pay such charges or
compensation to such Affected Person, following demand therefor in accordance
with the terms of this Section 5.01, without regard to whether such effective
date has occurred.
(d)    Certificates for Reimbursement. A certificate of an Affected Person (or
its Group Agent on its behalf) setting forth the amount or amounts necessary to
compensate such Affected Person or its holding company, as the case may be, as
specified in clause (a), (b) or (c) of this Section and delivered to the Seller,
shall be conclusive absent manifest error. The Seller shall, subject to the
priorities of payment set forth in Section 4.01, pay such Affected Person the
amount shown as due on any such certificate on the first Settlement Date
occurring after the Seller’s receipt of such certificate.
(e)    Delay in Requests. Failure or delay on the part of any Affected Person to
demand compensation pursuant to this Section shall not constitute a waiver of
such Affected Person’s right to demand such compensation, provided that the
Seller shall not be required to compensate any Affected Person for any amount
incurred more than nine months prior to the date that such Affected Person
notifies the Seller of the event that gives rise to such claim and of such
Affected Person’s intention to claim compensation therefor; provided, however,
that, if the circumstance giving rise to such claim is retroactive, then such
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 5.02.     Funding Losses.
(a)    The Seller will pay each Purchaser all Breakage Fees.
(b)    A certificate of a Purchaser (or its Group Agent on its behalf) setting
forth the amount or amounts necessary to compensate such Purchaser, as specified
in clause (a) above and delivered to the Seller, shall be conclusive absent
manifest error. The Seller shall, subject to the priorities of payment set forth
in Section 4.01, pay such Purchaser the amount shown as due on any such
certificate on the first Settlement Date occurring after the Seller’s receipt of
such certificate. Any Breakage Fees that are not paid on such first Settlement
Date shall continue to be owing under this Agreement until paid in full.


 
46
 




--------------------------------------------------------------------------------





SECTION 5.03.     Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Seller under any Transaction Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent to an Affected Person, then the applicable
Withholding Agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with Applicable Law, and, if such Tax is an
Indemnified Tax, then the sum payable by the Seller shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section), the applicable Affected Person receives an amount equal to the
sum it would have received had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Seller. The Seller shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or, at the
option of the Administrative Agent, timely reimburse it for the payment of, any
Other Taxes.
(c)    Indemnification by the Seller. The Seller shall indemnify each Affected
Person, within ten days after demand therefor, for the full amount of any
Indemnified Taxes (including Taxes imposed or asserted on or attributable to
amounts payable under this sentence) payable or paid by such Affected Person or
required to be withheld or deducted from a payment to such Affected Person and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Seller by an Affected
Person (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of an Affected Person, shall be conclusive absent
manifest error.
(d)    Indemnification by the Purchasers. Each Purchaser (other than the Conduit
Purchasers) shall severally indemnify the Administrative Agent, within ten days
after demand therefor, for (i) any Indemnified Taxes attributable to such
Purchaser, its Related Conduit Purchaser or any of their respective Affiliates
that are Affected Persons (but only to the extent that the Seller and its
Affiliates have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting any obligation of the Seller, the
Servicer or their Affiliates to do so), (ii) any Taxes attributable to the
failure of such Purchaser, its Related Conduit Purchaser or any of their
respective Affiliates that are Affected Persons to comply with Section 14.03(f)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Purchaser, its Related Conduit Purchaser or any of
their respective Affiliates that are Affected Persons, in each case, that are
payable or paid by the Administrative Agent in connection with any Transaction
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Purchaser (or its Group Agent) by the
Administrative Agent shall be conclusive absent manifest error. Each Purchaser


 
47
 




--------------------------------------------------------------------------------





(other than the Conduit Purchasers) hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Purchaser,
its Related Conduit Purchaser or any of their respective Affiliates that are
Affected Persons under any Transaction Document or otherwise payable by the
Administrative Agent to such Purchaser, its Related Conduit Purchaser or any of
their respective Affiliates that are Affected Persons from any other source
against any amount due to the Administrative Agent under this clause (d).
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Seller to a Governmental Authority pursuant to this Section 5.03, the
Seller shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(f)    Status of Affected Persons. (i) Any Affected Person that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Transaction Document shall deliver to the Seller and the
Administrative Agent, at the time or times reasonably requested by the Seller or
the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Seller or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Affected Person, if reasonably requested by the
Seller or the Administrative Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by the Seller or the
Administrative Agent as will enable the Seller or the Administrative Agent to
determine whether or not such Affected Person is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
5.03(f)(ii)(A), 5.03(f)(ii)(B) and 5.03(g)) shall not be required if, in the
Affected Person’s reasonable judgment, such completion, execution or submission
would subject such Affected Person to any material unreimbursed cost or expense
or would materially prejudice the legal or commercial position of such Affected
Person.
(i)    Without limiting the generality of the foregoing:
(A)    an Affected Person that is a U.S. Person shall deliver to the Seller and
the Administrative Agent from time to time upon the reasonable request of the
Seller or the Administrative Agent, executed originals of Internal Revenue
Service Form W-9 certifying that such Affected Person is exempt from U.S.
federal backup withholding tax; and
(B)    any Affected Person that is not a U.S. Person shall, to the extent it is
legally entitled to do so, deliver to the Seller and the Administrative Agent
(in such number of copies as shall be requested by the Seller or Administrative
Agent) from time to time upon the reasonable request of the Seller or the
Administrative Agent, whichever of the following is applicable:
(1)    in the case of such an Affected Person claiming the benefits of an income
tax treaty to which the United States is a party,


 
48
 




--------------------------------------------------------------------------------





(x) with respect to payments of interest under any Transaction Document,
executed originals of Internal Revenue Service Form W-8BEN or Internal Revenue
Service Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Transaction Document, Internal Revenue Service Form W-8BEN or Internal Revenue
Service Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)    executed originals of Internal Revenue Service Form W-8ECI;
(3)    in the case of such an Affected Person claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Affected Person is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Seller within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of Internal Revenue Service
Form W-8BEN or Internal Revenue Service Form W-8BEN-E, as applicable; or
(4)    to the extent such Affected Person is not the beneficial owner, executed
originals of Internal Revenue Service Form W-8IMY, accompanied by Internal
Revenue Service Form W-8ECI, Internal Revenue Service Form W-8BEN or Internal
Revenue Service Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate,
Internal Revenue Service Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that, if such Affected Person is
a partnership and one or more direct or indirect partners of such Affected
Person are claiming the portfolio interest exemption, such Affected Person may
provide a U.S. Tax Compliance Certificate on behalf of each such direct and
indirect partner.
(C)    any Affected Person that is not a U.S. Person shall, to the extent it is
legally entitled to do so, deliver to the Seller and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Affected Person becomes an Affected Person under any
Transaction Document (and from time to time thereafter upon the reasonable
request of the Seller or the Administrative Agent),


 
49
 




--------------------------------------------------------------------------------





executed copies of any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Seller or the Administrative Agent to determine
the withholding or deduction to be made.
(g)    Documentation Required by FATCA. If a payment made to an Affected Person
under any Transaction Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Affected Person were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Affected Person shall
deliver to the Seller and the Administrative Agent at the time or times
prescribed by Applicable Law and at such time or times reasonably requested by
the Seller or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Seller or the
Administrative Agent as may be necessary for the Seller and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Affected Person has complied with such Affected Person’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (g), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement and any fiscal or regulatory legislation, rules
or practices adopted after the date of this Agreement pursuant to any
intergovernmental agreement entered into in connection with FATCA.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.03 (including by
the payment of additional amounts pursuant to this Section 5.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 5.03 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section 5.03 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Purchaser Party or any other Affected
Person, the termination of the Commitments


 
50
 




--------------------------------------------------------------------------------





and the repayment, satisfaction or discharge of all the Seller Obligations and
the Servicer’s obligations hereunder.
(j)    Updates. Each Affected Person agrees that if any form or certification it
previously delivered pursuant to this Section 5.03 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Seller and the Administrative Agent in writing of its legal
inability to do so.
SECTION 5.04.     Inability to Determine Adjusted LIBOR; Change in Legality.
(a)    If any Group Agent shall have determined (which determination shall be
conclusive and binding upon the parties hereto absent manifest error) on any
day, by reason of circumstances affecting the interbank Eurodollar market,
either that: (i) dollar deposits in the relevant amounts and for the relevant
Yield Period or day, as applicable, are not available, (ii) adequate and
reasonable means do not exist for ascertaining the Adjusted LIBOR for such Yield
Period or day, as applicable, or (iii) the Adjusted LIBOR determined pursuant
hereto does not accurately reflect the cost to the applicable Affected Person
(as conclusively determined by such Group Agent) of maintaining any Portion of
Capital during such Yield Period or day, as applicable, such Group Agent shall
promptly give telephonic notice of such determination, confirmed in writing, to
the Seller on such day. Upon delivery of such notice: (i) no Portion of Capital
shall be funded thereafter at the Adjusted LIBOR unless and until such Group
Agent shall have given notice to the Administrative Agent and the Seller that
the circumstances giving rise to such determination no longer exist and (ii)
with respect to any outstanding Portion of Capital then funded at the Adjusted
LIBOR, such Yield Rate shall automatically be converted to the Base Rate.
(b)    If on any day any Group Agent shall have been notified by any Affected
Person that such Affected Person has determined (which determination shall be
final and conclusive absent manifest error) that any Change in Law, or
compliance by such Affected Person with any Change in Law, shall make it
unlawful or impossible for such Affected Person to fund or maintain any Portion
of Capital at or by reference to the Adjusted LIBOR, such Group Agent shall
notify the Seller and the Administrative Agent thereof. Upon receipt of such
notice, until the applicable Group Agent notifies the Seller and the
Administrative Agent that the circumstances giving rise to such determination no
longer apply, (i) no Portion of Capital shall be funded at or by reference to
the Adjusted LIBOR and (ii) the Yield for any outstanding portions of Capital
then funded at the Adjusted LIBOR shall automatically and immediately be
converted to the Base Rate.
SECTION 5.05.     Security Interest.
(a)    As security for the performance by the Seller of all the terms, covenants
and agreements on the part of the Seller to be performed under this Agreement or
any other Transaction Document, including the punctual payment when due of the
Aggregate Capital and all Yield and all other Seller Obligations, the Seller
hereby grants to the Administrative Agent for its benefit and the ratable
benefit of the Secured Parties, a continuing security interest in, all of the
Seller’s right, title and interest in, to and under all of the following,
whether now or hereafter owned, existing or arising (collectively, the “Support
Assets”): (i) all Pool Receivables, (ii) all Related Security with respect to
such Pool Receivables, (iii) all Collections with respect to such Pool
Receivables, (iv)


 
51
 




--------------------------------------------------------------------------------





the Lock-Boxes and Lock-Box Accounts and all amounts on deposit therein, and all
certificates and instruments, if any, from time to time evidencing such
Lock-Boxes and Lock-Box Accounts and amounts on deposit therein, (v) all rights
(but none of the obligations) of the Seller under the Purchase and Sale
Agreement, (vi) all other personal and fixture property or assets of the Seller
of every kind and nature, including all goods (including inventory, equipment
and any accessions thereto), instruments (including promissory notes),
documents, accounts, chattel paper (whether tangible or electronic), deposit
accounts, securities accounts, securities entitlements, letter-of-credit rights,
commercial tort claims, securities and all other investment property, supporting
obligations, money, any other contract rights or rights to the payment of money,
insurance claims and proceeds, and all general intangibles (including all
payment intangibles) (each as defined in the UCC) and (vii) all proceeds of, and
all amounts received or receivable under any or all of, the foregoing; provided,
however, that the term “Support Assets” shall not include the Subject
Receivables.
The Administrative Agent (for the benefit of the Secured Parties) shall have,
with respect to all the Support Assets, and in addition to all the other rights
and remedies available to the Administrative Agent (for the benefit of the
Secured Parties), all the rights and remedies of a secured party under any
applicable UCC. The Seller hereby authorizes the Administrative Agent to file
financing statements describing as the collateral covered thereby as “all of the
debtor’s personal property or assets” or words to that effect, notwithstanding
that such wording may be broader in scope than the collateral described in this
Agreement.
Immediately upon the occurrence of the Final Payout Date, the Support Assets
shall be automatically released from the Lien created hereby, and this Agreement
and all rights and obligations (other than those expressly stated to survive
such termination) of the Administrative Agent, the Purchasers and the other
Purchaser Parties and Secured Parties hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Support Assets shall revert to the Seller; provided, however, that
promptly following written request therefor by the Seller delivered to the
Administrative Agent following any such termination, and at the expense of the
Seller, the Administrative Agent shall execute and deliver to the Seller UCC-3
termination statements and such other documents as the Seller shall reasonably
request to evidence such termination.
For the avoidance of doubt, (i) the grant of security interest pursuant to this
Section 5.05 shall be in addition to, and shall not be construed to limit or
modify, the assignment of the Asset Interest pursuant to Section 2.01(b) and
(ii) nothing in Section 2.01 shall be construed as limiting the rights,
interests (including any security interest), obligations or liabilities of any
party under this Section 5.05.
ARTICLE VI

CONDITIONS TO EFFECTIVENESS AND INVESTMENTS
SECTION 6.01.     Conditions Precedent to Effectiveness and the Initial
Investment. This Agreement shall become effective as of the Closing Date when
the Administrative Agent shall have received each of the documents, agreements
(in fully executed form), opinions of counsel,


 
52
 




--------------------------------------------------------------------------------





lien search results, UCC filings, certificates and other deliverables listed on
the closing memorandum delivered to the Seller by the Administrative Agent prior
to the Closing Date.
SECTION 6.02.     Conditions Precedent to All Investments. Each Investment
hereunder on or after the Closing Date shall be subject to the conditions
precedent that:
(a)    the Seller shall have delivered to the Administrative Agent and each
Group Agent an Investment Request for such Investment, in accordance with
Section 2.02(a);
(b)    the Servicer shall have delivered to the Administrative Agent and each
Group Agent all Information Packages required to be delivered hereunder;
(c)    the restrictions with respect to such Investment specified in Section
2.01(i) through (iv) shall not be violated;
(d)    on the date of such Investment the following statements shall be true and
correct (and upon the occurrence of such Investment, the Seller and the Servicer
shall be deemed to have represented and warranted that such statements are then
true and correct):
(i)    the representations and warranties of the Seller and the Servicer
contained in Sections 7.01 and 7.02 are true and correct in all material
respects on and as of the date of such Investment as though made on and as of
such date unless such representations and warranties by their terms refer to an
earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;
(ii)    no Event of Termination or Unmatured Event of Termination has occurred
and is continuing, and no Event of Termination or Unmatured Event of Termination
would result from such Investment;
(iii)    no Capital Coverage Deficit exists or would exist after giving effect
to such Investment;
(iv)    the Aggregate Capital does not exceed the Facility Limit; and
(v)    the Termination Date has not occurred; and
(e)     the Seller shall have paid in full all fees and expenses due and payable
by it through the date of such Investment to the Purchaser Parties in accordance
with the terms of Transaction Documents.
SECTION 6.03.     Conditions Precedent to All Releases. Each Release hereunder
on or after the Closing Date shall be subject to the conditions precedent that:
(a)    after giving effect to such Release, the Servicer shall be holding in
trust for the benefit of the Secured Parties an amount of Collections sufficient
to pay the sum of (x) all accrued and unpaid Servicing Fees, Yield, Fees and
Breakage Fees, in each case, through the date


 
53
 




--------------------------------------------------------------------------------





of such Release, (y) the amount of any Capital Coverage Deficit and (z) the
amount of all other accrued and unpaid Seller Obligations through the date of
such Release;
(b)    the Seller shall use the proceeds of such Release solely to pay the
purchase price for Receivables purchased by the Seller in accordance with the
terms of the Purchase and Sale Agreement; and
(c)    on the date of such Release the following statements shall be true and
correct (and upon the occurrence of such Release, the Seller and the Servicer
shall be deemed to have represented and warranted that such statements are then
true and correct):
(i)    the representations and warranties of the Seller and the Servicer
contained in Sections 7.01 and 7.02 are true and correct in all material
respects on and as of the date of such Release as though made on and as of such
date unless such representations and warranties by their terms refer to an
earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;
(ii)    no Event of Termination has occurred and is continuing, and no Event of
Termination would result from such Release;
(iii)    no Capital Coverage Deficit exists or would exist after giving effect
to such Release; and
(iv)    the Termination Date has not occurred.
ARTICLE VII

REPRESENTATIONS AND WARRANTIES
SECTION 7.01.     Representations and Warranties of the Seller. The Seller
represents and warrants to each Purchaser Party, as of the Closing Date, on each
Settlement Date, on the date of each Release and on each day on which an
Investment shall have occurred, as follows:
(a)    Organization and Good Standing. It has been duly and solely organized in,
and is validly existing as a limited liability company in good standing under
the laws of the State of Delaware, with all requisite limited liability company
power and authority to own its properties and to conduct its business as such
properties are presently owned and such business is presently conducted and will
be conducted as contemplated herein and had at all relevant times, and now has,
all necessary power and authority to acquire and own the Pool Receivables.
(b)    Due Qualification. It is in good standing in the State of Delaware, and
has obtained all necessary licenses, approvals and qualifications, if any, in
connection with its execution and delivery of the Transaction Documents to which
it is a party, the purchase of the Receivables pursuant to the Purchase and Sale
Agreement and the performance by it of its obligations contemplated in the
Transaction Documents, except to the extent that failure to do so would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


 
54
 




--------------------------------------------------------------------------------





(c)    Power and Authority; Due Authorization. It (i) has all necessary limited
liability company power and authority to (A) execute and deliver this Agreement
and the other Transaction Documents to which it is a party in any capacity, (B)
carry out the terms of and perform its obligations under the Transaction
Documents applicable to it, (C) acquire the Pool Receivables pursuant to the
Purchase and Sale Agreement and own, sell, pledge, hold, maintain, collect and
service the Pool Receivables and (D) grant a security interest in the Support
Assets on the terms and conditions herein provided and (ii) has duly authorized
by all necessary limited liability company action the execution, delivery and
performance of this Agreement and the other Transaction Documents to which it is
a party in any capacity and the grant of a security interest in the Support
Assets on the terms and conditions herein provided.
(d)    Valid Security; Binding Obligations. This Agreement constitutes a
granting of a valid security interest in the Support Assets to the
Administrative Agent (on behalf of the Secured Parties), enforceable against
creditors of, and purchasers from, the Seller; and this Agreement constitutes,
and each other Transaction Document to be signed by the Seller when duly
executed and delivered by it will constitute, a legal, valid and binding
obligation of the Seller enforceable against the Seller in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, or other similar Applicable Laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.
(e)    No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents and the fulfillment of the terms
hereof and thereof will not (i) conflict with, result in any breach or (without
notice or lapse of time or both) a default under, (A) its certificate of
formation or operating agreement, or (B) any indenture, loan agreement, asset
purchase agreement, mortgage, deed of trust, or other agreement or instrument to
which the Seller is a party or by which it or any of its properties is bound,
(ii) result in the creation or imposition of any Adverse Claim (other than any
Adverse Claim created in connection with this Agreement and the other
Transaction Documents) upon any of the Seller’s properties pursuant to the terms
of any such indenture, loan agreement, asset purchase agreement, mortgage, deed
of trust, or other agreement or instrument to which it is a party or by which it
or any of its properties is bound or (iii) violate any Applicable Law applicable
to it or any of its properties, except to the extent any such violation of
Applicable Law would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(f)    No Proceedings. There are no actions, suits, proceedings or
investigations pending, or to its knowledge threatened, before any Governmental
Authority (i) asserting the invalidity of this Agreement or any other
Transaction Document, (ii) seeking to prevent the grant of a security interest
in any portion of the Support Assets or the consummation of the purposes of this
Agreement or of any of the other Transaction Documents, or (iii) seeking any
determination or ruling that has had or would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(g)    Governmental Approvals. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required for the
due execution,


 
55
 




--------------------------------------------------------------------------------





delivery and performance by it of this Agreement or any other Transaction
Document or the transactions contemplated thereby, except for the filing of the
UCC financing statements referred to in Article VI, all of which, at the time
required in Article VI, shall have been duly made and shall be in full force and
effect.
(h)    Litigation. No injunction, decree or other decision has been issued or
made by any Governmental Authority against the Seller or its properties. To the
Seller’s knowledge, no threat by any Person has been made to attempt to obtain
any injunction, decree or other decision by any Governmental Authority against
it or its properties that, if adversely determined, would individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(i)    Use of Proceeds. The use of all funds obtained by the Seller under this
Agreement will not contravene any of Regulations T, U and X promulgated by the
Federal Reserve Board.
(j)    Quality of Title. The Seller has acquired, for fair consideration and
reasonably equivalent value, all of the right, title and interest of the
applicable Originator in each Pool Receivable. Each Pool Receivable is owned by
Seller free and clear of any Adverse Claim other than Permitted Adverse Claims;
the Administrative Agent shall have acquired and shall at all times thereafter
continuously maintain a valid and perfected first priority perfected ownership
or security interest in each Pool Receivable and Collections and proceeds of any
of the foregoing, free and clear of any Adverse Claim other than Permitted
Adverse Claims; and no financing statement or other instrument similar in effect
covering any Pool Receivable and any interest therein is on file in any
recording office except such as may be filed in favor of the Seller in
accordance with a Transaction Document (and assigned to the Administrative
Agent) or of the Administrative Agent in accordance with this Agreement or any
Transaction Document.
(k)    Accurate Reports. No Information Package or any other information,
exhibit, financial statement, document, book, record or report furnished by or
on behalf of any Outfront Party or any of their respective Affiliates to
Administrative Agent, any Group Agent, any Liquidity Provider or any other
Secured Party in connection with the Support Assets, this Agreement or the other
Transaction Documents (i) was untrue or inaccurate in any material respect as of
the date it was dated or (except as otherwise disclosed in writing to the
Administrative Agent, each Group Agent and such Secured Party at such time) as
of the date so furnished; or (ii)  when taken as a whole, contained when
furnished any material misstatement of fact or omitted to state a material fact
or any fact necessary to make the statements contained therein, in light of the
circumstances in which they were made, not materially misleading; provided,
however, that with respect to projected or pro forma financial information and
information of a general economic or industry specific nature, the Seller
represents only that such information has been prepared in good faith based on
assumptions believed by the Seller to be reasonable at the time of preparation.
(l)    UCC Details. The Seller’s true legal name as registered in the sole
jurisdiction in which it is organized, the jurisdiction of such organization,
its organizational identification number, if any, as designated by the
jurisdiction of its organization, its federal employer identification number, if
any, and the location of its chief executive office and principal place of
business are specified in Schedule 7.01(l) and the offices where the Seller
keeps all its Records are located at


 
56
 




--------------------------------------------------------------------------------





the addresses specified in Schedule 7.01(l) (or at such other locations,
notified to the Administrative Agent in accordance with Section 8.01(f)), in
jurisdictions where all actions required under Section 9.06 have been taken and
completed. Except as described in Schedule 7.01(l), the Seller has no, and has
never had any, trade names, fictitious names, assumed names or “doing business
as” names and the Seller has never changed the location of its chief executive
office or its true legal name, identity or corporate structure. The Seller is
organized only in a single jurisdiction.
(m)    Lock-Box Accounts. The names and addresses of all of the Lock-Box Banks,
together with the account numbers of the Lock-Box Accounts at such Lock-Box
Banks, are specified in Schedule II (or have been notified to and approved by
the Administrative Agent in accordance with Section 8.03(d)).
(n)    Eligible Receivables. Each Receivable included in the Net Pool Balance as
an Eligible Receivable on the date of any Investment or on the date of any
Information Package shall be an Eligible Receivable on such date.
(o)    Security. The Investments being provided for hereunder do not constitute
a Security.
(p)    Adverse Change. (i) Since December 31, 2016, there has been no event or
occurrence that has caused, or would reasonably be expected to cause, a Material
Adverse Effect.
(q)    Credit and Collection Policies. The Credit and Collection Policy dated
September 2015 and delivered to the Administrative Agent on or prior to the
Closing Date is a true and correct copy of the Credit and Collection Policy in
effect on the Closing Date. It has engaged Servicer to service the Pool
Receivables in accordance with the Credit and Collection Policies and all
Applicable Law, and such policies have not changed in any material respect since
the Closing Date except as permitted under Sections 8.03(c) and 8.06(c).
(r)    Compliance with Law. It has complied in all respects with all Applicable
Laws to which it may be subject, except where the failure to so comply would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(s)    Financial Information. All financial statements of the Seller delivered
to Administrative Agent in accordance with Section 8.02(a) fairly present in all
material respects the financial position of the Seller and its results of
operations as of the date and for the period presented or provided in accordance
with GAAP consistently applied throughout the periods covered thereby (subject
to the absence of footnotes and, other than in the case of annual financial
statements, normal year-end adjustments), as applicable.
(t)    Investment Company Act. The Seller is not required to register as an
“investment company” under (and as defined in) the Investment Company Act.
(u)    Covered Fund. The Seller is not a “covered fund” under Section 13 of the
U.S. Bank Holding Company Act of 1956, as amended, and the applicable rules and
regulations thereunder (the “Volcker Rule”).  In determining that the Seller is
not a “covered fund” under the


 
57
 




--------------------------------------------------------------------------------





Volcker Rule, Seller is entitled to rely on the exemption from the definition of
“investment company” set forth in Section 3(c)(5)(A) or (B) of the Investment
Company Act.
(v)    No Other Obligations. The Seller does not have outstanding any security
of any kind, except membership interests issued to Media LLC in connection with
its organization, and has not incurred, assumed, guaranteed or otherwise become
directly or indirectly liable for, or in respect of, any Debt and no Person has
any commitment or other arrangement to extend credit to the Seller, in each
case, other than as will occur in accordance with the Transaction Documents.
(w)    Representations and Warranties in Other Transactions Documents. The
Seller hereby makes for the benefit of the Administrative Agent and each
Purchaser Party all of the representations and warranties it makes, in any
capacity, in the other Transaction Documents to which it is a party as if such
representations and warranties (together with the related and ancillary
provisions) were set forth in full herein.
(x)    Ordinary Course of Business. Each remittance of Collections by or on
behalf of the Seller pursuant to the Transaction Documents and any related
accounts of amounts owing hereunder in respect of the Capital will have been (i)
in payment of a debt incurred by the Seller in the ordinary course of business
or financial affairs of the Seller and (ii) made in the ordinary course of
business or financial affairs of the Seller.
(y)    Tax Status. The Seller (i) has timely filed all United States federal,
state and local tax returns and other material tax returns required to be filed
by it and (ii) has paid, or caused to be paid, all taxes and assessments due
pursuant to such returns or received by it, as applicable, other than taxes and
assessments contested in good faith by appropriate proceedings and as to which
adequate reserves have been provided in accordance with GAAP and as to which no
Adverse Claim (other than a Permitted Adverse Claim) exists, except in each case
of (i) and (ii) above, where the failure to do so would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
(z)    Disregarded Entity. The Seller is, and shall at all relevant times
continue to be, a “disregarded entity” within the meaning of U.S. Treasury
Regulation § 301.7701-3 that is disregarded as separate from a United States
person within the meaning of Section 7701(a)(30) of the Code.
(aa)    Policies and Procedures. Policies and procedures have been implemented
and maintained by or on behalf of the Seller that are designed to achieve
compliance by the Seller and its directors, officers, employees and agents with
Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions, giving due
regard to the nature of such Person’s business and activities, and each of the
Seller’s officers and employees and, to the knowledge of the Seller, its
officers, employees, directors and agents acting in any capacity in connection
with or directly benefitting from the facility established hereby, are in
compliance with Anti-Corruption Laws, Anti-Terrorism Laws and applicable
Sanctions.
(bb)    Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. (i) None of the
Seller or, to the knowledge of the Seller, any of its directors, officers,
employees, or agents that will


 
58
 




--------------------------------------------------------------------------------





act in any capacity in connection with or directly benefit from the facility
established hereby is a Sanctioned Person, (ii) the Seller is not organized or
resident in a Sanctioned Country, and (iii) the Seller has not violated, been
found in violation of or is under investigation by any Governmental Authority
for possible violation of any Anti-Corruption Laws, Anti-Terrorism Laws or
Sanctions.
(cc)    Proceeds. No Investment or Release or use of proceeds thereof by the
Seller in any manner will violate Anti-Corruption Laws, Anti-Terrorism Laws or
applicable Sanctions.
(dd)    Solvency. The Seller is Solvent.
(ee)    Opinions. The facts regarding each Outfront Party, the Receivables, the
transactions contemplated by the Transaction Documents and the related matters
set forth or assumed in each of the true sale and non-consolidation opinions of
counsel delivered in connection with this Agreement and the Transaction
Documents are true and correct in all material respects.
(ff)    Perfection Representations.
(i)    This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Seller’s right, title and interest in, to
and under the Support Assets which, (A) security interest has been perfected and
is enforceable against creditors of and purchasers from the Seller and (B) will
be free of all Adverse Claims in such Support Assets other than Permitted
Adverse Claims.
(ii)    The Receivables constitute “accounts” or “general intangibles” within
the meaning of Section 9-102 of the UCC.
(iii)    The Seller owns and has good and marketable title to the Support Assets
free and clear of any Adverse Claim other than Permitted Adverse Claims.
(iv)    All appropriate financing statements, financing statement amendments,
continuation statements and other applicable lien filings have been filed in the
proper filing office in the appropriate jurisdictions under Applicable Law in
order to perfect (and continue the perfection of) the sale and contribution of
the Receivables and Related Security from each Originator to the Seller pursuant
to the Purchase and Sale Agreement and the grant by the Seller of a security
interest in the Support Assets to the Administrative Agent pursuant to this
Agreement.
(v)    Other than the security interest granted to the Administrative Agent
pursuant to this Agreement, the Seller has not pledged, assigned, sold, granted
a security interest in, or otherwise conveyed any of the Support Assets except
as permitted by this Agreement and the other Transaction Documents. The Seller
has not authorized the filing of and is not aware of any financing statements or
other lien filing filed against the Seller that include a description of
collateral covering the Support Assets other than any financing statement (i) in
favor of the Administrative Agent or (ii) that has been terminated. The Seller
is not aware of any judgment lien, ERISA lien or tax lien filings against the
Seller.


 
59
 




--------------------------------------------------------------------------------





(gg)    The Lock-Boxes and Collection Accounts.
(i)    Nature of Collection Accounts. Each Lock-Box Account constitutes a
“deposit account” within the meaning of the applicable UCC.
(ii)    Ownership. Each Lock-Box Account is in the name of the Seller, and the
Seller owns and has good and marketable title to each Lock-Box Account free and
clear of any Adverse Claim other than Permitted Adverse Claims.
(iii)    Perfection. The Seller has delivered to the Administrative Agent a
fully executed Lock-Box Agreement relating to each Lock-Box Account, pursuant to
which each applicable Lock-Box Bank has agreed to comply with the instructions
originated by the Administrative Agent directing the disposition of funds in
such Lock-Box Account without further consent by the Seller, the Servicer or any
other Person. The Administrative Agent has “control” (as defined in Section
9-104 of the UCC) over each Lock-Box Account.
(iv)    Instructions. None of the Lock-Box Accounts are in the name of any
Person other than the Seller. Neither the Seller nor the Servicer has consented
to the applicable Lock-Box Bank complying with instructions of any Person other
than the Administrative Agent.
(hh)    No Event of Termination. No event has occurred and is continuing and no
condition exists, or would result from any Investment or Release or from the
application of proceeds therefrom, that constitutes or would reasonably be
expected to constitute an Event of Termination or Unmatured Event of
Termination.
(ii)    Bulk Sales Act. No transaction contemplated hereby requires compliance
by it with any bulk sales act or similar law.
Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations and warranties contained in this Section shall be
continuing, and remain in full force and effect as of the date made until the
Final Payout Date.
SECTION 7.02.     Representations and Warranties of the Servicer. The Servicer
represents and warrants to each Purchaser Party, as of the Closing Date, on each
Settlement Date, on the date of each Release and on each day on which an
Investment shall have occurred, as follows:
(a)    Organization and Good Standing. It has been duly organized and is validly
existing as a limited liability company (or other business entity in the case of
any successor of the Servicer) in good standing under the Applicable Laws of its
jurisdiction of organization, with all requisite limited liability company power
and authority to own its properties and to conduct its business as such
properties are presently owned and such business is presently conducted, except
to the extent that such failure would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


 
60
 




--------------------------------------------------------------------------------





(b)    Due Qualification. It is duly qualified to do business as a limited
liability company in good standing, and has obtained all necessary
qualifications, licenses and approvals, in all jurisdictions in which the
ownership or lease of property or the conduct of its business (including the
servicing of the Pool Receivables) requires such qualifications, licenses or
approvals, except where the failure to be in good standing or to hold any such
qualifications, licenses and approvals would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(c)    Power and Authority; Due Authorization. It (i) has all necessary limited
liability company power and authority to (A) execute and deliver this Agreement
and the other Transaction Documents to which it is a party in any capacity, (B)
carry out the terms of and perform its obligations under the Transaction
Documents applicable to it, and (C) service the Pool Receivables in accordance
with the provisions hereof and (ii) has duly authorized by all necessary limited
liability company action the execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party in any
capacity and the servicing of the Pool Receivables in accordance with the
provisions hereof.
(d)    Binding Obligations. This Agreement constitutes, and each other
Transaction Document to be signed by it when duly executed and delivered by it
will constitute, a legal, valid and binding obligation of it, enforceable
against it in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, or other similar Applicable Laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law.
(e)    No Violation. The execution, delivery and performance by it of this
Agreement and the other Transaction Documents to which it is a party will not
(i) conflict with or result in any breach or (without notice or lapse of time or
both) a default under, (A) its certificate of formation or operating agreement
or (B) any indenture, loan agreement, asset purchase agreement, mortgage, deed
of trust, or other agreement or instrument to which it is a party or by which it
or any of its properties is bound, where such breach or default would reasonably
be expected to result, individually or in the aggregate, in a Material Adverse
Effect, (ii) result in the creation or imposition of any Adverse Claim (other
than any Adverse Claim created in connection with this Agreement and the other
Transaction Documents) upon any of its properties pursuant to the terms of any
such indenture, loan agreement, asset purchase agreement, mortgage, deed of
trust, or other agreement or instrument or (iii) violate any Applicable Law
applicable to it or any of its properties where such violation of Applicable Law
would reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect.
(f)    No Proceedings. There are no actions, suits, proceedings or
investigations pending, or to its knowledge threatened in writing, before any
Governmental Authority (i) asserting the invalidity of this Agreement or any
other Transaction Document, (ii) seeking to prevent the servicing of the
Receivables or the consummation of the purposes of this Agreement or of any of
the other Transaction Documents or (iii) seeking any determination or ruling
that would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


 
61
 




--------------------------------------------------------------------------------





(g)    Governmental Approvals. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required for the
due execution, delivery and performance by it of this Agreement or any other
Transaction Document or the transactions contemplated thereby, except for the
filing of the UCC financing statements referred to in Article VI, all of which,
at the time required in Article VI, shall have been duly made and shall be in
full force and effect and any filings required under applicable securities laws.
(h)    Financial Condition. All financial statements of the Servicer and its
consolidated Subsidiaries delivered to the Administrative Agent pursuant to
Section 8.05(a) were prepared in accordance with GAAP in effect on the date such
statements were prepared and fairly present in all material respects the
financial condition of Parent and its Subsidiaries as of the dates thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the periods covered thereby, (i) except as
otherwise expressly noted therein and (ii) subject, in the case of quarterly
financial statements, to changes resulting from normal year-end adjustments and
the absence of footnotes. Since December 31, 2016, there has been no event or
circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.
(i)    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Servicer, threatened in writing or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Outfront Party or any of their Subsidiaries or
against any of their properties that, either individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.
(j)    Accurate Reports. No Information Package or any other information,
exhibit, financial statement, document, book, record or report furnished by or
on behalf of any Outfront Party or any of their respective Affiliates to
Administrative Agent, any Group Agent, any Liquidity Provider or any other
Secured Party in connection with the Support Assets, this Agreement or the other
Transaction Documents (i) was untrue or inaccurate in any material respect as of
the date it was dated or (except as otherwise disclosed in writing to the
Administrative Agent, each Group Agent and such Secured Party at such time) as
of the date so furnished; or (ii) when taken as a whole, contained when
furnished any material misstatement of fact or omitted to state a material fact
or any fact necessary to make the statements contained therein, in light of the
circumstances in which they were made, not materially misleading; provided,
however, that with respect to projected or pro forma financial information and
information of a general economic or industry specific nature, the Servicer
represents only that such information has been prepared in good faith based on
assumptions believed by the Servicer to be reasonable at the time of
preparation.
(k)    Lock-Box Accounts. The names and addresses of all of the Lock-Box Banks,
together with the account numbers of the Lock-Box Accounts at such Lock-Box
Banks, are specified in Schedule II (or have been notified to and approved by
the Administrative Agent in accordance with Section 8.03(d)).
(l)    Servicing Programs. No license or approval is required for the
Administrative Agent’s use of any software or other computer program used by
Servicer, any Originator or any


 
62
 




--------------------------------------------------------------------------------





Sub-Servicer in the servicing of the Receivables, other than those which have
been obtained and are in full force and effect.
(m)    Eligible Receivables. Each Receivable included in the Net Pool Balance as
an Eligible Receivable on the date of any Investment or on the date of any
Information Package shall be an Eligible Receivable on such date.
(n)    Credit and Collection Policies. The Credit and Collection Policy dated
September 2015 and delivered to the Administrative Agent on or prior to the
Closing Date is a true and correct copy of the Credit and Collection Policy in
effect on the Closing Date. It has complied with the Credit and Collection
Policies in all material respects and such policies have not changed in any
material respect since the Closing Date except as permitted under
Sections 8.03(c) and 8.06(c).
(o)    Adverse Change. Since December 31, 2016, there has been no event or
occurrence that has caused, or would reasonably be expected to cause, a Material
Adverse Effect.
(p)    Compliance with Law. It has complied with all Applicable Law, except
where such noncompliance would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
(q)    Investment Company Act. The Servicer is not required to register as an
“investment company” under (and as defined in) the Investment Company Act.
(r)    ERISA. Except as would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, each Outfront
Party and their respective ERISA Affiliates (i) have fulfilled their obligations
under the minimum funding standards of ERISA and the Code with respect to each
Pension Plan; (ii) are in compliance in all material respects with the
applicable provisions of ERISA and the Code with respect to each Pension Plan;
(iii) have not incurred any liability to the PBGC or to any Pension Plan under
Title IV of ERISA, other than a liability to the PBGC for premiums under Section
4007 of ERISA already paid or not yet due; (iv) have not incurred any liability
to the PBGC or to any Pension Plan under Title IV of ERISA with respect to a
plan termination under Section 4041 of ERISA; and (v) have not incurred any
Withdrawal Liability to a Multiemployer Plan. No steps have been taken by any
Person to terminate any Pension Plan the assets of which are not sufficient to
satisfy all of its benefit liabilities under Title IV of ERISA.
(s)    [Reserved].
(t)    Tax Status. The Servicer (i) has timely filed all United States federal,
state and local tax returns and other material tax returns required to be filed
by it and (ii) has paid or caused to be paid all taxes and assessments due
pursuant to such returns or received by it, as applicable, other than taxes and
assessments contested in good faith by appropriate proceedings and as to which
adequate reserves have been provided in accordance with GAAP and as to which no
Adverse Claim (other than a Permitted Adverse Claim) exists except, in each case
of (i) and (ii)


 
63
 




--------------------------------------------------------------------------------





above, where the failure to do so would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(u)    Policies and Procedures. Policies and procedures have been implemented
and maintained by or on behalf of each Outfront Party that are designed to
achieve compliance by such Outfront Party and its Subsidiaries, directors,
officers, employees and agents with Anti-Corruption Laws, Anti-Terrorism Laws
and applicable Sanctions, giving due regard to the nature of such Person’s
business and activities, and each Outfront Party and its Subsidiaries and their
respective officers and employees and, to the knowledge of the Servicer, its
officers, employees, directors and agents acting in any capacity in connection
with or directly benefitting from the facility established hereby, are in
compliance with Anti-Corruption Laws, Anti-Terrorism Laws and applicable
Sanctions.
(v)    Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. (i) None of the
Outfront Parties or any of their respective Subsidiaries or, to the knowledge of
the Servicer, any of their respective directors, officers, employees, or agents
that will act in any capacity in connection with or directly benefit from the
facility established hereby is a Sanctioned Person, (ii)  none of the Outfront
Parties nor any of their respective Subsidiaries is organized or resident in a
Sanctioned Country and (iii) none of the Outfront Parties has violated, been
found in violation of or is under investigation by any Governmental Authority
for possible violation of any Anti-Corruption Laws, Anti-Terrorism Laws or
Sanctions.
(w)    Opinions. The facts regarding each Outfront Party, the Receivables, the
transactions contemplated by the Transaction Documents and the related matters
set forth or assumed in each of the true sale and non-consolidation opinions of
counsel delivered in connection with this Agreement and the Transaction
Documents are true and correct in all material respects.
(x)    No Event of Termination. No event has occurred and is continuing and no
condition exists, or would result from any Investment or Release or from the
application of proceeds therefrom, that constitutes or would reasonably be
expected to constitute an Event of Termination or Unmatured Event of
Termination.
Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations and warranties contained in this Section shall be
continuing, and remain in full force and effect as of the date made until the
Final Payout Date.
ARTICLE VIII

COVENANTS
SECTION 8.01.     Affirmative Covenants of the Seller. At all times from the
Closing Date until the Final Payout Date, the Seller shall, unless
Administrative Agent and the Majority Group Agents shall otherwise consent in
writing:
(a)    Compliance with Laws, Etc. Comply in all respects with all Applicable
Laws with respect to it, the Pool Receivables and each of the related Contracts,
except where the failure


 
64
 




--------------------------------------------------------------------------------





to do so would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
(b)    Preservation of Existence. Preserve and maintain its limited liability
company existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
limited liability company in each jurisdiction except where the failure to
qualify or preserve or maintain such existence, rights, franchises or privileges
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(c)    Inspections. (i) From time to time, upon reasonable notice from the
Administrative Agent and at reasonable times during regular business hours
permit each Group Agent, the Administrative Agent, Liquidity Agent, any Program
Support Provider or any of their respective representatives including certified
public accountants or other auditors or consultants acceptable to the
Administrative Agent, Liquidity Agent, such Program Support Provider or such
Group Agent, as applicable (the reasonable out-of-pocket costs and expenses
thereof to be reimbursed by the Seller), (A) to examine and make copies of and
abstracts from all Records in the possession or under the control of the Seller
or its Affiliates or agents, and (B) to visit the offices and properties of the
Seller or its agents for the purpose of examining such materials described in
clause (A) above, and to discuss matters relating to the Pool Receivables or the
Seller’s performance hereunder with any of the officers of the Seller or its
Affiliates having knowledge of such matters and (ii) without limiting the
provisions of clause (i) above, from time to time on request of the
Administrative Agent at any time an Event of Termination shall have occurred
that has not been waived in accordance with this Agreement, permit certified
public accountants or other consultants or auditors acceptable to Administrative
Agent to conduct, at Seller’s expense, a review of Seller’s books and records
relating to Pool Receivables; provided that, unless an Event of Termination
shall have occurred that has not been waived in accordance with this Agreement
at the time any such audit/inspection is requested, the Seller shall only be
required to reimburse any Person for costs and expenses related to one such
audit/inspection during any calendar year.
(d)    Keeping of Records and Books of Account; Delivery. Maintain and
implement, or cause to be maintained and implemented, administrative and
operating procedures (including an ability to recreate records evidencing the
Pool Receivables in the event of the destruction of the originals thereof,
backing up on at least a daily basis on a separate backup computer from which
electronic file copies can be readily produced and distributed to third parties
being agreed to suffice for this purpose), and keep and maintain, or cause to be
kept and maintained, all documents, books, records and other information
necessary or advisable for the collection of all Pool Receivables (including
records adequate to permit the daily identification of each new Pool Receivable
and all Collections of and adjustments to each existing Pool Receivable
received, made or otherwise processed on that day). At any time after the
occurrence of an Event of Termination that has not been waived in accordance
with this Agreement, upon the request of the Administrative Agent, deliver or
cause the Servicer to deliver the originals of all Contracts to the
Administrative Agent or its designee, together with electronic and other files
applicable thereto, and other Records necessary to enforce the related
Receivable against any Obligor thereof.


 
65
 




--------------------------------------------------------------------------------





(e)    Performance and Compliance with Pool Receivables and Contracts. At its
expense, timely and fully perform and comply in all material respects with all
provisions, covenants and promises required to be observed by it under the
Contracts and the Pool Receivables, unless an Originator or the Seller makes a
Deemed Collection payment in respect of the entire Unpaid Balance thereof in
accordance with Section 3.2 of the Purchase and Sale Agreement.
(f)    Location of Records. Keep its chief place of business and chief executive
office, and the offices where it keeps its Records (and all original documents
relating thereto), at the address(es) of the Seller referred to in Section
7.01(m) or, upon 30 days’ prior written notice to the Administrative Agent, at
such other locations in jurisdictions where all action required by Section 9.06
shall have been taken and completed.
(g)    Credit and Collection Policies. Cause the Servicer to service the Pool
Receivables in accordance with the Credit and Collection Policies in all
material respects and not agree to any material changes thereto except as
permitted under Sections 8.03(c) and 8.06(c).
(h)    Collections. Instruct or cause the Servicer to instruct all Obligors to
cause all Collections of Pool Receivables and the Related Security to be
deposited directly in a Lock-Box Account covered by an effective Lock-Box
Agreement. In the event the Seller or its Affiliates otherwise receive any
Collections, they will deposit such Collections in a Lock-Box Account covered by
a Lock-Box Agreement within two (2) Business Days of such receipt thereof. In
the event that any funds other than Collections are deposited into any Lock-Box
Account, the Seller (or the Servicer on its behalf) shall within two (2)
Business Days identify and transfer such funds to the appropriate Person
entitled to such funds. The Seller shall at all times maintain or cause to be
maintained such documents, books, records and other information necessary or
advisable to (i) on a daily basis identify Collections of Pool Receivables
received from time to time, (ii) on a daily basis identify Subject Collections
received from time to time and the Subject Receivable to which each portion of
Subject Collections relates and (iii) segregate within two (2) Business Days
Collections of Pool Receivables from Subject Collections and other property of
the Servicer, the Originators and their respective Affiliates other than the
Seller.
(i)    Right and Title. Hold all right, title and interest in each Pool
Receivable, except to the extent that any such right, title or interest has been
transferred or granted to the Administrative Agent (on behalf of the Secured
Parties).
(j)    Transaction Documents. Without limiting any of the Seller’s covenants or
agreements set forth herein or in any other Transaction Document, comply in all
material respects with each and every of its covenants and agreements under each
Transaction Document to which it is a party in any capacity and its certificate
of formation and operating agreement.
(k)    Enforcement of Purchase and Sale Agreement. On its own behalf and on
behalf of the Purchaser Parties and the Administrative Agent, (x) promptly
enforce all covenants and obligations of each Originator contained in the
Purchase and Sale Agreement and (y) deliver to the Administrative Agent copies
of all consents, approvals, directions, notices and waivers delivered under the
Purchase and Sale Agreement and take such actions under the Purchase and Sale
Agreement as may be reasonably directed by the Administrative Agent.


 
66
 




--------------------------------------------------------------------------------





(l)    Filing of Financing Statements; Etc. Within (i) one (1) Business Day of
the date hereof, cause the financing statements described in Section 6.01 to be
duly filed in the appropriate jurisdictions and (ii) a reasonable time
thereafter, provide the Administrative Agent with acknowledgment copies of all
such filed financing statements.
(m)    Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. Ensure that
policies and procedures are maintained and enforced by or on behalf of the
Seller that are designed to promote and achieve compliance by the Seller and its
directors, officers, employees and agents with Anti-Corruption Laws,
Anti-Terrorism Laws and applicable Sanctions.
(n)    Federal Assignment of Claims Act; Etc. If reasonably requested by the
Administrative Agent, prepare and make any filings under the Federal Assignment
of Claims Act (or any other similar Applicable Law) with respect to Pool
Receivables from Obligors that are Governmental Authorities, that are necessary
or desirable in order for the Administrative Agent to enforce such Receivable
against the Obligor thereof.
(o)    Commingling. Ensure that for each calendar month, that no more than 35.0%
(or during the continuation of a Triggering Event, 0%) of the aggregate amount
of all funds deposited into the Lock-Box Accounts during such calendar month
constitute Subject Collections.
SECTION 8.02.     Reporting Requirements of the Seller. From the date hereof
until the Final Payout Date, the Seller shall, unless the Administrative Agent
and the Majority Group Agents shall otherwise consent in writing, furnish or
cause to be furnished to the Administrative Agent and each Group Agent:
(a)    Financial Statements. As soon as available and in any event within 120
days after the end of the fiscal year of the Seller, copies of the unaudited
annual income statement and balance sheet of the Seller, prepared in conformity
with GAAP (subject to the absence of footnotes), duly certified by a Financial
Officer of the Seller with respect to such fiscal year.
(b)    Information Packages. As soon as available and in any event not later
than two (2) Business Days prior to each Settlement Date, an Information Package
signed by the Servicer and for the most recently completed Settlement Period;
provided, that the Administrative Agent may modify, in any reasonable respect,
the information required to be provided by Servicer in, or the form of, the
Information Package upon reasonable prior notice to the Seller.
(c)    ERISA. Promptly after the Seller becomes aware of the occurrence of any
ERISA Event, a notice indicating that such event has occurred, accompanied by a
written statement of a Responsible Officer of Seller setting forth details of
the occurrence referred to therein and stating what action it proposes to take
with respect thereto.
(d)    Events of Termination. Notice of the occurrence of any Event of
Termination or Unmatured Event of Termination, accompanied by a written
statement of a Responsible Officer of the Seller setting forth reasonable
details of such event and the action that the Seller proposes to take with
respect thereto, such notice to be provided promptly (but not later than two (2)
Business Days) after the Seller obtains knowledge of any such event.


 
67
 




--------------------------------------------------------------------------------





(e)    Litigation. Promptly, and in any event within two (2) Business Days of
the Seller’s knowledge thereof, notice of (i) any litigation, investigation or
proceeding initiated against the Seller and (ii) any material adverse change in
any such litigation previously disclosed by it.
(f)    Agreed Upon Procedures Report. Not later than 120 days (or such greater
number of days consented to in writing by the Administrative Agent) following
the close of each fiscal year of the Servicer (the reasonable out-of-pocket
costs and expenses thereof to be reimbursed jointly and severally by the Seller
and the Servicer), a report of an accounting firm or consulting firm reasonably
acceptable to the Administrative Agent, addressed to the Administrative Agent
and each Group Agent and setting forth the results of such firm’s performance of
agreed upon procedures with respect to the performance of Servicer for the prior
fiscal year. The scope of the above agreed upon procedures report or other
reports shall be as reasonably requested by the Administrative Agent or any
Group Agent.
(g)    Change in Credit and Collection Policies or Business. At least thirty
(30) days prior to (i) the effectiveness of any material change in or material
amendment to the Credit and Collection Policy, a description or, if available, a
copy of the Credit and Collection Policy then in effect and a written notice (A)
indicating such change or amendment and (B) if such proposed change or amendment
would be reasonably likely to materially adversely affect the collectability of
the Pool Receivables or decrease the credit quality of any newly created Pool
Receivables, requesting the Administrative Agent’s and the Majority Group
Agent’s consent thereto and (ii) Seller making any material change or changes in
the character of its business, written notice indicating such change and
requesting the Administrative Agent’s and the Majority Group Agent’s consent
thereto.
(h)    Change in Accountants or Accounting Policy. Promptly notify the
Administrative Agent and each Group Agent of any change in (i) the external
accountants of the Seller, the Servicer, the Performance Guarantor or any
Originator or (ii) any material accounting policy of the Seller or any
Originator (it being understood that any change to the manner in which the
Seller or any Originator accounts for the Pool Receivables or the transactions
contemplated under the Transaction Documents shall be deemed “material” for such
purpose).
(i)    Other Information. Promptly, from time to time, such Records or other
information, documents, records or reports respecting the condition or
operations, financial or otherwise, of the Seller as the Administrative Agent or
any Group Agent may from time to time reasonably request in order to protect the
interests of the Administrative Agent or any Purchaser Party under or as
contemplated by this Agreement or any other Transaction Document or to comply
with any Applicable Law or any Governmental Authority.
(j)    Notices Under Purchase and Sale Agreement. A copy of each notice received
by the Seller from an Originator pursuant to any provision of the Purchase and
Sale Agreement.
(k)    Purchase and Sale Agreement. Promptly, and in any event within two (2)
Business Days of the Seller’s knowledge thereof, notice of the occurrence of a
Purchase and Sale Termination Event under the Purchase and Sale Agreement.


 
68
 




--------------------------------------------------------------------------------





(l)    Agreed Upon Procedures. In addition, the Seller shall cooperate with the
Servicer and the designated accountants or consultants for each annual agreed
upon procedures report required pursuant to Sections 8.02(f) and 8.05(g).
SECTION 8.03.     Negative Covenants of the Seller. From the date hereof until
the Final Payout Date, the Seller shall not, without the prior written consent
of the Administrative Agent and the Majority Group Agents, do or permit to occur
any act or circumstance that it has covenanted not to do in any Transaction
Document to which it is a party in any capacity, or:
(a)    Sales, Adverse Claims, Etc. Except as otherwise explicitly provided
herein or in the Purchase and Sale Agreement, sell, assign (by operation of law
or otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim (other than Permitted Adverse Claims) upon or with respect to, any of its
assets, including any Pool Receivable, any Related Security or any proceeds of
any of the foregoing, or any interest therein, or any Lock-Box Account to which
any Collections of any of the foregoing are sent, or any right to receive income
or proceeds from or in respect of any of the foregoing or purport to do any of
the foregoing.
(b)    Extension or Amendment of Receivables. Except as permitted under Section
9.02(a), extend, amend or otherwise modify the payment terms of any Pool
Receivable or amend, modify or waive any payment term or condition of any
related Contract, in each case unless a corresponding Deemed Collection payment
in respect of the related Pool Receivable is made, in full, in connection
therewith.
(c)    Change in Credit and Collection Policies, Business or Organizational
Documents. (i) Make or consent to any change in, or waive any of the provisions
of, the Credit and Collection Policies that would be reasonably likely to
materially adversely affect the collectability of the Pool Receivables or
decrease the credit quality of any newly created Pool Receivables without the
prior written consent of the Administrative Agent and the Majority Group Agents,
(ii) make any material change in the character of its business or amend, waive
or otherwise modify its operating agreement or certificate of formation without
the prior written consent of Administrative Agent and the Majority Group Agents
or (iii) amend, waive or otherwise modify any other Transaction Document to
which the Seller is a party or consent to any amendment, waiver or modification
of any Transaction Document, in each case, without the prior written consent of
the Administrative Agent and the Majority Group Agents.
(d)    Change in Payment Instructions to Obligors. Deposit Collections or cause
Collections to be deposited in any lock-box account (or related lock-box, if
applicable) other than those listed in Schedule II, unless the Administrative
Agent shall have previously received duly executed copies of all Lock-Box
Agreements with each applicable Lock-Box Bank; provided, that a Lock-Box Account
may not be terminated unless the payments from Obligors that are being sent to
such Lock-Box Account will, upon termination of such Lock-Box Account and at all
times thereafter, be deposited in a separate Lock-Box Account covered by a
Lock-Box Agreement.
(e)    Mergers, Acquisitions, Sales, etc. Without the prior written consent of
the Administrative Agent and the Majority Group Agents, (i) change the location
of any office at which Records are maintained, (ii) be a party to any merger or
consolidation, or purchase or otherwise


 
69
 




--------------------------------------------------------------------------------





acquire all or substantially all of the assets or any stock of any class of, or
any partnership or joint venture interest in, any other Person, or, except in
the ordinary course of its business, sell, transfer, convey, contribute or lease
all or any substantial part of its assets, or sell or assign with or without
recourse any Receivables or any interest therein (other than as provided herein
and in the Purchase and Sale Agreement) to any Person or (iii) have any
Subsidiaries.
(f)    Deposits to Accounts. (i) Deposit or otherwise credit, or cause or permit
to be so deposited or credited, or direct any Obligor to deposit or remit, any
Collection or proceeds thereof to any lock-box account (or related lock-box, if
applicable) other than a Lock-Box Account covered by a Lock-Box Agreement or
(ii) permit funds other than Collections and Subject Collections to be deposited
into any Lock-Box Account.
Notwithstanding anything to the contrary set forth in this Agreement or any
other Transaction Document, if a Triggering Event has occurred and is
continuing:
(i)    on each Business Day, the Seller shall provide such information with
respect to Subject Collections deposited into each Lock-Box Account as
reasonably requested by the Administrative Agent;
(ii)    within two (2) Business Days the Seller shall instruct or cause the
Servicer to instruct the obligor of each Subject Receivable to cease remitting
payments with respect to all Subject Receivables to any Lock-Box Account and to
instead remit payments with respect thereto to any other account (other than a
Lock-Box Account) from time to time identified to such obligor;
(iii)    the Seller shall immediately take or cause to be taken all other
actions necessary to ensure that no Subject Collections are deposited into any
Lock-Box Account; and
(iv)    the Seller shall no longer commingle or permit the Servicer, any
Originator or any other Person to commingle Collections with any Subject
Collections.
(g)    Debt and Business Activity. Incur, assume, guarantee or otherwise become
directly or indirectly liable for or in respect of any Debt or other obligation,
purchase any asset (or make any investment by share purchase loan or otherwise)
or engage in any other activity (whether or not pursued for gain or other
pecuniary advantage), in any case, other than as will occur in accordance with
this Agreement or the other Transaction Documents and as is permitted by its
certificate of formation and operating agreement.
(h)    Change in Organization, Etc. Without the prior written consent of the
Administrative Agent and the Majority Group Agents, (i) change its jurisdiction
of organization or its name, identity or corporate structure or (ii) make any
other change such that any financing statement or other lien filing filed or
other action taken to perfect Administrative Agent’s interests under this
Agreement would become seriously misleading or would otherwise be rendered
ineffective. The Seller shall not amend or otherwise modify or waive its
operating agreement or


 
70
 




--------------------------------------------------------------------------------





certificate of formation or any provision thereof without the prior written
consent of Administrative Agent and the Majority Group Agents.
(i)    Actions Impairing Quality of Title. Take any action that could cause any
Pool Receivable not to be owned by it free and clear of any Adverse Claim (other
than a Permitted Adverse Claim); or take any action that could cause
Administrative Agent not to have a valid and perfected ownership or first
priority perfected security interest in the Support Assets and each Lock-Box
Account of Seller at a Lock-Box Bank, all amounts on deposit therein and all
products and proceeds of the foregoing, free and clear of any Adverse Claim
(other than a Permitted Adverse Claim); or suffer the existence of any financing
statement or other instrument similar in effect covering any Pool Receivable on
file in any recording office except such as may be filed in favor of or assigned
to the Administrative Agent in accordance with this Agreement or any Transaction
Document.
(j)    Actions by Originators. Notwithstanding anything to the contrary set
forth in the Purchase and Sale Agreement, the Seller will not consent to (i) any
change or removal of any notation required to be made by any Originator pursuant
to Section 3.3 of the Purchase and Sale Agreement, or (ii) any waiver of or
departure from any term set forth in Article V of the Purchase and Sale
Agreement, in each case without the prior written consent of the Administrative
Agent.
(k)    Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions.  Use, or permit
its Affiliates or its or their respective directors, officers, employees or
agents to use, the proceeds of any Investment or Release (A) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or Anti-Terrorism Laws, (B) for the purpose of funding or
financing any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, in each case to the extent doing so would
violate any Sanctions, or (C) in any other manner that would result in liability
to any Affected Person under any applicable Sanctions or result in the violation
of any Anti-Corruption Laws, Anti-Terrorism Laws or Sanctions.
SECTION 8.04.     Affirmative Covenants of the Servicer. At all times from the
Closing Date until the Final Payout Date, the Servicer shall, unless the
Administrative Agent and the Majority Group Agents shall otherwise consent in
writing:
(a)    Compliance with Laws, Etc. Comply with all Applicable Laws with respect
to it, the Pool Receivables, the related Contracts and the servicing and
collection thereof, except to the extent such non-compliance would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(b)    Preservation of Existence. Preserve and maintain its limited liability
company existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
limited liability company in each jurisdiction except where the failure to
qualify or preserve or maintain such existence, rights, franchises or privileges
or to be so qualified would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.


 
71
 




--------------------------------------------------------------------------------





(c)    Inspections. (i) From time to time, upon reasonable notice from the
Administrative Agent and at reasonable times during regular business hours
permit each Group Agent, the Administrative Agent, Liquidity Agent, any Program
Support Provider or any of their respective representatives including certified
public accountants or other auditors or consultants acceptable to the
Administrative Agent, Liquidity Agent, such Program Support Provider or such
Group Agent, as applicable (the reasonable out-of-pocket costs and expenses
thereof to be reimbursed by the Servicer), (A) to examine and make copies of and
abstracts from all Records in the possession or under the control of the
Servicer or its Affiliates or agents, and (B) to visit the offices and
properties of Servicer or its agents for the purpose of examining such materials
described in clause (A) above, and to discuss matters relating to the Pool
Receivables or the Servicer’s performance hereunder with any of the officers of
the Servicer or its Affiliates having knowledge of such matters and (ii) without
limiting the provisions of clause (i) above, from time to time on request of
Administrative Agent at any time an Event of Termination shall have occurred
that has not been waived in accordance with this Agreement, permit certified
public accountants or other consultants or auditors acceptable to Administrative
Agent to conduct, at Servicer’s expense, a review of Seller’s books and records
relating to Pool Receivables; provided that, unless an Event of Termination
shall have occurred that has not been waived in accordance with this Agreement
at the time any such audit/inspection is requested, the Servicer shall only be
required to reimburse any Person for costs and expenses related to one such
audit/inspection during any calendar year.
(d)    Keeping of Records and Books of Account; Delivery; Location of Records.
Maintain and implement, or cause to be maintained and implemented,
administrative and operating procedures (including an ability to recreate
records evidencing the Pool Receivables in the event of the destruction of the
originals thereof, backing up on at least a daily basis on a separate backup
computer from which electronic file copies can be readily produced and
distributed to third parties being agreed to suffice for this purpose), and keep
and maintain, or cause to be kept and maintained, all documents, books, records
and other information necessary or advisable for the collection of all Pool
Receivables (including records adequate to permit the daily identification of
each new Pool Receivable and all Collections of and adjustments to each existing
Pool Receivable received, made or otherwise processed on that day). At any time
after the occurrence of an Event of Termination that has not been waived in
accordance with this Agreement, upon the request of the Administrative Agent,
deliver the originals of all Contracts to the Administrative Agent or its
designee, together with electronic and other files applicable thereto, and other
Records necessary to enforce the related Receivable against any Obligor thereof.
(e)    Performance and Compliance with Receivables and Contracts. At its
expense, timely and fully perform and comply in all material respects with all
provisions, covenants and other promises required to be observed by it under the
Contracts and the Pool Receivables, unless, with respect to a Pool Receivable,
an Originator or the Servicer makes a Deemed Collection payment in respect of
the entire Unpaid Balance thereof in accordance with Section 3.2 of the Purchase
and Sale Agreement.
(f)    Location of Records. Keep its chief place of business and chief executive
office, and the offices where it keeps its Records (and all original documents
relating thereto), at the address(es) of the Servicer referred to in Schedule
8.04(f) or, upon 30 days’ prior written notice


 
72
 




--------------------------------------------------------------------------------





to the Administrative Agent, at such other locations in jurisdictions where all
action required by Section 9.06 shall have been taken and completed.
(g)    Credit and Collection Policy. Comply in all material respects with the
applicable Credit and Collection Policy in regard to each Pool Receivable, the
related Contract and the servicing and collection thereof.
(h)    Collections. Instruct all Obligors to cause all Collections of Pool
Receivables and the Related Security to be deposited directly in a Lock-Box
Account covered by an effective Lock-Box Agreement. In the event the Servicer or
any of its Affiliates otherwise receives any Collections, such Person will
deposit such Collections in a Lock-Box Account covered by a Lock-Box Agreement
within two (2) Business Days of its receipt thereof. In the event that any funds
other than Collections are deposited into any Lock-Box Account, the Servicer
shall within two (2) Business Days identify and transfer such funds to the
appropriate Person entitled to such funds. The Servicer shall at all times
maintain or cause to be maintained such documents, books, records and other
information necessary or advisable to (i) on a daily basis identify Collections
of Pool Receivables received from time to time, (ii) on a daily basis identify
Subject Collections received from time to time and (iii) segregate Collections
of Pool Receivables from Subject Collections and other property of the Servicer,
the Originators and their respective Affiliates other than the Seller.
(i)    Transaction Documents. Without limiting any of the Servicer’s covenants
or agreements set forth herein or in any other Transaction Document, so long as
the Servicer is an Originator, the Servicer shall comply in all material
respects with each and every of its covenants and agreements as an Originator
under each Transaction Document to which it is a party in any capacity.
(j)    Frequency of Billing. Prepare and deliver (or cause to be prepared or
delivered) invoices with respect to each Pool Receivable in accordance with the
Credit and Collection Policy, but in any event no less frequently than as
required under the Contract related to such Pool Receivable.
(k)    Insurance. Maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as Parent and its Subsidiaries) as are
customarily carried under similar circumstances by such other Persons.
(l)    Maintenance of Assets. Except if the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (a) maintain, preserve and protect all of its material tangible
properties and equipment necessary in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted, and (b) make all necessary renewals,
replacements, modifications, improvements, upgrades, extensions and additions
thereof or thereto in accordance with prudent industry practice and in the
normal conduct of its business.


 
73
 




--------------------------------------------------------------------------------





(m)    Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. Ensure that
policies and procedures are maintained and enforced by or on behalf of the
Servicer that are designed to promote and achieve compliance by the Servicer and
each of its Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions.
(n)    Federal Assignment of Claims Act; Etc. If reasonably requested by the
Administrative Agent, the Servicer shall prepare and make any filings under the
Federal Assignment of Claims Act (or any other similar Applicable Law) with
respect to Pool Receivables from Obligors that are Governmental Authorities,
that are necessary or desirable in order for the Administrative Agent to enforce
such Receivable against the Obligor thereof.
(o)    Commingling. Ensure that for each calendar month, that no more than 35.0%
(or during the continuation of a Triggering Event, 0%) of the aggregate amount
of all funds deposited into the Lock-Box Accounts during such calendar month
constitute Subject Collections.
SECTION 8.05.     Reporting Requirements of the Servicer. From the date hereof
until the Final Payout Date, the Servicer shall furnish to the Administrative
Agent and each Group Agent each of the following:
(a)    (i)    Quarterly Financial Statements. Within forty-five (45) days after
the end of each of the first three (3) fiscal quarters of each fiscal year of
the Parent, a consolidated balance sheet of Parent and its Subsidiaries as at
the end of such fiscal quarter and the related (A) consolidated statements of
income or operations for such fiscal quarter and for the portion of the fiscal
year then ended, and (B) consolidated statements of cash flows for the portion
of the fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail
and certified by a Responsible Officer of Parent as fairly presenting in all
material respects the financial condition, results of operations, stockholders’
equity and cash flows of Parent and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.
(i)    Annual Financial Statements. Within ninety (90) days after the end of
each fiscal year of Parent, a consolidated balance sheet of Parent and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of PricewaterhouseCoopers
LLP or any other independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit (other than any qualification that is
expressly solely with respect to, or expressly resulting solely from, (i) an
upcoming maturity date of the Credit Agreement; or (ii) any potential inability
to satisfy a financial maintenance covenant on a future date or in a future
period) (an “Accounting Opinion”).


 
74
 




--------------------------------------------------------------------------------





(ii)    Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit G
signed by a Financial Officer of Servicer and dated the date of such annual
financial statement or such quarterly financial statement, as the case may be.
Notwithstanding the foregoing, the obligations in clauses (i) and (ii) of this
Section 8.05(a) may be satisfied with respect to financial information of Parent
and its Subsidiaries by furnishing Parent’s Annual Report on Form 10-K or
Quarterly Reports on Form 10-Q filed with the SEC and, to the extent not
included in the relevant 10-K, a related Accounting Opinion.
Documents required to be delivered pursuant to Section 8.05(a) and clause (i) of
Section 8.05(b) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which Parent (or any direct or
indirect parent of Parent) posts such documents, or provides a link thereto, at
the following website: www.outfrontmedia.com, to which each Group Agent and the
Administrative Agent have access; or (ii) on which such documents are posted on
Parent’s behalf on IntraLinks/IntraAgency or another relevant website (including
without limitation the EDGAR website of the SEC), if any, to which each Group
Agent and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).
(b)    Financial Statements and Other Information. The Servicer will furnish to
the Administrative Agent and each Group Agent:
(i)    promptly after the same become publicly available, copies of all proxy
statements, financial statements and regular or special reports which the Parent
sends generally to its stockholders;
(ii)    promptly upon its receipt of any material notice, request for consent,
financial statements, certification, report or other communication under or in
connection with any Transaction Document from any Person other than the Seller,
the Administrative Agent or any Group Agent, copies of the same;
(iii)    promptly following a request therefor, any documentation or other
information (including with respect to any Outfront Party) that the
Administrative Agent or any Group Agent reasonably requests in order to comply
with its ongoing obligations under the applicable “know your customer” and anti
money laundering rules and regulations, including the PATRIOT Act; and
(iv)    from time to time such further information regarding the business,
affairs and financial condition of the Outfront Parties as the Administrative
Agent or any Group Agent shall reasonably request.
(c)    Information Packages. As soon as available and in any event not later
than two (2) Business Days prior to each Settlement Date, an Information Package
signed by the Servicer and for the most recently completed Settlement Period;
provided, that the Administrative Agent may modify, in any reasonable respect,
the information required to be provided by Servicer in, or the form of, the
Information Package upon reasonable prior notice to the Servicer.


 
75
 




--------------------------------------------------------------------------------





(d)    ERISA. Promptly after the Servicer becomes aware of the occurrence of any
ERISA Event, a notice indicating that such event has occurred, accompanied by a
written statement of a Financial Officer of Servicer setting forth details of
the occurrence referred to therein and stating what action it proposes to take
with respect thereto.
(e)    Events of Termination. Notice of the occurrence of any Event of
Termination or Unmatured Event of Termination, accompanied by a written
statement of a Financial Officer of the Servicer setting forth details of such
event and the action that it proposes to take with respect thereto, such notice
to be provided promptly (but not later than one (1) Business Day) after it
obtains knowledge of any such event.
(f)    Litigation. As soon as possible, and in any event within two (2) Business
Days of its obtaining knowledge thereof, notice of (i) any litigation,
investigation or proceeding initiated against any Outfront Party which may exist
at any time which has had or would, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect and (ii) any material adverse
development in any such litigation previously disclosed by it.
(g)    Agreed Upon Procedures Report. Not later than 120 days (or such greater
number of days consented to in writing by the Administrative Agent) following
the close of each fiscal year of the Servicer (the reasonable out-of-pocket
costs and expenses thereof to be reimbursed jointly and severally by the Seller
and the Servicer), a report of an accounting firm or consulting firm reasonably
acceptable to the Administrative Agent, addressed to the Administrative Agent
and each Group Agent and setting forth the results of such firm’s performance of
agreed upon procedures with respect to the performance of the Servicer for the
prior fiscal year. The scope of the above agreed upon procedures report or other
reports shall be as reasonably requested by the Administrative Agent or any
Group Agent.
(h)    Change in Credit and Collection Policies or Business. At least thirty
(30) days prior to (i) the effectiveness of any material change in or material
amendment to the Credit and Collection Policy, a description or, if available, a
copy of the Credit and Collection Policy then in effect and a written notice (A)
indicating such change or amendment and (B) if such proposed change or amendment
would be reasonably likely to adversely affect the collectability of the Pool
Receivables or decrease the credit quality of any newly created Receivables,
requesting the Administrative Agent’s and the Majority Group Agent’s consent
thereto and (ii) any change in the character of the Servicer’s business that has
or would reasonably be expected to, individually or the aggregate, materially
and adversely affect the ability of the Servicer to perform its obligations
hereunder or otherwise have a Material Adverse Effect or would prevent it from
conducting its business operations relating to the Receivables, its servicing of
the Receivables or the performance of its duties and obligations hereunder or
under the other Transaction Documents, a written notice indicating such change
and requesting the Administrative Agent’s and the Majority Group Agent’s consent
thereto.
(i)    Change in Accountants or Accounting Policy. Promptly notify the
Administrative Agent and each Group Agent of any change in (i) the external
accountants of the Seller, the Servicer, the Performance Guarantor or any
Originator or (ii) any material accounting policy of the Seller or any
Originator (it being understood that any change to the manner in which


 
76
 




--------------------------------------------------------------------------------





any Originator or the Seller accounts for the Pool Receivables or the
transactions contemplated under the Transaction Documents shall be deemed
“material” for such purpose).
(j)    Other Information. Promptly, from time to time, such Records or other
information, documents, records or reports respecting the condition or
operations, financial or otherwise, of the Servicer or Performance Guarantor as
the Administrative Agent or any Group Agent may from time to time reasonably
request in order to protect the interests of the Administrative Agent or any
Purchaser Party under or as contemplated by this Agreement or any other
Transaction Document or to comply with any Applicable Law or any Governmental
Authority.
(k)    Servicing Programs. If Servicer is not Media LLC (or an Affiliate of
Media LLC) or if any Event of Termination has occurred that has not been waived
in accordance with this Agreement and a license or approval is required for the
Administrative Agent’s or such successor Servicer’s use of any software or other
computer program used by Media LLC (or its Affiliate) in the servicing of the
Receivables, then Media LLC shall at its own expense arrange for the
Administrative Agent or such successor Servicer to receive any such required
license or approval.
SECTION 8.06.     Negative Covenants of the Servicer. From the date hereof until
the Final Payout Date, the Servicer shall not, without the prior written consent
of the Administrative Agent and the Majority Group Agents do or permit to occur
any act or circumstance that it (in its capacity as Servicer) has covenanted not
to do in any Transaction Document to which it is a party in any capacity, or:
(a)    Interference. Take any action that would cause the Seller or any
Originator to breach any of its representations, undertakings, obligations or
covenants under any of the Transaction Documents in any material respect.
(b)    Extension or Amendment of Receivables. Except as permitted under Section
9.02(a), extend, amend or otherwise modify the payment terms of any Pool
Receivable or amend, modify or waive any payment term or condition of any
related Contract, in each case unless a corresponding Deemed Collection payment
in respect of the related Pool Receivable is made in connection therewith.
(c)    Change in Credit and Collection Policies or Business. (i) Make or consent
to any change in, or waive any of the provisions of, the Credit and Collection
Policies that would be reasonably likely to materially adversely affect the
collectability of the Pool Receivables or decrease the credit quality of any
newly created Pool Receivables without the prior written consent of
Administrative Agent and the Majority Group Agent, (ii) make a change in the
character of its business that would have or could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, in either
case, without the prior written consent of the Administrative Agent and the
Majority Group Agent or (iii) amend, waive or otherwise modify any other
Transaction Document to which it is a party, in any capacity, or consent to any
amendment, waiver or modification of any Transaction Document, in each case,
without the prior written consent of Administrative Agent and the Majority Group
Agent.


 
77
 




--------------------------------------------------------------------------------





(d)    Change in Lock-Box Banks. (i) Add any bank or lock-box account not listed
on Schedule II as a Lock-Box Bank or Lock-Box Account unless the Administrative
Agent shall have previously approved and received duly executed copies of all
Lock-Box Agreements and/or amendments thereto covering each such new bank and
lock-box account, (ii) terminate any Lock-Box Bank, Lock-Box Agreement or
related Lock-Box Account without the prior written consent of the Administrative
Agent and, in each case, only if all of the payments from Obligors that were
being sent to such Lock-Box Bank or Lock-Box Account will, upon termination of
such Lock-Box Bank or Lock-Box Account and at all times thereafter, be deposited
in a Lock-Box Account with a Lock-Box Bank covered by a Lock-Box Agreement or
(iii) amend, supplement or otherwise modify any Lock-Box Agreement without the
prior written consent of Administrative Agent and the Majority Group Agents.
(e)    Deposits to Accounts. (i) Deposit or otherwise credit, or cause or permit
to be so deposited or credited, or direct any Obligor to deposit or remit, any
Collection or proceeds thereof to any account (or related lock-box, if
applicable) not covered by a Lock-Box Agreement or (ii) permit funds other than
Collections and Subject Collections to be deposited into any Lock-Box Account.
Notwithstanding anything to the contrary set forth in this Agreement or any
other Transaction Document, if a Triggering Event has occurred and is
continuing:
(i)    on each Business Day, the Servicer shall provide such information with
respect to Subject Collections deposited into each Lock-Box Account as
reasonably requested by the Administrative Agent;
(ii)    within two (2) Business Days the Servicer shall instruct the obligor of
each Subject Receivable to cease remitting payments with respect to all Subject
Receivables to any Lock-Box Account and to instead remit payments with respect
thereto to any other account (other than a Lock-Box Account) from time to time
identified to such obligor;
(iii)    the Servicer shall immediately take all other actions necessary to
ensure that no Subject Collections are deposited into any Lock-Box Account; and
(iv)    the Servicer shall no longer commingle or permit any Originator or any
other Person to commingle Collections with any Subject Collections;
(f)    Mergers, Acquisitions, Sales, Etc. Consolidate with or merge with any
Person, or convey, transfer or lease substantially all of its assets as an
entirety to any Person, unless in the case of any merger or consolidation (i)
the Servicer shall be the surviving entity and no Change in Control shall result
or (ii) (A) the surviving entity shall be an entity organized or existing under
the laws of the United States, any state or commonwealth thereof, the District
of Columbia or any territory thereof, (B) the surviving entity shall execute and
deliver to Administrative Agent and each Group Agent an agreement, in form and
substance reasonably satisfactory to Administrative Agent, containing an
assumption by the surviving entity of the due and punctual performance and
observance of each obligation, covenant and condition of the Servicer under this
Agreement and


 
78
 




--------------------------------------------------------------------------------





each other Transaction Document, (C) no Change in Control shall result, (D)
Performance Guarantor reaffirms in a writing, in form and substance reasonably
satisfactory to the Administrative Agent, that its obligations under the
Performance Guaranty shall apply to the surviving entity and (E) the
Administrative Agent and each Group Agent receives such additional
certifications, documents, instruments, agreements and opinions of counsel as it
shall reasonably request, including as to the necessity and adequacy of any new
UCC financing statements or amendments to existing UCC financing statements.
(g)    Actions Contrary to Separateness. Take any action inconsistent in any
material respect with the terms of Section 8.08.
(h)    Sales, Liens, Etc. Except as otherwise provided herein or in the Purchase
and Sale Agreement, sell, assign (by operation of law or otherwise) or otherwise
dispose of, or create or suffer to exist any Adverse Claim (other than a
Permitted Adverse Claim) upon or with respect to, any Pool Receivable or related
Contract or Related Security, or any interest therein, or any proceeds of any of
the foregoing, or any lock-box account to which any Collections of any Pool
Receivable are sent, or any right to receive income or proceeds from or in
respect of any of the foregoing or purport to do any of the foregoing.
(i)    Actions Evidencing Transfers by Originators. Notwithstanding anything to
the contrary set forth in the Purchase and Sale Agreement, Servicer shall not
consent to any change or removal of any notation required to be made by any
Originator pursuant to Section 3.3 of the Purchase and Sale Agreement without
the prior written consent of the Administrative Agent.
(j)    No Adverse Claim on Seller. Create or permit to exist any Adverse Claim
(other than a Permitted Adverse Claim) on any Capital Stock of the Seller.
(k)    Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. Request any
Investment, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Investment or Release (A) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws or Anti-Terrorism Laws,
(B) for the purpose of funding or financing any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, in
each case to the extent doing so would violate any Sanctions or (C) in any other
manner that would result in liability to any Affected Person under any
applicable Sanctions or result in the violation of any Anti-Corruption Laws,
Anti-Terrorism Laws or Sanctions.
SECTION 8.07.     Full Recourse. Notwithstanding any limitation on recourse
contained herein or in any other Transaction Document: (i) the Seller has the
obligation to pay all Capital, Yield, Fees, and all other amounts payable by the
Seller hereunder (which obligation shall be full recourse general obligations of
the Seller), and (ii) all obligations of the Servicer so specified hereunder
shall be full recourse general obligations of the Servicer.
SECTION 8.08.     Separate Existence of the Seller. Each of the Seller and the
Servicer hereby acknowledges that the Secured Parties, the Group Agents and the
Administrative Agent are


 
79
 




--------------------------------------------------------------------------------





entering into the transactions contemplated by this Agreement and the other
Transaction Documents in reliance upon the Seller’s identity as a legal entity
separate from any Originator, the Servicer, the Performance Guarantor and their
Affiliates. Therefore, each of the Seller and Servicer shall take all steps
specifically required by this Agreement or reasonably required by the
Administrative Agent or any Group Agent to continue the Seller’s identity as a
separate legal entity and to make it apparent to third Persons that the Seller
is an entity with assets and liabilities distinct from those of the Performance
Guarantor, the Originators, the Servicer and any other Person, and is not a
division of the Performance Guarantor, the Originators, the Servicer, its
Affiliates or any other Person. Without limiting the generality of the foregoing
and in addition to and consistent with the other covenants set forth herein,
each of the Seller and the Servicer shall take such actions as shall be required
in order that:
(a)    Media LLC, the Seller and the Servicer shall assure that the Seller,
Performance Guarantor, Media LLC and each Originator (and each of their
respective Affiliates) shall observe the applicable legal requirements for the
recognition of the Seller as a legal entity separate and apart from each of each
Originator, Media LLC, Performance Guarantor, the Servicer and any of their
respective Affiliates, and comply with (and cause to be true and correct) the
Seller’s organizational documents and shall further assure that each of the
following is complied with:
(i)    the Seller shall maintain (or cause to be maintained) separate company
records, books of account and financial statements (which taken as a whole shall
be sufficient to permit a determination of the Seller’s assets and liabilities
and to permit a determination of the obligor thereon and the time for
performance on each of the Seller’s obligations) from those of any Affiliate of
the Seller;
(ii)    except as otherwise permitted by the Transaction Documents, the Seller
shall not commingle any of its assets or funds with those of any Affiliate of
the Seller;
(iii)    at least one member of the Seller’s Board of Directors shall be an
Independent Director and the operating agreement of the Seller shall provide:
(i) for the same definition of “Independent Director” as used herein, (ii) that
Seller’s Board of Directors shall not approve, or take any other action to cause
the filing of, a voluntary bankruptcy petition with respect to the Seller unless
the Independent Director shall approve the taking of such action in writing
before the taking of such action and (iii) that the provisions required by
clauses (i) and (ii) of this sentence cannot be amended except in accordance
with this Agreement and without the prior written consent of the Independent
Director and the Administrative Agent;
(iv)    the members and Board of Directors of the Seller shall hold meetings, or
execute such written consents, appropriate to authorize the Seller’s actions.
The members and directors of the Seller may act from time to time by written
consent or through one or more committees or authorized officers or in
accordance with the Seller’s certificate of formation and its operating
agreement. The Seller shall not take any Material Actions without the consent of
its Independent Director. Appropriate minutes of all meetings of the Seller’s
directors (and committees thereof) shall be kept by the Seller;


 
80
 




--------------------------------------------------------------------------------





(v)    the Independent Director shall be compensated in accordance with an
executed agreement between the Independent Director and Media LLC;
(vi)    no transactions shall be entered between the Seller, on the one hand and
any other Outfront Party or any Affiliate of any of them, on the other hand
(other than as contemplated hereby and in the other Transaction Documents);
(vii)    the Seller shall act solely in its own name and through its own
authorized managers, members, directors, officers and agents (including the
Servicer), except that, as a general matter, the Obligors need not be informed
that the Servicer or any other Affiliate of the Seller are acting on behalf of
the Seller. No Affiliate of the Seller shall be appointed as an agent of the
Seller, except in the capacity of managing member, Servicer or sub-servicer
under the Transaction Documents;
(viii)    none of the Seller’s Affiliates shall advance funds or credit to the
Seller or guarantee any obligation of, the Seller except as contemplated by the
Transaction Documents and except for Media LLC’s contributions of capital to the
Seller;
(ix)    other than as permitted by the Transaction Documents, the Seller shall
not guarantee, or otherwise become liable with respect to, any obligation of its
Affiliates;
(x)    the Seller shall at all times hold itself out to the public under the
Seller’s own name as a legal entity separate and distinct from its members,
managers, and Affiliates;
(xi)    Media LLC or Performance Guarantor may issue consolidated financial
statements that may include the assets and liabilities of the Seller, but such
financial statements will contain a footnote to the effect that the Receivables
of the Seller belong to the Seller and are not available to creditors of Media
LLC or Performance Guarantor or its consolidated Subsidiaries; in addition the
Seller shall prepare separate financial statements in compliance with GAAP
consistently applied; and
(xii)    the Independent Director shall not at any time serve as a trustee in
bankruptcy for the Seller or any of its Affiliates.
(b)    The Seller agrees that, until the Final Payout Date:
(i)    the Seller shall not (A) create any security of any kind, or (B) incur,
assume, guarantee or otherwise become directly or indirectly liable for or in
respect of any Debt or obligation other than as expressly permitted by the
Transaction Documents;
(ii)    the Seller shall not sell, pledge or dispose of any of its assets,
except as permitted by, or as provided in, the Transaction Documents;
(iii)    the Seller shall not purchase any asset (or make any investment, by
share purchase, loan or otherwise) except as permitted by, or as provided in,
the Transaction Documents;


 
81
 




--------------------------------------------------------------------------------





(iv)    the Seller shall not engage in any activity (whether or not pursued for
gain or other pecuniary advantage) other than as permitted by the Transaction
Documents;
(v)    the Seller shall not create, assume or suffer to exist any Lien on any of
its assets other than any Lien created pursuant to the Transaction Documents or
a Permitted Adverse Claim;
(vi)    the Seller shall not make any payment, directly or indirectly, to, or
for the account or benefit of, any owner of any security interest or equity
interest in Seller or any Affiliate of any such owner (except, in each case, as
expressly permitted by the Transaction Documents);
(vii)    the Seller shall not make, declare or otherwise commence or become
obligated in respect of, any dividend, membership interest or security
redemption or purchase, distribution or other payment to, or for the account or
benefit of, any owner of any security interest or equity interest in the Seller
or any Affiliate of any such owner (except, in each case, as expressly permitted
by the Transaction Documents);
(viii)    the Seller shall not have any employees;
(ix)    the Seller will provide for not less than ten (10) Business Days’ prior
written notice to the Administrative Agent of any removal, replacement or
appointment of any director that is to serve as an Independent Director, such
notice to include the identity of the proposed replacement Independent Director,
together with a certification that such replacement satisfies the requirements
for an Independent Director set forth in this Agreement and the constitution of
the Seller;
(x)    [Reserved];
(xi)    the Seller shall not hold out its credit or assets as being available to
satisfy the debts of others; and
(xii)    the Seller shall correct any known misunderstanding regarding its
separate identity from its Affiliates.
(c)    None of Media LLC, the Seller or the Servicer shall take any action or
permit any of their respective Affiliates to take any action inconsistent with
this Section 8.08.
ARTICLE IX

ADMINISTRATION AND COLLECTION OF RECEIVABLES
SECTION 9.01.     Appointment of the Servicer.
(a)    The servicing, administering and collection of the Pool Receivables shall
be conducted by the Person so designated from time to time as the Servicer in
accordance with this Section 9.01. Until the Administrative Agent gives notice
to Media LLC (in accordance with this


 
82
 




--------------------------------------------------------------------------------





Section 9.01) of the designation of a new Servicer, Media LLC is hereby
designated as, and hereby agrees to perform the duties and obligations of, the
Servicer pursuant to the terms hereof. Upon the occurrence and during the
continuance of an Event of Termination, the Administrative Agent may (with the
consent of the Majority Group Agents) and shall (at the direction of the
Majority Group Agents) designate as Servicer any Person (including itself) to
succeed Media LLC or any successor Servicer, on the condition in each case that
any such Person so designated shall agree to perform the duties and obligations
of the Servicer pursuant to the terms hereof.
(b)    Upon the designation of a successor Servicer as set forth in clause (a)
above, Media LLC agrees that it will terminate its activities as Servicer
hereunder in a manner that the Administrative Agent reasonably determines will
facilitate the transition of the performance of such activities to the new
Servicer, and Media LLC shall cooperate with and assist such new Servicer. Such
cooperation shall include access to and transfer of records (including all
Contracts) related to Pool Receivables and use by the new Servicer of all
licenses (or the obtaining of new licenses), hardware or software necessary or
reasonably desirable to collect the Pool Receivables and the Related Security.
(c)    Media LLC acknowledges that, in making its decision to execute and
deliver this Agreement, the Administrative Agent and each member in each Group
have relied on Media LLC’s agreement to act as Servicer hereunder. Accordingly,
Media LLC agrees that it will not voluntarily resign as Servicer without the
prior written consent of the Administrative Agent and the Majority Group Agents.
(d)    The Servicer may delegate its duties and obligations hereunder to any
subservicer (each a “Sub-Servicer”); provided, that, in each such delegation:
(i) such Sub-Servicer shall agree in writing to perform the delegated duties and
obligations of the Servicer pursuant to the terms hereof, (ii) the Servicer
shall remain liable for the performance of the duties and obligations so
delegated, (iii) the Seller, the Administrative Agent, each Purchaser and each
Group Agent shall have the right to look solely to the Servicer for performance,
(iv) the terms of any agreement with any Sub-Servicer shall provide that the
Administrative Agent may terminate such agreement upon the termination of the
Servicer hereunder by giving notice of its desire to terminate such agreement to
the Servicer (and the Servicer shall provide appropriate notice to each such
Sub-Servicer) and (v) if such Sub-Servicer is not a Subsidiary of the Parent,
the Administrative Agent and the Majority Group Agents shall have consented in
writing in advance to such delegation.
SECTION 9.02.     Duties of the Servicer.
(a)    The Servicer shall take or cause to be taken all such action as may be
necessary or reasonably advisable to service, administer and collect each Pool
Receivable from time to time, all in accordance with this Agreement and all
Applicable Laws, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy and consistent with the past practices of the
Originators. The Servicer shall set aside, for the accounts of each Group, the
amount of Collections to which each such Group is entitled in accordance with
Article IV hereof. The Servicer may, in accordance with the Credit and
Collection Policy, take such action, including modifications, waivers or
restructurings of Pool Receivables and related Contracts, as the Servicer may
reasonably determine to be appropriate to maximize Collections thereof or
reflect adjustments expressly


 
83
 




--------------------------------------------------------------------------------





permitted under the Credit and Collection Policy or as expressly required under
Applicable Laws or the applicable Contract; provided, that for purposes of this
Agreement: (i) such action shall not, and shall not be deemed to, change the
number of days such Pool Receivable has remained unpaid from the date of the
original due date related to such Pool Receivable, (ii) such action shall not
alter the status of such Pool Receivable as a Delinquent Receivable or a
Defaulted Receivable or limit the rights of any Secured Party under this
Agreement or any other Transaction Document, (iii) the Servicer may not modify,
waive, restructure or adjust any Pool Receivable or any related Contract if any
Capital Coverage Deficit exists or shall exist after giving effect thereto, (iv)
the Servicer shall not extend the due date of any Pool Receivable more than once
or extend the due date of any Pool Receivable to a date more than 30 days after
the original due date thereof, in each case unless a corresponding Deemed
Collection payment in respect of the related Pool Receivable is made in
connection therewith and (v) if an Event of Termination has occurred and is
continuing, the Servicer may take such action only upon the prior written
consent of the Administrative Agent. The Seller shall deliver to the Servicer
and the Servicer shall hold for the benefit of the Administrative Agent
(individually and for the benefit of each Group), in accordance with their
respective interests, all records and documents (including Records, computer
tapes and disks) with respect to each Pool Receivable. Notwithstanding anything
to the contrary contained herein, if an Event of Termination has occurred and is
continuing, the Administrative Agent may direct the Servicer to commence or
settle any legal action to enforce collection of any Pool Receivable that is a
Defaulted Receivable or to foreclose upon or repossess any Related Security with
respect to any such Defaulted Receivable.
(b)    The Servicer shall, as soon as practicable following actual receipt of
collected funds, turn over to the Person entitled thereto, the collections of
any indebtedness or other right to payment that is not a Pool Receivable, less,
if Media LLC or an Affiliate thereof is not the Servicer, all reasonable and
appropriate out-of-pocket costs and expenses of such Servicer of servicing,
collecting and administering such collections. The Servicer, if other than Media
LLC or an Affiliate thereof, shall, as soon as practicable upon demand, deliver
to the Seller all records in its possession that evidence or relate to any
indebtedness or other right to payment that is not a Pool Receivable, and copies
of records in its possession that evidence or relate to any indebtedness that is
a Pool Receivable.
(c)    The Servicer’s obligations hereunder shall terminate on the Final Payout
Date. Promptly following the Final Payout date, the Servicer shall deliver to
the Seller all books, records and related materials that the Seller previously
provided to the Servicer, or that have been obtained by the Servicer, in
connection with this Agreement.
SECTION 9.03.     Lock-Box Account Arrangements. Prior to the Closing Date, the
Seller shall have entered into Lock-Box Agreements with all of the Lock-Box
Banks and delivered executed counterparts of each to the Administrative Agent.
At any time following the occurrence of an Event of Termination that has not
been waived in accordance with this Agreement, the Administrative Agent may
(with the consent of the Majority Group Agents) and shall (upon the direction of
the Majority Group Agents) give notice to each Lock-Box Bank that the
Administrative Agent is exercising its rights under the Lock-Box Agreements to
do any or all of the following: (a) to have the exclusive ownership and control
of the Lock-Box Accounts transferred to the Administrative Agent (for the
benefit of the Secured Parties) and to exercise exclusive dominion


 
84
 




--------------------------------------------------------------------------------





and control over the funds deposited therein, (b) to have the proceeds that are
sent to the respective Lock-Box Accounts redirected pursuant to the
Administrative Agent’s instructions rather than deposited in the applicable
Lock-Box Account and (c) to take any or all other actions permitted under the
applicable Lock-Box Agreement. The Seller hereby agrees that if the
Administrative Agent at any time takes any action set forth in the preceding
sentence, the Administrative Agent shall have exclusive control (for the benefit
of the Secured Parties) of the proceeds (including Collections) of all Pool
Receivables and the Seller hereby further agrees to take any other action that
the Administrative Agent may reasonably request to transfer such control. Any
proceeds of Pool Receivables received by the Seller or the Servicer thereafter
shall be sent immediately to, or as otherwise instructed by, the Administrative
Agent.
SECTION 9.04.     Enforcement Rights.
(a)    At any time following the occurrence of an Event of Termination that has
not been waived in accordance with this Agreement:
(i)    the Administrative Agent (at the Seller’s expense) may direct the
Obligors that payment of all amounts payable under any Pool Receivable is to be
made directly to the Administrative Agent or its designee;
(ii)    the Administrative Agent may instruct the Seller or the Servicer to give
notice of the Secured Parties’ interest in Pool Receivables to each Obligor,
which notice shall direct that payments be made directly to the Administrative
Agent or its designee (on behalf of the Secured Parties), and the Seller or the
Servicer, as the case may be, shall give such notice at the expense of the
Seller or the Servicer, as the case may be; provided, that if the Seller or the
Servicer, as the case may be, fails to so notify each Obligor within two (2)
Business Days following instruction by the Administrative Agent, the
Administrative Agent (at the Seller’s or the Servicer’s, as the case may be,
expense) may so notify the Obligors;
(iii)    the Administrative Agent may request the Servicer to, and upon such
request the Servicer shall: (A) assemble all of the records necessary or
desirable to collect the Pool Receivables and the Related Security, and transfer
or license to a successor Servicer the use of all software necessary or
desirable to collect the Pool Receivables and the Related Security, and make the
same available to the Administrative Agent or its designee (for the benefit of
the Secured Parties) at a place selected by the Administrative Agent and (B)
segregate all cash, checks and other instruments received by it from time to
time constituting Collections in a manner reasonably acceptable to the
Administrative Agent and, promptly upon receipt, remit all such cash, checks and
instruments, duly endorsed or with duly executed instruments of transfer, to the
Administrative Agent or its designee;
(iv)    the Administrative Agent may (or, at the direction of the Majority Group
Agents, shall) notify the Lock-Box Banks that the Seller and the Servicer will
no longer have any access to the Lock-Box Accounts;


 
85
 




--------------------------------------------------------------------------------





(v)    the Administrative Agent may (or, at the direction of the Majority Group
Agents shall) replace the Person then acting as Servicer; and
(vi)    the Administrative Agent may collect any amounts due from an Originator
under the Purchase and Sale Agreement or the Performance Guarantor under the
Performance Guaranty.
(b)    The Seller hereby authorizes the Administrative Agent (on behalf of the
Secured Parties), and irrevocably appoints the Administrative Agent as its
attorney-in-fact with full power of substitution and with full authority in the
place and stead of the Seller, which appointment is coupled with an interest, to
take any and all steps in the name of the Seller and on behalf of the Seller
necessary or desirable, in the reasonable determination of the Administrative
Agent, after the occurrence of an Event of Termination that has not been waived
in accordance with this Agreement, to collect any and all amounts or portions
thereof due under any and all Support Assets, including endorsing the name of
the Seller on checks and other instruments representing Collections and
enforcing such Support Assets. Notwithstanding anything to the contrary
contained in this subsection, none of the powers conferred upon such
attorney-in-fact pursuant to the preceding sentence shall subject such
attorney-in-fact to any liability if any action taken by it shall prove to be
inadequate or invalid, nor shall they confer any obligations upon such
attorney-in-fact in any manner whatsoever.
(c)    The Servicer hereby authorizes the Administrative Agent (on behalf of the
Secured Parties), and irrevocably appoints the Administrative Agent as its
attorney-in-fact with full power of substitution and with full authority in the
place and stead of the Servicer, which appointment is coupled with an interest,
to take any and all steps in the name of the Servicer and on behalf of the
Servicer necessary or desirable, in the reasonable determination of the
Administrative Agent, after the occurrence and during the continuation of an
Event of Termination, to collect any and all amounts or portions thereof due
under any and all Support Assets, including endorsing the name of the Servicer
on checks and other instruments representing Collections and enforcing such
Support Assets. Notwithstanding anything to the contrary contained in this
subsection, none of the powers conferred upon such attorney-in-fact pursuant to
the preceding sentence shall subject such attorney-in-fact to any liability if
any action taken by it shall prove to be inadequate or invalid, nor shall they
confer any obligations upon such attorney-in-fact in any manner whatsoever.
(d)    At any time following the occurrence of an Event of Termination that has
not been waived in accordance with this Agreement, to the extent that the
Administrative Agent has exercised exclusive dominion and control over the
Lock-Box Accounts, the Servicer may, in its sole discretion, and shall at the
direction of the Administrative Agent, deliver to the Administrative Agent a
Commingling Report on any Business Day. Upon receipt of such Commingling Report,
the Administrative Agent shall promptly review such Commingling Report to
determine if such Commingling Report constitutes a Qualifying Commingling
Report. In the event that the Administrative Agent reasonably determines that
such Commingling Report constitutes a Qualifying Commingling Report, the
Administrative Agent shall, unless otherwise directed by any Governmental
Authority or otherwise prohibited by Applicable Law, promptly remit to the
Servicer from the Lock-Box Accounts the lesser of (i) the amount identified on
such Qualifying Commingling


 
86
 




--------------------------------------------------------------------------------





Report as Subject Collections on deposit in the Lock-Box Accounts and (ii) the
aggregate amount of available funds then on deposit in the Lock-Box Accounts.
For purposes of this clause (d), each of the following terms shall have the
meanings set forth below:
“Commingling Report” shall mean any report, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth information in
reasonable detail relating to the amount on deposit in the Lock-Box Accounts and
the portions thereof representing Collections and Subject Collections.
“Qualifying Commingling Report” shall mean any Commingling Report that satisfies
each of the following conditions: (A) such Commingling Report is calculated as
of the immediately prior Business Day, (B) such Commingling Report sets forth,
in reasonable detail, the calculation of the aggregate amount on deposit in the
Lock-Box Accounts and the portion thereof representing Collections and Subject
Collections, (C) such Commingling Report identifies the Obligor and the related
Receivable for each portion of the Collections on deposit in the Lock-Box
Accounts, (D) such Commingling Report identifies the obligor and the related
Subject Receivable for each portion of the Subject Collections on deposit in the
Lock-Box Accounts and (E) the Administrator does not in good faith reasonably
believe that any of the information or calculations set forth in such
Commingling Report is false or incorrect in any material respect (and notice of
any such determination shall be provided promptly to the Servicer).
SECTION 9.05.     Responsibilities of the Seller.
(b)    Anything herein to the contrary notwithstanding, the Seller shall: (i)
perform all of its obligations, if any, under the Contracts related to the Pool
Receivables to the same extent as if interests in such Pool Receivables had not
been transferred hereunder, and the exercise by the Administrative Agent, or any
other Purchaser Party of their respective rights hereunder shall not relieve the
Seller from such obligations, (ii) pay when due any material taxes, including
any sales taxes, to the extent payable in connection with the Pool Receivables
and their creation and satisfaction except to the extent that such taxes are
being contested in good faith and appropriate reserves have been maintained in
accordance with GAAP and (iii) timely file all material tax returns required to
be filed by it with respect to the Pool Receivables. None of the Purchaser
Parties shall have any obligation or liability with respect to any Support
Assets, nor shall any of them be obligated to perform any of the obligations of
the Seller, the Servicer or any Originator thereunder.
(c)    Media LLC hereby irrevocably agrees that if at any time it shall cease to
be the Servicer hereunder, it shall act (if the then-current Servicer so
requests) as the data-processing agent of the Servicer and, in such capacity,
Media LLC shall conduct the data-processing functions of the administration of
the Receivables and the Collections thereon in substantially the same way that
Media LLC conducted such data-processing functions while it acted as the
Servicer. In connection with any such processing functions, the Seller shall pay
to Media LLC its reasonable out-of-pocket costs and expenses from the Seller’s
own funds (subject to the priority of payments set forth in Section 4.01).


 
87
 




--------------------------------------------------------------------------------





SECTION 9.06.     Further Actions. Seller agrees that from time to time, at its
expense, it shall (or cause Servicer to) promptly execute and deliver all
further instruments and documents, and take all further actions, that
Administrative Agent or its designee may reasonably request or that are
necessary in order to perfect, protect or more fully evidence the transactions
contemplated by the other Transaction Documents.
SECTION 9.07.     Servicing Fee.
(a)    Subject to clause (b) below, the Seller shall pay the Servicer a fee (the
“Servicing Fee”) equal to 1.00% per annum (the “Servicing Fee Rate”) of the
daily average aggregate Unpaid Balance of the Pool Receivables. Accrued
Servicing Fees shall be payable from Collections to the extent of available
funds in accordance with Section 4.01.
(b)    If the Servicer ceases to be Media LLC or an Affiliate thereof, the
Servicing Fee shall be the greater of: (i) the amount calculated pursuant to
clause (a) above and (ii) an alternative amount specified by the successor
Servicer not to exceed 110% of the aggregate reasonable costs and expenses
incurred by such successor Servicer in connection with the performance of its
obligations as Servicer hereunder.
ARTICLE X

EVENTS OF TERMINATION
SECTION 10.01.     Events of Termination. If any of the following events (each
an “Event of Termination”) shall occur:
(a)    Any of the following events:
(i)    any Outfront Party shall fail to perform or observe any term, covenant or
agreement as and when required hereunder or under any other Transaction Document
(other than as referred to in clause (a)(ii) below) and such failure, solely to
the extent capable of cure, shall remain unremedied for thirty (30) days
following the date a Responsible Officer of any Outfront Party becomes aware of
such failure;
(ii)    any of the following shall occur: (A) any Outfront Party shall fail to
make any payment of Capital or Yield hereunder as and when required to be paid
hereunder and such failure is not remedied within two (2) Business Days, (B) any
Outfront Party shall fail to make any other payment or deposit or transfer any
monies to be made by it hereunder or under any other Transaction Document as and
when due and such failure is not remedied within three (3) Business Days, or (C)
the Seller or Servicer, as applicable, shall breach Sections 8.03(a), 8.03(e),
8.03(i), 8.03(j), 8.06(f) or 8.06(h);
(b)    any representation or warranty made or deemed to be made by any Outfront
Party under or in connection with any Transaction Document shall prove to have
been false or incorrect in any material respect when made or deemed to be made
(unless such representation or warranty relates solely to one or more specific
Pool Receivables and the relevant Originator or the


 
88
 




--------------------------------------------------------------------------------





Servicer makes a Deemed Collection payment with respect to such Pool Receivable
to the extent required under the Transaction Documents);
(c)    (i) any Outfront Party or any Material Subsidiary thereof (A) fails to
make any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Debt (including any outstanding letters of credit
thereunder, but other than Debt hereunder) having an aggregate principal amount
of not less than the Threshold Amount, or (B) fails to observe or perform any
other agreement or condition relating to any such Debt, or any other event
occurs that would constitute a default under such Debt (other than, with respect
to Debt consisting of Swap Contracts, termination events or equivalent events
pursuant to the terms of such Swap Contracts), the effect of which default is to
cause, or to permit the holder or holders of such Debt (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Debt to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Debt to be made or require cash
collateralization thereof, prior to its stated maturity; provided, that this
clause (c) shall not apply to secured Debt that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Debt, if such
sale or transfer does not otherwise result in a default under the documents
providing for such secured Debt, (ii) any a “event of default” (or similar
event) shall occur under the Credit Agreement or (iii) solely to the extent that
BTMU or an Affiliate thereof is a party thereto, any “event of default” (or
similar event) shall occur under the Bi-Lateral LC Agreement as a result of
Parent, Outfront Media Capital LLC or any other “Applicant” (as defined in the
Bi-Lateral LC Agreement) failing to make one or more payments required
thereunder beyond the applicable grace period (if any) and such payments are in
an aggregate amount of not less than $1,500,000;
(d)    an Event of Bankruptcy shall have occurred with respect to any Outfront
Party;
(e)    the occurrence of any litigation, or any development has occurred in any
litigation to which the Seller is a party (including derivative actions),
arbitration proceedings or proceedings of any other Governmental Authority which
could reasonably be expected to be for an amount (or economic equivalent
thereof) equal to or in excess of $10,000; provided that this clause (e) shall
not apply to any litigation for which each of the following criteria are
satisfied: (i) Seller is not named as the sole plaintiff or defendant with
respect thereto, (ii) such litigation is unrelated to any Transaction Document
or any transaction contemplated thereby, (iii) such litigation does not relate
in any respect to any Support Assets, (iv) no filing or pleading with respect
thereto claims that Seller has (A) breached any document or agreement or any
Applicable Law, (B) entered into any transaction or agreement or (C) taken any
action or failed to take any action and (v) such litigation is not being brought
by and does not involve any Governmental Authority;
(f)    the average of the Default Ratios for the three preceding Settlement
Periods shall at any time exceed 6.75%;
(g)    the average of the Dilution Ratios for the three preceding Settlement
Periods shall at any time exceed 8.50%;


 
89
 




--------------------------------------------------------------------------------





(h)    the average of the Delinquency Ratios for the three preceding Settlement
Periods shall at any time exceed 4.0%;
(i)    the average Days Sales Outstanding for the three (3) preceding Settlement
Periods shall at any time be more than 65 days;
(j)    a Capital Coverage Deficit shall occur, and shall not have been cured
within two (2) Business Days;
(k)    a Change of Control shall occur;
(l)    the Administrative Agent, for the benefit of the Secured Parties, fails
at any time to have a valid and perfected first priority ownership interest or
first priority perfected security interest in all the Support Assets or any
Lock-Box Account (other than such Lock-Box Bank’s right to set off or deduct
from the Lock-Box Accounts customary banking fees and charges pursuant to the
Lock-Box Agreements), in each case, free and clear of any Adverse Claim other
than a Permitted Adverse Claim;
(m)    either (i) the Internal Revenue Service shall file notice of a lien
pursuant to Section 6323 of the Code with regard to any assets of Originator or
Seller and such lien shall not have been released within ten (10) Business Days,
or (ii) the PBGC shall file notice of a lien pursuant to Section 303(k) or
Section 4068 of ERISA with regard to any of the assets of Originator or Seller;
(n)    (i) an ERISA Event occurs with respect to a Pension Plan or a
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of an Outfront Party or any of their respective ERISA Affiliates
under Title IV of ERISA in an aggregate amount which would reasonably be
expected to result in a Material Adverse Effect; or (ii) an Outfront Party or
any of their respective ERISA Affiliates fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount which would reasonably be expected to result in a
Material Adverse Effect;
(o)    (i) any Outfront Party shall be required to register as an “investment
company” within the meaning of the Investment Company Act or (ii) the Seller
becomes a “covered fund” under the Volcker Rule;
(p)    any Transaction Document shall cease to be the valid and binding
obligation enforceable against any Outfront Party party thereto;
(q)    the Seller shall fail to comply with Sections 8.08(a)(iii) or
8.08(b)(ix);
(r)    the Seller shall fail to have paid in full all of its obligations to the
Purchaser Parties hereunder and under each other Transaction Documents on the
Seller Obligation Final Due Date;
(s)    (i) there is entered against any Outfront Party or any Material
Subsidiary thereof a final judgment or order for the payment of money in an
aggregate amount exceeding the


 
90
 




--------------------------------------------------------------------------------





Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer has been notified of such judgment or order and has not
disputed coverage) and such judgment or order shall not have been satisfied,
vacated, discharged or stayed or bonded pending an appeal for a period of sixty
(60) consecutive days; or (ii) in respect of an obligation in excess of the
Threshold Amount, any writ or warrant of attachment or execution or similar,
vacated or fully bonded within sixty (60) days after its issue or levy;
(t)    one or more judgments shall be rendered against the Seller in an amount
(or economic equivalent thereof) equal to or in excess of $10,000;
(u)    Receivables cease being sold or contributed to the Seller pursuant to the
Purchase and Sale Agreement;
(v)    the Performance Guaranty is canceled, rescinded, amended, waived or
otherwise modified without the prior written consent of the Administrative
Agent; or
(w)    on or after the Financial Covenant Trigger Date, the applicable Affiliate
of Seller shall fail to satisfy the Credit Agreement Financial Covenant. The
Credit Agreement Financial Covenant and related terms shall on and after the
Financial Covenant Applicable Date have the respective meaning assigned thereto
immediately preceding the Financial Covenant Applicable Date;
then, and in any such event, the Administrative Agent may (or, at the direction
of the Majority Group Agents shall) by notice to the Seller (x) declare the
Termination Date to have occurred (in which case the Termination Date shall be
deemed to have occurred), (y) declare the Seller Obligation Final Due Date to
have occurred (in which case the Seller Obligation Final Due Date shall be
deemed to have occurred) and (z) declare the Aggregate Capital and all other
Seller Obligations to be immediately due and payable (in which case the
Aggregate Capital and all other Seller Obligations shall be immediately due and
payable); provided that, automatically upon the occurrence of any event (without
any requirement for the giving of notice) described in subsection (d) of this
Section 10.01 with respect to the Seller, the Termination Date shall occur and
the Aggregate Capital and all other Seller Obligations shall be immediately due
and payable. Upon any such declaration or designation or upon such automatic
termination, the Administrative Agent and the other Secured Parties shall have,
in addition to the rights and remedies which they may have under this Agreement
and the other Transaction Documents, all other rights and remedies provided
after default under the UCC and under other Applicable Law, which rights and
remedies shall be cumulative. Any proceeds from liquidation of the Support
Assets shall be applied in the order of priority set forth in Section 4.01.
ARTICLE XI

THE ADMINISTRATIVE AGENT
SECTION 11.01.     Authorization and Action. Each Purchaser Party hereby
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Administrative Agent by the terms hereof,


 
91
 




--------------------------------------------------------------------------------





together with such powers as are reasonably incidental thereto. The
Administrative Agent shall not have any duties other than those expressly set
forth in the Transaction Documents, and no implied obligations or liabilities
shall be read into any Transaction Document, or otherwise exist, against the
Administrative Agent. The Administrative Agent does not assume, nor shall it be
deemed to have assumed, any obligation to, or relationship of trust or agency
with, the Seller or any Affiliate thereof or any Purchaser Party except for any
obligations expressly set forth herein. Notwithstanding any provision of this
Agreement or any other Transaction Document, in no event shall the
Administrative Agent ever be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to any provision
of any Transaction Document or Applicable Law.
SECTION 11.02.     Administrative Agent’s Reliance, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them as
Administrative Agent under or in connection with this Agreement (including the
Administrative Agent’s servicing, administering or collecting Pool Receivables
in the event it replaces the Servicer in such capacity pursuant to Section
9.01), in the absence of its or their own gross negligence or willful
misconduct. Without limiting the generality of the foregoing, the Administrative
Agent: (a) may consult with legal counsel (including counsel for any Purchaser
Party or the Servicer), independent certified public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (b) makes no warranty or representation to any Purchaser
Party (whether written or oral) and shall not be responsible to any Purchaser
Party for any statements, warranties or representations (whether written or
oral) made by any other party in or in connection with this Agreement; (c) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of this Agreement on the part of
any Purchaser Party or to inspect the property (including the books and records)
of any Purchaser Party; (d) shall not be responsible to any Purchaser Party for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of this Agreement or any other instrument or document furnished
pursuant hereto; and (e) shall be entitled to rely, and shall be fully protected
in so relying, upon any notice (including notice by telephone), consent,
certificate or other instrument or writing (which may be by facsimile) believed
by it to be genuine and signed or sent by the proper party or parties.
SECTION 11.03.     Administrative Agent and Affiliates. With respect to any
Investment or interests therein owned by any Purchaser Party that is also the
Administrative Agent, such Purchaser Party shall have the same rights and powers
under this Agreement as any other Purchaser Party and may exercise the same as
though it were not the Administrative Agent. The Administrative Agent and any of
its Affiliates may generally engage in any kind of business with the Seller or
any Affiliate thereof and any Person who may do business with or own securities
of the Seller or any Affiliate thereof, all as if the Administrative Agent were
not the Administrative Agent hereunder and without any duty to account therefor
to any other Secured Party.
SECTION 11.04.     Indemnification of Administrative Agent. Each Committed
Purchaser agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Seller or any Affiliate thereof), ratably according to the
respective Percentage of such Committed


 
92
 




--------------------------------------------------------------------------------





Purchaser, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any other Transaction Document or any action taken or
omitted by the Administrative Agent under this Agreement or any other
Transaction Document; provided that no Committed Purchaser shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct.
SECTION 11.05.     Delegation of Duties. The Administrative Agent may execute
any of its duties through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.
SECTION 11.06.     Action or Inaction by Administrative Agent. The
Administrative Agent shall in all cases be fully justified in failing or
refusing to take action under any Transaction Document unless it shall first
receive such advice or concurrence of the Group Agents or the Majority Group
Agents, as the case may be, and assurance of its indemnification by the
Committed Purchasers, as it deems appropriate. The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Transaction Document in accordance with a request or at
the direction of the Group Agents or the Majority Group Agents, as the case may
be, and such request or direction and any action taken or failure to act
pursuant thereto shall be binding upon all Purchaser Parties. The Purchaser
Parties and the Administrative Agent agree that unless any action to be taken by
the Administrative Agent under a Transaction Document (i) specifically requires
the advice or concurrence of all Group Agents or (ii) may be taken by the
Administrative Agent alone or without any advice or concurrence of any Group
Agent, then the Administrative Agent may take action based upon the advice or
concurrence of the Majority Group Agents.
SECTION 11.07.     Notice of Events of Termination; Action by Administrative
Agent. The Administrative Agent shall not be deemed to have knowledge or notice
of the occurrence of any Unmatured Event of Termination or Event of Termination
unless the Administrative Agent has received notice from any Purchaser Party or
the Seller stating that an Unmatured Event of Termination or Event of
Termination has occurred hereunder and describing such Unmatured Event of
Termination or Event of Termination. If the Administrative Agent receives such a
notice, it shall promptly give notice thereof to each Group Agent, whereupon
each Group Agent shall promptly give notice thereof to its respective Conduit
Purchaser(s) and Related Committed Purchaser(s). The Administrative Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, concerning an Unmatured Event of Termination or Event of Termination or
any other matter hereunder as the Administrative Agent deems advisable and in
the best interests of the Secured Parties.
SECTION 11.08.     Non-Reliance on Administrative Agent and Other Parties. Each
Purchaser Party expressly acknowledges that neither the Administrative Agent nor
any of its directors, officers, agents or employees has made any representations
or warranties to it and that


 
93
 




--------------------------------------------------------------------------------





no act by the Administrative Agent hereafter taken, including any review of the
affairs of the Seller or any Affiliate thereof, shall be deemed to constitute
any representation or warranty by the Administrative Agent. Each Purchaser Party
represents and warrants to the Administrative Agent that, independently and
without reliance upon the Administrative Agent or any other Purchaser Party and
based on such documents and information as it has deemed appropriate, it has
made and will continue to make its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Seller, each Originator, the Performance Guarantor or
the Servicer and the Pool Receivables and its own decision to enter into this
Agreement and to take, or omit, action under any Transaction Document. Except
for items expressly required to be delivered under any Transaction Document by
the Administrative Agent to any Purchaser Party, the Administrative Agent shall
not have any duty or responsibility to provide any Purchaser Party with any
information concerning the Seller, any Originator, the Performance Guarantor or
the Servicer that comes into the possession of the Administrative Agent or any
of its directors, officers, agents, employees, attorneys-in-fact or Affiliates.
SECTION 11.09.     Successor Administrative Agent.
(a)    The Administrative Agent may, upon at least thirty (30) days’ notice to
the Seller, the Servicer and each Group Agent, resign as Administrative Agent.
Except as provided below, such resignation shall not become effective until a
successor Administrative Agent is appointed by the Majority Group Agents as a
successor Administrative Agent and has accepted such appointment. If no
successor Administrative Agent shall have been so appointed by the Majority
Group Agents, within thirty (30) days after the departing Administrative Agent’s
giving of notice of resignation, the departing Administrative Agent may, on
behalf of the Secured Parties, appoint a successor Administrative Agent as
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Majority Group Agents within sixty (60) days after the
departing Administrative Agent’s giving of notice of resignation, the departing
Administrative Agent may, on behalf of the Secured Parties, petition a court of
competent jurisdiction to appoint a successor Administrative Agent.
(b)    Upon such acceptance of its appointment as Administrative Agent hereunder
by a successor Administrative Agent, such successor Administrative Agent shall
succeed to and become vested with all the rights and duties of the resigning
Administrative Agent, and the resigning Administrative Agent shall be discharged
from its duties and obligations under the Transaction Documents. After any
resigning Administrative Agent’s resignation hereunder, the provisions of this
Article XI and Article XIII shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Administrative Agent.
ARTICLE XII

THE GROUP AGENTS
SECTION 12.01.     Authorization and Action. Each Purchaser Party that belongs
to a Group hereby appoints and authorizes the Group Agent for such Group to take
such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to such Group Agent by the terms hereof, together
with such powers as are reasonably incidental thereto. No


 
94
 




--------------------------------------------------------------------------------





Group Agent shall have any duties other than those expressly set forth in the
Transaction Documents, and no implied obligations or liabilities shall be read
into any Transaction Document, or otherwise exist, against any Group Agent. No
Group Agent assumes, nor shall it be deemed to have assumed, any obligation to,
or relationship of trust or agency with the Seller or any Affiliate thereof or
any Purchaser except for any obligations expressly set forth herein.
Notwithstanding any provision of this Agreement or any other Transaction
Document, in no event shall any Group Agent ever be required to take any action
which exposes such Group Agent to personal liability or which is contrary to any
provision of any Transaction Document or Applicable Law.
SECTION 12.02.     Group Agent’s Reliance, Etc. No Group Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them as a Group Agent under or in connection with
this Agreement or any other Transaction Documents in the absence of its or their
own gross negligence or willful misconduct. Without limiting the generality of
the foregoing, a Group Agent: (a) may consult with legal counsel (including
counsel for the Administrative Agent, the Seller or the Servicer), independent
certified public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (b) makes no
warranty or representation to any Purchaser Party (whether written or oral) and
shall not be responsible to any Purchaser Party for any statements, warranties
or representations (whether written or oral) made by any other party in or in
connection with this Agreement or any other Transaction Document; (c) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or any other
Transaction Document on the part of the Seller or any Affiliate thereof or any
other Person or to inspect the property (including the books and records) of the
Seller or any Affiliate thereof; (d) shall not be responsible to any Purchaser
Party for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Transaction Documents or any
other instrument or document furnished pursuant hereto; and (e) shall be
entitled to rely, and shall be fully protected in so relying, upon any notice
(including notice by telephone), consent, certificate or other instrument or
writing (which may be by facsimile) believed by it to be genuine and signed or
sent by the proper party or parties.
SECTION 12.03.     Group Agent and Affiliates. With respect to any Investment or
interests therein owned by any Purchaser Party that is also a Group Agent, such
Purchaser Party shall have the same rights and powers under this Agreement as
any other Purchaser and may exercise the same as though it were not a Group
Agent. A Group Agent and any of its Affiliates may generally engage in any kind
of business with the Seller or any Affiliate thereof and any Person who may do
business with or own securities of the Seller or any Affiliate thereof or any of
their respective Affiliates, all as if such Group Agent were not a Group Agent
hereunder and without any duty to account therefor to any other Secured Party.
SECTION 12.04.     Indemnification of Group Agents. Each Committed Purchaser in
any Group agrees to indemnify the Group Agent for such Group (to the extent not
reimbursed by the Seller or any Affiliate thereof), ratably according to the
proportion of the Percentage of such Committed Purchaser to the aggregate
Percentages of all Committed Purchasers in such Group, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,


 
95
 




--------------------------------------------------------------------------------





suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against such Group Agent in any way
relating to or arising out of this Agreement or any other Transaction Document
or any action taken or omitted by such Group Agent under this Agreement or any
other Transaction Document; provided that no Committed Purchaser shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Group Agent’s gross negligence or willful misconduct.
SECTION 12.05.     Delegation of Duties. Each Group Agent may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. No Group Agent shall
be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
SECTION 12.06.     Notice of Events of Termination. No Group Agent shall be
deemed to have knowledge or notice of the occurrence of any Unmatured Event of
Termination or Event of Termination unless such Group Agent has received notice
from the Administrative Agent, any other Group Agent, any other Purchaser Party,
the Servicer or the Seller stating that an Unmatured Event of Termination or
Event of Termination has occurred hereunder and describing such Unmatured Event
of Termination or Event of Termination. If a Group Agent receives such a notice,
it shall promptly give notice thereof to the Purchaser Parties in its Group and
to the Administrative Agent (but only if such notice received by such Group
Agent was not sent by the Administrative Agent). A Group Agent may take such
action concerning an Unmatured Event of Termination or Event of Termination as
may be directed by Committed Purchasers in its Group representing a majority of
the Commitments in such Group (subject to the other provisions of this Article
XII), but until such Group Agent receives such directions, such Group Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, as such Group Agent deems advisable and in the best interests of the
Conduit Purchasers and Committed Purchasers in its Group.
SECTION 12.07.     Non-Reliance on Group Agent and Other Parties. Each Purchaser
Party expressly acknowledges that neither the Group Agent for its Group nor any
of such Group Agent’s directors, officers, agents or employees has made any
representations or warranties to it and that no act by such Group Agent
hereafter taken, including any review of the affairs of the Seller or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by such Group Agent. Each Purchaser Party represents and warrants to the Group
Agent for its Group that, independently and without reliance upon such Group
Agent, any other Group Agent, the Administrative Agent or any other Purchaser
Party and based on such documents and information as it has deemed appropriate,
it has made and will continue to make its own appraisal of and investigation
into the business, operations, property, prospects, financial and other
conditions and creditworthiness of the Seller or any Affiliate thereof and the
Receivables and its own decision to enter into this Agreement and to take, or
omit, action under any Transaction Document. Except for items expressly required
to be delivered under any Transaction Document by a Group Agent to any Purchaser
Party in its Group, no Group Agent shall have any duty or responsibility to
provide any Purchaser Party in its Group with any information concerning the
Seller or any Affiliate thereof that comes into the possession of such Group
Agent or any of its directors, officers, agents, employees, attorneys-in-fact or
Affiliates.


 
96
 




--------------------------------------------------------------------------------





SECTION 12.08.     Successor Group Agent. Any Group Agent may, upon at least
thirty (30) days’ notice to the Administrative Agent, the Seller, the Servicer
and the Purchaser Parties in its Group, resign as Group Agent for its Group.
Such resignation shall not become effective until a successor Group Agent is
appointed by the Purchaser(s) in such Group. Upon such acceptance of its
appointment as Group Agent for such Group hereunder by a successor Group Agent,
such successor Group Agent shall succeed to and become vested with all the
rights and duties of the resigning Group Agent, and the resigning Group Agent
shall be discharged from its duties and obligations under the Transaction
Documents. After any resigning Group Agent’s resignation hereunder, the
provisions of this Article XII and Article XIII shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was a Group Agent.
SECTION 12.09.     Reliance on Group Agent. Unless otherwise advised in writing
by a Group Agent or by any Purchaser Party in such Group Agent’s Group, each
party to this Agreement may assume that (i) such Group Agent is acting for the
benefit and on behalf of each of the Purchaser Parties in its Group, as well as
for the benefit of each assignee or other transferee from any such Person and
(ii) each action taken by such Group Agent has been duly authorized and approved
by all necessary action on the part of the Purchaser Parties in its Group.
ARTICLE XIII

INDEMNIFICATION
SECTION 13.01.     Indemnities by the Seller.
(a)    Without limiting any other rights that the Administrative Agent, the
Purchaser Parties, the Affected Persons and their respective assigns, officers,
directors, agents and employees (each, a “Seller Indemnified Party”) may have
hereunder or under Applicable Law, the Seller hereby agrees to indemnify each
Seller Indemnified Party from and against any and all claims, losses and
liabilities (including Attorney Costs) (all of the foregoing being collectively
referred to as “Seller Indemnified Amounts”) arising out of or resulting from
this Agreement or any other Transaction Document or the use of proceeds of the
Investment or the security interest in respect of any Pool Receivable or any
other Support Assets; excluding, however, (a) Seller Indemnified Amounts to the
extent a final non-appealable judgment of a court of competent jurisdiction
holds that such Seller Indemnified Amounts resulted solely from the gross
negligence or willful misconduct by the Seller Indemnified Party seeking
indemnification or any material breach of the obligations of such Seller
Indemnified Party under the Transaction Documents and (b)Taxes (other than Taxes
that represent losses, claims, damages etc. arising from any non-Tax claim).
Without limiting or being limited by the foregoing, the Seller shall pay on
demand (it being understood that if any portion of such payment obligation is
made from Collections, such payment will be made at the time and in the order of
priority set forth in Section 4.01), to each Seller Indemnified Party any and
all amounts necessary to indemnify such Seller Indemnified Party from and
against any and all Seller Indemnified Amounts relating to or resulting from any
of the following (but excluding Seller Indemnified Amounts and Taxes described
in clauses (a) and (b) above):


 
97
 




--------------------------------------------------------------------------------





(i)    any Pool Receivable which the Seller or the Servicer includes as an
Eligible Receivable as part of the Net Pool Balance but which is not an Eligible
Receivable at such time;
(ii)    any representation, warranty or statement made or deemed made by the
Seller (or any of its respective officers) under or in connection with this
Agreement, any of the other Transaction Documents, any Information Package or
any other information or report delivered by or on behalf of the Seller pursuant
hereto which shall have been untrue or incorrect when made or deemed made;
(iii)    the failure by the Seller to comply with any Applicable Law with
respect to any Pool Receivable or the related Contract; or the failure of any
Pool Receivable or the related Contract to conform to any such Applicable Law;
(iv)    the failure to vest in the Administrative Agent a first priority
perfected ownership or security interest in all or any portion of the Support
Assets, in each case free and clear of any Adverse Claim;
(v)    the failure to have filed, or any delay in filing, financing statements,
financing statement amendments, continuation statements or other similar
instruments or documents under the UCC of any applicable jurisdiction or other
Applicable Laws with respect to any Pool Receivable and the other Support Assets
and Collections in respect thereof, whether at the time of any Investment or at
any subsequent time;
(vi)    any dispute, claim or defense (other than discharge in bankruptcy) of an
Obligor to the payment of any Pool Receivable (including (x) a defense based on
such Pool Receivable or the related Contract not being a legal, valid and
binding obligation of such Obligor enforceable against it in accordance with its
terms or (y) any dispute between an Advertiser Obligor and the related Agency
Obligor as to which Person or Persons are obligated to make payment on a
Receivable (whether before or after an Advertiser Obligor remits payment to an
Agency Obligor)), or any other claim resulting from or relating to collection
activities with respect to such Pool Receivable;
(vii)    any failure of the Seller to perform any of its duties or obligations
in accordance with the provisions hereof and of each other Transaction Document
related to Pool Receivables or to timely and fully comply with the Credit and
Collection Policy in regard to each Pool Receivable;
(viii)    any products liability, environmental or other claim arising out of or
in connection with any Pool Receivable or other merchandise, goods or services
which are the subject of or related to any Pool Receivable;
(ix)    the commingling of Collections of Pool Receivables at any time with
other funds (including the commingling of Collections of Pool Receivables with
Subject Collections);


 
98
 




--------------------------------------------------------------------------------





(x)    any investigation, litigation or proceeding (actual or threatened)
related to this Agreement or any other Transaction Document or the use of
proceeds of any Investments or in respect of any Pool Receivable or other
Support Assets or any related Contract;
(xi)    any failure of the Seller to comply with its covenants, obligations and
agreements contained in this Agreement or any other Transaction Document;
(xii)    any setoff with respect to any Pool Receivable;
(xiii)    any funds that are remitted by or on behalf of any Advertiser Obligor
to an Agency Obligor with respect to any Sequential Receivable that are not
subsequently remitted by or on behalf of such Agency Obligor to any Originator,
the Seller, the Servicer or any other Person on their behalf within one hundred
twenty (120) days of such receipt;
(xiv)    any failure of the Seller or any Originator to perform any of their
respective duties or obligations under any Contract related to any Unperformed
Receivable;
(xv)    any claim brought by any Person other than a Seller Indemnified Party
arising from any activity by the Seller or any Affiliate of the Seller in
servicing, administering or collecting any Pool Receivable;
(xvi)    [Reserved];
(xvii)    any failure of a Lock-Box Bank to comply with the terms of the
applicable Lock-Box Agreement or any amounts payable by the Administrative Agent
to a Lock-Box Bank under any Lock-Box Agreement;
(xviii)    any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Pool Receivable
(including a defense based on such Pool Receivable or the related Contract or
Agency Letter not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of goods or the rendering of services related to such
Pool Receivable or the furnishing or failure to furnish any such goods or
services or other similar claim or defense not arising from the financial
inability of any Obligor to pay undisputed indebtedness;
(xix)    any action taken by the Administrative Agent as attorney-in-fact for
the Seller, any Originator or the Servicer pursuant to this Agreement or any
other Transaction Document;
(xx)    the use of proceeds of any Investment;
(xxi)    any reduction in Capital as a result of the distribution of Collections
if all or a portion of such distributions shall thereafter be rescinded or
otherwise must be returned for any reason; or


 
99
 




--------------------------------------------------------------------------------





(xxii)    any failure to receive consent from any Obligor for any transfer, sale
or assignment of the related Receivable or any proceeds thereof.
(b)    If for any reason the foregoing indemnification is unavailable to any
Seller Indemnified Party or insufficient to hold it harmless, then the Seller
shall contribute to such Seller Indemnified Party the amount paid or payable by
such Seller Indemnified Party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative economic
interests of the Seller and its Affiliates on the one hand and such Seller
Indemnified Party on the other hand in the matters contemplated by this
Agreement as well as the relative fault of the Seller and its Affiliates and
such Seller Indemnified Party with respect to such loss, claim, damage or
liability and any other relevant equitable considerations. The reimbursement,
indemnity and contribution obligations of the Seller under this Section shall be
in addition to any liability which the Seller may otherwise have, shall extend
upon the same terms and conditions to each Seller Indemnified Party, and shall
be binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of the Seller and the Seller Indemnified Parties.
(c)    Any indemnification or contribution under this Section shall survive the
termination of this Agreement.
SECTION 13.02.     Indemnification by the Servicer.
(a)    The Servicer hereby agrees to indemnify and hold harmless the Seller, the
Administrative Agent, the Purchaser Parties, the Affected Persons and their
respective assigns, officers, directors, agents and employees (each, a “Servicer
Indemnified Party”), from and against any loss, liability, expense, damage or
injury suffered or sustained by reason of any acts, omissions or alleged acts or
omissions arising out of activities of the Servicer pursuant to this Agreement
or any other Transaction Document or relating to the Subject Lien, including any
judgment, award, settlement, Attorney Costs and other costs or expenses incurred
in connection with the defense of any actual or threatened action, proceeding or
claim (all of the foregoing being collectively referred to as, “Servicer
Indemnified Amounts”); excluding (i) Servicer Indemnified Amounts to the extent
a final non-appealable judgment of a court of competent jurisdiction holds that
such Servicer Indemnified Amounts resulted solely from the gross negligence or
willful misconduct by the Servicer Indemnified Party seeking indemnification or
any material breach of the obligations of such Servicer Indemnified Party under
the Transaction Documents, (ii) Taxes (other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim) and (iii) Servicer
Indemnified Amounts to the extent the same includes losses in respect of Pool
Receivables that are uncollectible solely on account of the insolvency,
bankruptcy, lack of creditworthiness or other financial inability to pay of the
related Obligor. Without limiting or being limited by the foregoing, the
Servicer shall pay on demand, to each Servicer Indemnified Party any and all
amounts necessary to indemnify such Servicer Indemnified Party from and against
any and all Servicer Indemnified Amounts relating to or resulting from any of
the following (but excluding Servicer Indemnified Amounts described in clauses
(i), (ii) and (iii) above):
(i)    any Pool Receivable which the Servicer includes as an Eligible Receivable
as part of the Net Pool Balance but which is not an Eligible Receivable at such
time;


 
100
 




--------------------------------------------------------------------------------





(ii)    any representation, warranty or statement made or deemed made by the
Servicer (or any of its respective officers) under or in connection with this
Agreement, any of the other Transaction Documents, any Information Package or
any other information or report delivered by or on behalf of the Servicer
pursuant hereto which shall have been untrue or incorrect when made or deemed
made;
(iii)    the failure by the Servicer to comply with any Applicable Law with
respect to any Pool Receivable or the related Contract; or the failure of any
Pool Receivable or the related Contract to conform to any such Applicable Law;
(iv)    any funds that are remitted by or on behalf of any Advertiser Obligor to
an Agency Obligor with respect to any Sequential Receivable that are not
subsequently remitted by or on behalf of such Agency Obligor to any Originator,
the Seller, the Servicer or any other Person on their behalf within one hundred
twenty (120) days of such receipt;
(v)    any failure of the Servicer to perform any of its duties or obligations
under any Contract related to any Unperformed Receivable;
(vi)    the commingling of Collections of Pool Receivables at any time with
other funds (including the commingling of Collections of Pool Receivables with
Subject Collections);
(vii)    any failure of the Servicer to comply with its covenants, obligations
and agreements contained in this Agreement or any other Transaction Document; or
(viii)    any amounts payable by the Administrative Agent to a Lock-Box Bank
under any Lock-Box Agreement.
(b)    If for any reason the foregoing indemnification is unavailable to any
Servicer Indemnified Party or insufficient to hold it harmless, then the
Servicer shall contribute to such Servicer Indemnified Party the amount paid or
payable by such Servicer Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect the relative
economic interests of the Servicer and its Affiliates on the one hand and such
Servicer Indemnified Party on the other hand in the matters contemplated by this
Agreement as well as the relative fault of the Servicer and its Affiliates and
such Servicer Indemnified Party with respect to such loss, claim, damage or
liability and any other relevant equitable considerations. The reimbursement,
indemnity and contribution obligations of the Servicer under this Section shall
be in addition to any liability which the Servicer may otherwise have, shall
extend upon the same terms and conditions to each Servicer Indemnified Party,
and shall be binding upon and inure to the benefit of any successors, assigns,
heirs and personal representatives of the Servicer and the Servicer Indemnified
Parties.
(c)    Any indemnification or contribution under this Section shall survive the
termination of this Agreement.


 
101
 




--------------------------------------------------------------------------------





ARTICLE XIV

MISCELLANEOUS
SECTION 14.01.     Amendments, Etc.
(a)    No failure on the part of any Purchaser Party to exercise, and no delay
in exercising, any right hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any right hereunder preclude any other or
further exercise thereof or the exercise of any other right. No amendment or
waiver of any provision of this Agreement or consent to any departure by any of
the Seller or any Affiliate thereof shall be effective unless in a writing
signed by the Administrative Agent and the Majority Group Agents (and, in the
case of any amendment, also signed by the Seller), and then such amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that (A) no amendment,
waiver or consent shall, unless in writing and signed by the Servicer, affect
the rights or duties of the Servicer under this Agreement; and (B) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent and each Group Agent:
(i)    change (directly or indirectly) the definitions of, Capital Coverage
Deficit, Defaulted Receivable, Delinquent Receivable, Eligible Receivable,
Facility Limit, Seller Obligation Final Due Date, Net Pool Balance or Required
Reserves contained in this Agreement, or increase the then existing Specified
Concentration Percentage for any Obligor or change the calculation of the
Capital Coverage Amount;
(ii)    reduce the amount of Capital or Yield that is payable hereunder or delay
any scheduled date for payment thereof;
(iii)    release all or a material portion of the Support Assets from the
Administrative Agent’s security interest created hereunder;
(iv)    release the Performance Guarantor from any of its obligations under the
Performance Guaranty or terminate the Performance Guaranty;
(v)    change any of the provisions of this Section 14.01 or the definition of
“Majority Group Agents”; or
(vi)    change the order of priority in which Collections are applied pursuant
to Section 4.01.
Notwithstanding the foregoing, (A) no amendment, waiver or consent shall
increase any Committed Purchaser’s Commitment hereunder without the consent of
such Committed Purchaser, (B) no amendment, waiver or consent shall reduce any
Fees payable by the Seller to any member of any Group or delay the dates on
which any such Fees are payable, in either case, without the consent of the
Group Agent for such Group, (C) no consent with respect to any amendment, waiver
or other modification of this Agreement shall be required of any Defaulting
Purchaser, except with respect to any amendment, waiver or other modification
referred to in clauses (i) through (vii) above


 
102
 




--------------------------------------------------------------------------------





and then only in the event such Defaulting Purchaser shall be directly affected
by such amendment, waiver or other modification, and (D) the Seller and the
Administrative Agent shall be permitted to enter into an amendment, supplement,
modification, consent or waiver of this Agreement to cure any ambiguity,
omission, defect, mistake or inconsistency with this Agreement or with any other
Transaction Document without the written consent of any Group Agent.
SECTION 14.02.     Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication and electronic mail) and faxed or delivered, to each
party hereto, at its address set forth under its name on Schedule III hereto or
at such other address as shall be designated by such party in a written notice
to the other parties hereto. Notices and communications by facsimile or
electronic mail shall be effective when sent (and shall be followed by hard copy
sent by regular mail), and notices and communications sent by other means shall
be effective when received.
SECTION 14.03.     Assignability; Addition of Purchasers.
(a)    Assignment by Conduit Purchasers. This Agreement and the rights of each
Conduit Purchaser hereunder (including its right to receive payments of Capital
and Yield) shall be assignable by such Conduit Purchaser and its successors and
permitted assigns (i) to any Program Support Provider of such Conduit Purchaser
without prior notice to or consent from the Seller or any other party, or any
other condition or restriction of any kind, (ii) to any other Purchaser with
prior notice to the Seller but without consent from the Seller or (iii) with the
prior written consent of the Seller (such consent not to be unreasonably
withheld, conditioned or delayed; provided, however, that such consent shall not
be required if an Event of Termination has occurred and is continuing), to any
other Eligible Assignee. Each assignor of Capital (or any portion thereof) or
any interest therein may, in connection with the assignment or participation,
disclose to the assignee or Participant any information relating to the Seller
and its Affiliates, including the Receivables, furnished to such assignor by or
on behalf of the Seller and its Affiliates or by the Administrative Agent;
provided that, prior to any such disclosure, the assignee or Participant agrees
to preserve the confidentiality of any confidential information relating to the
Seller and its Affiliates received by it from any of the foregoing entities in a
manner consistent with Section 14.06(b).
(b)    Assignment by Committed Purchasers. Each Committed Purchaser may assign
to any Eligible Assignee or to any other Committed Purchaser all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and any Capital or interests therein owned by it); provided,
however that
(i)    except for an assignment by a Committed Purchaser to either an Affiliate
of such Committed Purchaser or any other Committed Purchaser, each such
assignment shall require the prior written consent of the Seller (such consent
not to be unreasonably withheld, conditioned or delayed; provided, however, that
such consent shall not be required if an Event of Termination has occurred and
is continuing);
(ii)    each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement;


 
103
 




--------------------------------------------------------------------------------





(iii)    the amount being assigned pursuant to each such assignment (determined
as of the date of the Assignment and Acceptance Agreement with respect to such
assignment) shall in no event be less than the lesser of (x) $5,000,000 and (y)
all of the assigning Committed Purchaser’s Commitment; and
(iv)    the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance Agreement.
Upon such execution, delivery, acceptance and recording from and after the
effective date specified in such Assignment and Acceptance Agreement, (x) the
assignee thereunder shall be a party to this Agreement, and to the extent that
rights and obligations under this Agreement have been assigned to it pursuant to
such Assignment and Acceptance Agreement, have the rights and obligations of a
Committed Purchaser hereunder and (y) the assigning Committed Purchaser shall,
to the extent that rights and obligations have been assigned by it pursuant to
such Assignment and Acceptance Agreement, relinquish such rights and be released
from such obligations under this Agreement (and, in the case of an Assignment
and Acceptance Agreement covering all or the remaining portion of an assigning
Committed Purchaser’s rights and obligations under this Agreement, such
Committed Purchaser shall cease to be a party hereto).
(c)    Register. The Administrative Agent shall, acting solely for this purpose
as an agent of the Seller, maintain at its address referred to on Schedule III
of this Agreement (or such other address of the Administrative Agent notified by
the Administrative Agent to the other parties hereto) a copy of each Assignment
and Acceptance Agreement delivered to and accepted by it and a register for the
recordation of the names and addresses of the Committed Purchasers and the
Conduit Purchasers, the Commitment of each Committed Purchaser and the aggregate
outstanding Capital (and stated Yield) of each Conduit Purchaser and Committed
Purchaser from time to time (the “Register”). The entries in the Register shall
be conclusive and binding for all purposes, absent manifest error, and the
Seller, the Servicer, the Administrative Agent, the Group Agents, and the other
Purchaser Parties may treat each Person whose name is recorded in the Register
as a Committed Purchaser or Conduit Purchaser, as the case may be, under this
Agreement for all purposes of this Agreement. The Register shall be available
for inspection by the Seller, the Servicer, any Group Agent, any Conduit
Purchaser or any Committed Purchaser at any reasonable time and from time to
time upon reasonable prior notice.
(d)    Procedure. Upon its receipt of an Assignment and Acceptance Agreement
executed and delivered by an assigning Committed Purchaser and an Eligible
Assignee or assignee Committed Purchaser, the Administrative Agent shall, if
such Assignment and Acceptance Agreement has been duly completed, (i) accept
such Assignment and Acceptance Agreement, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Seller and
the Servicer.
(e)    Participations. Each Committed Purchaser may sell participations to one
or more Eligible Assignees (each, a “Participant”) in or to all or a portion of
its rights and/or obligations under this Agreement (including all or a portion
of its Commitment and its Capital and Yield thereon); provided, however, that


 
104
 




--------------------------------------------------------------------------------





(i)    such Committed Purchaser’s obligations under this Agreement (including
its Commitment to the Seller hereunder) shall remain unchanged, and
(ii)    such Committed Purchaser shall remain solely responsible to the other
parties to this Agreement for the performance of such obligations.
The Administrative Agent, the Group Agents, the Conduit Purchasers, the other
Committed Purchasers, the Seller and the Servicer shall have the right to
continue to deal solely and directly with such Committed Purchaser in connection
with such Committed Purchaser’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Committed Purchaser sells such a
participation shall provide that such Committed Purchaser shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided, that such agreement or
instrument may provide that such Committed Purchaser will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the proviso to Section 14.01 that affects such Participant. Subject
to succeeding sentence of this paragraph, the Seller agrees that each
Participant shall be entitled to the benefits of Sections 5.01 and 5.03 (subject
to the requirements and limitations of such Sections and the Participant’s
compliance with Sections 5.03(f) and (g) to the same extent as if it were a
Committed Purchaser and had acquired its interest by assignment pursuant to
Section 14.03(b). A Participant shall not be entitled to receive any greater
payment under Section 5.01 or 5.03 than the applicable Committed Purchaser would
have been entitled to receive with respect to the participation sold to such
Participant, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.
(f)    Participant Register. Each Committed Purchaser that sells a participation
shall, acting solely for this purpose as an agent of the Seller, maintain a
register on which it enters the name and address of each Participant and the
Capital (and stated Yield) participated to each Participant, together with each
Participant’s interest in the other obligations under this Agreement (the
“Participant Register”); provided that no Committed Purchaser shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Capital, Yield or its other obligations under any
this Agreement) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Capital, Yield or other obligation
is in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Committed Purchaser shall treat each Person whose name
is recorded in the Participant Register as the owner of such participation for
all purposes of this Agreement notwithstanding any notice to the contrary. For
the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(g)    Assignments by Agents. This Agreement and the rights and obligations of
the Administrative Agent and each Group Agent herein shall be assignable by the
Administrative Agent or such Group Agent, as the case may be, and its successors
and assigns; provided that in the case of an assignment to a Person that is not
an Affiliate of the Administrative Agent or such


 
105
 




--------------------------------------------------------------------------------





Group Agent, so long as no Event of Termination has occurred and is continuing,
such assignment shall require the Seller’s consent (not to be unreasonably
withheld, conditioned or delayed).
(h)    Assignments by the Seller or the Servicer. Neither the Seller nor, except
as provided in Section 9.01 and without limiting Section 8.06(f), the Servicer
may assign any of its respective rights or obligations hereunder or any interest
herein without the prior written consent of the Administrative Agent and each
Group Agent (such consent to be provided or withheld in the sole discretion of
such Person).
(i)    Addition of Purchasers or Groups. The Seller may, with written notice to
the Administrative Agent and each Group Agent, add additional Persons as
Purchasers (by creating a new Group) or cause an existing Purchaser to increase
its Commitment; provided, however, that the Commitment of any existing Purchaser
may only be increased with the prior written consent of such Purchaser. Each new
Purchaser (or Group) shall become a party hereto, by executing and delivering to
the Administrative Agent and the Seller, an assumption agreement (each, an
“Assumption Agreement”) in the form of Exhibit D hereto (which Assumption
Agreement shall, in the case of any new Purchaser, be executed by each Person in
such new Purchaser’s Group).
(j)    Pledge to a Federal Reserve Bank. Notwithstanding anything to the
contrary set forth herein, any Purchaser, Program Support Provider or any of
their respective Affiliates may at any time pledge or grant a security interest
in all or any portion of its interest in, to and under this Agreement (including
rights to payment of Capital and Yield) and any other Transaction Document to
secure its obligations to a Federal Reserve Bank, without notice to or the
consent of the Seller, the Servicer, any Affiliate thereof or any Purchaser
Party; provided, however, that that no such pledge shall relieve such assignor
of its obligations under this Agreement.
(k)    Pledge to a Security Trustee. Notwithstanding anything to the contrary
set forth herein, any Conduit Purchaser, Program Support Provider or any of
their respective Affiliates may at any time pledge or grant a security interest
in all or any portion of its interest in, to and under this Agreement (including
rights to payment of Capital and Yield) and any other Transaction Document to a
security trustee  in connection with a Conduit Purchaser’s commercial paper note
program, without notice to or the consent of the Seller, the Servicer, any
Affiliate thereof or any Purchaser Party; provided, however, that that no such
pledge shall relieve such assignor of its obligations under this Agreement.
SECTION 14.04.     Costs and Expenses. In addition to the rights of
indemnification granted under Section 13.01 hereof, the Seller agrees to pay on
demand all reasonable out-of-pocket costs and expenses in connection with the
preparation, negotiation, execution, delivery and administration of this
Agreement, any Program Support Agreement (or any supplement or amendment
thereof) related to this Agreement and the other Transaction Documents (together
with all amendments, restatements, supplements, consents and waivers, if any,
from time to time hereto and thereto), including (i) the reasonable Attorney
Costs for the Administrative Agent and the other Purchaser Parties with respect
thereto and with respect to advising the Administrative Agent and the other
Purchaser Parties as to their rights and remedies under this Agreement and the
other Transaction Documents and (ii) reasonable and documented accountants’,
auditors’ and consultants’ fees and expenses for the Administrative Agent and
the other Purchaser Parties and the fees and


 
106
 




--------------------------------------------------------------------------------





charges of any Rating Agency incurred in connection with the administration and
maintenance of this Agreement or advising the Administrative Agent or any other
Purchaser Party as to their rights and remedies under this Agreement or as to
any actual or reasonably claimed breach of this Agreement or any other
Transaction Document. In addition, the Seller agrees to pay on demand all
reasonable out-of-pocket and documented costs and expenses (including reasonable
Attorney Costs), of the Administrative Agent and the other Purchaser Parties,
incurred in connection with the enforcement of any of their respective rights or
remedies under the provisions of this Agreement and the other Transaction
Documents. Without limiting or being limited by the foregoing, any payments
being made by the Seller under this Section 14.04 on any Settlement Date shall
be distributed in accordance with the priority of payments set forth in Section
4.01. This Section 14.04 shall not apply to Taxes.
SECTION 14.05.     No Proceedings; Limitation on Payments.
(a)    Each of the Seller, the Administrative Agent, the Servicer, each Group
Agent, each Purchaser and each assignee of Capital or any Yield thereof or of
any other Seller Obligations agrees that it will not institute against, or join
any other Person in instituting against, any Conduit Purchaser any Insolvency
Proceeding so long as any Notes or other senior indebtedness issued by such
Conduit Purchaser shall be outstanding or there shall not have elapsed one year
plus one day since the last day on which any such Notes or other senior
indebtedness shall have been outstanding.
(b)    Each of the Servicer, each Group Agent, each Purchaser and each assignee
of Capital or any Yield thereof or of any other Seller Obligations, hereby
covenants and agrees that it will not institute against, or join any other
Person in instituting against, the Seller any Insolvency Proceeding until one
year and one day after the Final Payout Date; provided, that the Administrative
Agent may take any such action in its sole discretion following the occurrence
and during the continuance of an Event of Termination.
(c)    Notwithstanding any provisions contained in this Agreement to the
contrary, a Conduit Purchaser shall not, and shall be under no obligation to,
pay any amount, if any, payable by it pursuant to this Agreement or any other
Transaction Document unless (i) such Conduit Purchaser has received funds which
may be used to make such payment and which funds are not required to repay such
Conduit Purchaser’s Notes when due and (ii) after giving effect to such payment,
either (x) such Conduit Purchaser could issue Notes to refinance all of its
outstanding Notes (assuming such outstanding Notes matured at such time) in
accordance with the program documents governing such Conduit Purchaser’s
securitization program or (y) all of such Conduit Purchaser’s Notes are paid in
full. Any amount which any Conduit Purchaser does not pay pursuant to the
operation of the preceding sentence shall not constitute a claim (as defined in
Section 101 of the Bankruptcy Code) against or company obligation of such
Conduit Purchaser for any such insufficiency unless and until such Conduit
Purchaser satisfies the provisions of clauses (i) and (ii) above. The provisions
of this Section 14.05 shall survive any termination of this Agreement.
SECTION 14.06.     Confidentiality.
(a)    Each of the Seller and the Servicer covenants and agrees to hold in
confidence, and not disclose to any Person, the terms of this Agreement or the
Fee Letter (including any fees


 
107
 




--------------------------------------------------------------------------------





payable in connection with this Agreement, the Fee Letter or any other
Transaction Document or the identity of the Administrative Agent or any other
Purchaser Party), except as the Administrative Agent and each Group Agent may
have consented to in writing prior to any proposed disclosure; provided,
however, that it may disclose such information (i) to its Advisors and
Representatives, (ii) to the extent such information has become available to the
public other than as a result of a disclosure by or through the Seller, the
Servicer or their Advisors and Representatives or (iii) to the extent it should
be (A) required by Applicable Law (including applicable SEC requirements), or in
connection with any legal or regulatory proceeding or (B) requested by any
Governmental Authority to disclose such information; provided, that, in the case
of clause (iii) above, the Seller and the Servicer will use reasonable efforts
to maintain confidentiality and will (unless otherwise prohibited by Applicable
Law) notify the Administrative Agent and the affected Purchaser Party of its
intention to make any such disclosure prior to making such disclosure. Each of
the Seller and the Servicer agrees to be responsible for any breach of this
Section by its Representatives and Advisors and agrees that its Representatives
and Advisors will be advised by it of the confidential nature of such
information and shall agree to comply with this Section. Notwithstanding the
foregoing, it is expressly agreed that each of the Seller, the Servicer and
their respective Affiliates may publish a press release or otherwise publicly
announce the existence and principal amount of the Commitments under this
Agreement and the transactions contemplated hereby; provided that the
Administrative Agent shall be provided a reasonable opportunity to review such
press release or other public announcement prior to its release and provide
comment thereon; and provided, further, that no such press release shall name or
otherwise identify the Administrative Agent, any other Purchaser Party or any of
their respective Affiliates without such Person’s prior written consent (such
consent not to be unreasonably withheld, conditioned or delayed).
Notwithstanding the foregoing, following the public disclosure by the Parent of
this Agreement and the transactions contemplated hereby pursuant to applicable
securities laws, the Seller consents to the publication by the Administrative
Agent or any other Purchaser Party of a tombstone or similar advertising
material relating to the financing transactions contemplated by this Agreement.
(b)    Each of the Administrative Agent and each other Purchaser Party,
severally and with respect to itself only, agrees to hold in confidence, and not
disclose to any Person, any confidential and proprietary information concerning
the Seller, the Servicer and their respective Affiliates and their businesses or
the terms of this Agreement (including any fees payable in connection with this
Agreement or the other Transaction Documents), except as the Seller or the
Servicer may have consented to in writing prior to any proposed disclosure;
provided, however, that it may disclose such information (i) to its Advisors and
Representatives and to any related Program Support Provider, (ii) to its
assignees and Participants and potential assignees and Participants and their
respective counsel if they agree in writing to hold it confidential, (iii) to
the extent such information has become available to the public other than as a
result of a disclosure by or through it or its Representatives or Advisors or
any related Program Support Provider, (iv) to any nationally recognized
statistical rating organization in connection with obtaining or maintaining the
rating of any Conduit Purchaser’s Notes or as contemplated by 17 CFR
240.17g-5(a)(3), (v) at the request of a bank examiner or other regulatory
authority or in connection with an examination of any of the Administrative
Agent, any Group Agent or any Purchaser or their respective Affiliates or
Program Support Providers or (vi) to the extent it should be (A) required by
Applicable Law, or in connection with any legal or regulatory proceeding or (B)
requested by any Governmental


 
108
 




--------------------------------------------------------------------------------





Authority to disclose such information; provided, that, in the case of clause
(vi) above, the Administrative Agent, each Group Agent and each Purchaser will
use reasonable efforts to maintain confidentiality and will (unless otherwise
prohibited by Applicable Law) notify the Seller and the Servicer of its making
any such disclosure as promptly as reasonably practicable thereafter. Each of
the Administrative Agent, each Group Agent and each Purchaser, severally and
with respect to itself only, agrees to be responsible for any breach of this
Section by its Representatives, Advisors and Program Support Providers and
agrees that its Representatives, Advisors and Program Support Providers will be
advised by it of the confidential nature of such information and shall agree to
comply with this Section.
(c)    As used in this Section, (i) “Advisors” means, with respect to any
Person, such Person’s accountants, attorneys and other confidential advisors and
(ii) “Representatives” means, with respect to any Person, such Person’s
Affiliates, Subsidiaries, directors, managers, officers, employees, members,
investors, financing sources, insurers, professional advisors, representatives
and agents; provided that such Persons shall not be deemed to be Representatives
of a Person unless (and solely to the extent that) confidential information is
furnished to such Person.
(d)    Notwithstanding the foregoing, to the extent not inconsistent with
applicable securities laws, each party hereto (and each of its employees,
representatives or other agents) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure (as defined in
Section 1.6011-4 of the Treasury Regulations) of the transactions contemplated
by the Transaction Documents and all materials of any kind (including opinions
or other tax analyses) that are provided to such Person relating to such tax
treatment and tax structure.
SECTION 14.07.     GOVERNING LAW. THIS AGREEMENT, INCLUDING THE RIGHTS AND
DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE
PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF
ADMINISTRATIVE AGENT OR ANY PURCHASER IN THE SUPPORT ASSETS IS GOVERNED BY THE
LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK).
SECTION 14.08.     Execution in Counterparts. This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and all of which when taken together shall constitute one and the
same agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.
SECTION 14.09.     Integration; Binding Effect; Survival of Termination. This
Agreement and the other Transaction Documents contain the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement


 
109
 




--------------------------------------------------------------------------------





shall create and constitute the continuing obligations of the parties hereto in
accordance with its terms and shall remain in full force and effect until the
Final Payout Date; provided, however, that the provisions of Sections 5.01,
5.02, 5.03, 11.04, 11.06, 12.04, 13.01, 13.02, 14.04, 14.05, 14.06, 14.09, 14.11
and 14.13 shall survive any termination of this Agreement.
SECTION 14.10.     CONSENT TO JURISDICTION. EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO (I) WITH RESPECT TO THE SELLER AND THE SERVICER, THE EXCLUSIVE
JURISDICTION, AND (II) WITH RESPECT TO EACH OF THE OTHER PARTIES HERETO, THE
NON-EXCLUSIVE JURISDICTION, IN EACH CASE, OF ANY NEW YORK STATE OR FEDERAL COURT
SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, AND EACH PARTY
HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING (I) IF BROUGHT BY THE SELLER, THE SERVICER OR ANY AFFILIATE THEREOF,
SHALL BE HEARD AND DETERMINED, AND (II) IF BROUGHT BY ANY OTHER PARTY TO THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, MAY BE HEARD AND DETERMINED, IN
EACH CASE, IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. NOTHING IN THIS SECTION 14.10 SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY OTHER PURCHASER PARTY TO BRING ANY ACTION OR
PROCEEDING AGAINST THE SELLER OR THE SERVICER OR ANY OF THEIR RESPECTIVE
PROPERTY IN THE COURTS OF OTHER JURISDICTIONS. EACH OF THE SELLER AND THE
SERVICER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO
SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING. THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
(a)    EACH OF THE SELLER AND THE SERVICER CONSENTS TO THE SERVICE OF ANY AND
ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH
PROCESS TO IT AT ITS ADDRESS SPECIFIED IN SECTION 14.02. NOTHING IN THIS SECTION
14.10 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER PURCHASER
PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
SECTION 14.11.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.
SECTION 14.12.     Ratable Payments. If any Purchaser Party, whether by setoff
or otherwise, has payment made to it with respect to any Seller Obligations in a
greater proportion


 
110
 




--------------------------------------------------------------------------------





than that received by any other Purchaser Party entitled to receive a ratable
share of such Seller Obligations, such Purchaser Party agrees, promptly upon
demand, to purchase for cash without recourse or warranty a portion of such
Seller Obligations held by the other Purchaser Parties so that after such
purchase each Purchaser Party will hold its ratable proportion of such Seller
Obligations; provided that if all or any portion of such excess amount is
thereafter recovered from such Purchaser Party, such purchase shall be rescinded
and the purchase price restored to the extent of such recovery, but without
interest.
SECTION 14.13.     Limitation of Liability.
(a)    No claim may be made by the Seller or any Affiliate thereof or any other
Person against any Purchaser Party or their respective Affiliates, members,
directors, officers, employees, incorporators, attorneys or agents for any
special, indirect, consequential or punitive damages in respect of any claim for
breach of contract or any other theory of liability arising out of or related to
the transactions contemplated by this Agreement or any other Transaction
Document, or any act, omission or event occurring in connection herewith or
therewith; and each of the Seller and the Servicer hereby waives, releases, and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor. None of the
Purchaser Parties and their respective Affiliates shall have any liability to
the Seller or any Affiliate thereof or any other Person asserting claims on
behalf of or in right of the Seller or any Affiliate thereof in connection with
or as a result of this Agreement or any other Transaction Document or the
transactions contemplated hereby or thereby, except to the extent that any
losses, claims, damages, liabilities or expenses incurred by the Seller or any
Affiliate thereof result from the breach of contract, gross negligence or
willful misconduct of such Purchaser Party in performing its duties and
obligations hereunder and under the other Transaction Documents to which it is a
party.
(b)    The obligations of the Administrative Agent and each of the other
Purchaser Parties under this Agreement and each of the Transaction Documents are
solely the corporate obligations of such Person. No recourse shall be had for
any obligation or claim arising out of or based upon this Agreement or any other
Transaction Document against any member, director, officer, employee or
incorporator of any such Person.
SECTION 14.14.     Intent of the Parties. The parties hereto have structured
this Agreement with the intention that the Investments and the obligations of
the Seller hereunder will be treated for purposes of United States federal
income tax, and applicable state, local and foreign tax measured by net income
as debt (the “Intended Tax Treatment”). The Seller, the Servicer, the
Administrative Agent and the other Purchaser Parties agree not to file any
income tax return, and not to take any action, inconsistent with the Intended
Tax Treatment unless required by law, as confirmed in the opinion of nationally
recognized tax counsel, and the person taking such inconsistent position
provides written advance notice to the other parties hereto, it being understood
and agreed that the parties hereto will otherwise defend in good faith the
Intended Tax Treatment prior to such change in position. Each assignee and each
Participant acquiring an interest in an Investment, by its acceptance of such
assignment or participation, agrees to comply with the immediately preceding
sentence.


 
111
 




--------------------------------------------------------------------------------





SECTION 14.15.     USA Patriot Act. Each of the Administrative Agent and each of
the other Purchaser Parties hereby notifies the Seller and the Servicer that
pursuant to the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “PATRIOT Act”), the Administrative Agent
and the other Purchaser Parties may be required to obtain, verify and record
information that identifies the Seller, the Originators, the Servicer and the
Performance Guarantor, which information includes the name, address, tax
identification number and other information regarding the Seller, the
Originators, the Servicer and the Performance Guarantor that will allow the
Administrative Agent and the other Purchaser Parties to identify the Seller, the
Originators, the Servicer and the Performance Guarantor in accordance with the
PATRIOT Act. This notice is given in accordance with the requirements of the
PATRIOT Act. Each of the Seller and the Servicer agrees to provide the
Administrative Agent and each other Purchaser Parties, from time to time, with
all documentation and other information required by bank regulatory authorities
under “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act.
SECTION 14.16.     Right of Setoff. Each Purchaser Party is hereby authorized
(in addition to any other rights it may have), at any time during the
continuance of an Event of Termination, to setoff, appropriate and apply
(without presentment, demand, protest or other notice which are hereby expressly
waived) any deposits and any other indebtedness held or owing by such Purchaser
Party (including by any branches or agencies of such Purchaser Party) to, or for
the account of: (a) the Seller against amounts owing by the Seller hereunder
(even if contingent or unmatured) or (b) the Servicer against amounts owing by
the Servicer hereunder (even if contingent or unmatured); provided that such
Purchaser Party shall notify the Seller or the Servicer, as applicable, promptly
following such setoff.
SECTION 14.17.     Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
SECTION 14.18.     Mutual Negotiations. This Agreement and the other Transaction
Documents are the product of mutual negotiations by the parties thereto and
their counsel, and no party shall be deemed the draftsperson of this Agreement
or any other Transaction Document or any provision hereof or thereof or to have
provided the same. Accordingly, in the event of any inconsistency or ambiguity
of any provision of this Agreement or any other Transaction Document, such
inconsistency or ambiguity shall not be interpreted against any party because of
such party’s involvement in the drafting thereof.
SECTION 14.19.     Captions and Cross References. The various captions
(including the table of contents) in this Agreement are provided solely for
convenience of reference and shall not affect the meaning or interpretation of
any provision of this Agreement. Unless otherwise indicated, references in this
Agreement to any Section, Schedule or Exhibit are to such Section Schedule or
Exhibit to this Agreement, as the case may be, and references in any Section,
subsection,


 
112
 




--------------------------------------------------------------------------------





or clause to any subsection, clause or subclause are to such subsection, clause
or subclause of such Section, subsection or clause.
[Signature Pages Follow]






 
113
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.


 
OUTFRONT MEDIA RECEIVABLES LLC 


By: /s/ Donald R. Shassian    
Name: Donald R. Shassian
Title: Executive Vice President and Chief Financial Officer
 
 
 




 
OUTFRONT MEDIA LLC,
as the Servicer 

 
By: /s/ Donald R. Shassian    
Name: Donald R. Shassian
Title: Executive Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 



 
S-1
Receivables Purchase Agreement




--------------------------------------------------------------------------------







 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Administrative Agent 

 
By: /s/ Richard Gregory Hurst    
Name: Richard Gregory Hurst
Title: Managing Director




 
 
 
 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Group Agent for the BTMU Group 

 
By: /s/ Richard Gregory Hurst    
Name: Richard Gregory Hurst
Title: Managing Director


 
 
 




 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as a Committed Purchaser 

 
By: /s/ Richard Gregory Hurst    
Name: Richard Gregory Hurst
Title: Managing Director


 
 
 
 
 
GOTHAM FUNDING CORPORATION,
as a Conduit Purchaser  

 
By: /s/ David V. DeAngelis    
Name: David V. DeAngelis
Title: Vice President









 
S-2
Receivables Purchase Agreement




--------------------------------------------------------------------------------






EXHIBIT A
Form of Investment Request

[Letterhead of Seller]
[Date]

[Administrative Agent]
[Group Agents]
Re:    Investment Request
Ladies and Gentlemen:
Reference is hereby made to that certain Receivables Purchase Agreement, dated
as of June 30, 2017 among Outfront Media Receivables LLC (the “Seller”),
Outfront Media LLC, as Servicer (the “Servicer”), the Purchasers party thereto,
the Group Agents party thereto and The Bank of Tokyo-Mitsubishi UFJ, LTD., New
York Branch, as Administrative Agent (in such capacity, the “Administrative
Agent”) (as amended, supplemented or otherwise modified from time to time, the
“Agreement”). Capitalized terms used in this Investment Request and not
otherwise defined herein shall have the meanings assigned thereto in the
Agreement.
This letter constitutes an Investment Request pursuant to Section 2.02(a) of the
Agreement. The Seller hereby request an Investment of Capital in the aggregate
amount of [$_______] to be made on [_____, 20__]. Such Capital should be
deposited to Account number 528307361, at JPMorgan Chase Bank, New York, ABA
Number 021-000-021. After giving effect to such Investment, the Aggregate
Capital will be [$_______].
The Seller hereby represents and warrants as of the date hereof, and after
giving effect to such Investment, as follows:
(i)    the representations and warranties of the Seller and the Servicer
contained in Sections 7.01 and 7.02 of the Agreement are true and correct in all
material respects on and as of the date of such Investment as though made on and
as of such date unless such representations and warranties by their terms refer
to an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;
(ii)    no Event of Termination or Unmatured Event of Termination has occurred
and is continuing, and no Event of Termination or Unmatured Event of Termination
would result from such Investment;
(iii)    no Capital Coverage Deficit exists or would exist after giving effect
to such Investment;
(iv)    the Aggregate Capital will not exceed the Facility Limit; and
(v)    the Termination Date has not occurred.


 
Exhibit A - 1
 

    



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this letter by its duly
authorized officer as of the date first above written.
Very truly yours,

OUTFRONT MEDIA RECEIVABLES LLC

By:    
Name:
Title:














 
Exhibit A - 2
 




--------------------------------------------------------------------------------






EXHIBIT B
Form of Reduction Notice


[LETTERHEAD OF SELLER]


[Date]


[Administrative Agent]


[Group Agents]


Re:    Reduction Notice


Ladies and Gentlemen:


Reference is hereby made to that certain Receivables Purchase Agreement, dated
as of June 30, 2017 among Outfront Media Receivables LLC, as Seller (the
“Seller”), Outfront Media LLC, as Servicer (the “Servicer”), the Purchasers
party thereto, and The Bank of Tokyo-Mitsubishi UFJ, LTD., New York Branch, as
Administrative Agent (in such capacity, the “Administrative Agent”) (as amended,
supplemented or otherwise modified from time to time, the “Agreement”).
Capitalized terms used in this Reduction Notice and not otherwise defined herein
shall have the meanings assigned thereto in the Agreement.


This letter constitutes a Reduction Notice pursuant to Section 2.02(d) of the
Agreement. The Seller hereby notifies the Administrative Agent and the
Purchasers that it shall reduce the outstanding Capital of the Purchasers in the
amount of [$_______] to be made on [_____, 201_]. After giving effect to such
reduction, the Aggregate Capital will be [$_______].


The Seller hereby represents and warrants as of the date hereof, and after
giving effect to such reduction, as follows:


(i)    the representations and warranties of the Seller and the Servicer
contained in Sections 7.01 and 7.02 of the Agreement are true and correct in all
material respects on and as of the date of such reduction as though made on and
as of such date unless such representations and warranties by their terms refer
to an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;


(ii)    no Event of Termination or Unmatured Event of Termination has occurred
and is continuing, and no Event of Termination or Unmatured Event of Termination
would result from such reduction;


(iii)    no Capital Coverage Deficit exists or would exist after giving effect
to such reduction;


Exhibit B-1



--------------------------------------------------------------------------------





(iv)    the Aggregate Capital will not exceed the Facility Limit; and


(v)    the Termination Date has not occurred.
IN WITNESS WHEREOF, the undersigned has executed this letter by its duly
authorized officer as of the date first above written.


Very truly yours,


OUTFRONT MEDIA RECEIVABLES LLC




By:    
Name:
Title:






    Exhibit B-2



--------------------------------------------------------------------------------






EXHIBIT C
[Form of Assignment and Acceptance Agreement]
Dated as of ___________, 20__
Section 1.
Commitment assigned:
$[_____]
Assignor’s remaining Commitment:
$[_____]
Capital allocable to Commitment assigned:
$[_____]
Assignor’s remaining Capital:
$[_____]
Yield (if any) allocable to Capital assigned:
$[_____]
Yield (if any) allocable to Assignor’s remaining Capital:
$[_____]



Section 2.
Effective Date of this Assignment and Acceptance Agreement: [__________]
Upon execution and delivery of this Assignment and Acceptance Agreement by the
assignee and the assignor and the satisfaction of the other conditions to
assignment specified in Section 14.03(b) of the Agreement (as defined below),
from and after the effective date specified above, the assignee shall become a
party to, and, to the extent of the rights and obligations thereunder being
assigned to it pursuant to this Assignment and Acceptance Agreement, shall have
the rights and obligations of a Committed Purchaser under that certain
Receivables Purchase Agreement, dated as of June 30, 2017 among Outfront Media
Receivables LLC, Outfront Media LLC, as Servicer, the Purchasers party thereto,
the Group Agents party thereto and The Bank of Tokyo-Mitsubishi UFJ, LTD., New
York Branch, as Administrative Agent (as amended, supplemented or otherwise
modified from time to time, the “Agreement”).
(Signature Pages Follow)


Exhibit C-1



--------------------------------------------------------------------------------





ASSIGNOR:     [_________]
By:                    
Name:
Title
ASSIGNEE:                         [_________]




By:                    
Name:
Title:


[Address]








Accepted as of date first above
written:
THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., NEW YORK BRANCH,
as Administrative Agent


By:    
Name:
Title:


OUTFRONT MEDIA RECEIVABLES LLC,
as Seller

By:    
Name:
Title:]






    Exhibit C-2



--------------------------------------------------------------------------------






EXHIBIT D
[Form of Assumption Agreement]


THIS ASSUMPTION AGREEMENT (this “Agreement”), dated as of [______ __, ____], is
among ____________________ (the “Seller”), [________], as conduit purchaser (the
“[_____] Conduit Purchaser”), [________], as the Related Committed Purchaser
(the “[______] Committed Purchaser” and together with the Conduit Purchaser, the
“[_____] Purchasers”), and [________], as group agent for the [_____] Purchasers
(the “[______] Group Agent” and together with the [_____] Purchasers, the
“[_______] Group”).
BACKGROUND
The Seller and various others are parties to a certain Receivables Purchase
Agreement, dated as of June 30, 2017 among Outfront Media Receivables LLC,
Outfront Media LLC, as Servicer, the Purchasers party thereto, the Group Agents
party thereto and The Bank of Tokyo-Mitsubishi UFJ, LTD., New York Branch, as
Administrative Agent (as amended, supplemented or otherwise modified from time
to time, the “Receivables Purchase Agreement”). Capitalized terms used and not
otherwise defined herein have the respective meaning assigned to such terms in
the Agreement.
NOW, THEREFORE, the parties hereto hereby agree as follows:
SECTION 1.    This letter constitutes an Assumption Agreement pursuant to
Section 14.03(i) of the Receivables Purchase Agreement. The Seller desires [the
[_____] Purchasers] [the [______] Committed Purchaser] to [become a Group]
[increase its existing Commitment] under the Receivables Purchase Agreement, and
upon the terms and subject to the conditions set forth in the Receivables
Purchase Agreement, the [[________] Purchasers] [[__________] Committed
Purchaser] agree[s] to [become Purchasers within a Group thereunder] [increase
its Commitment to the amount set forth as its “Commitment” under the signature
of such [______] Committed Purchaser hereto].
The Seller hereby represents and warrants to the [________] Purchasers and the
[_________] Group Agent as of the date hereof, as follows:
(i)    the representations and warranties of the Seller contained in Section
7.01 of the Agreement are true and correct in all material respects on and as of
such date as though made on and as of such date unless such representations and
warranties by their terms refer to an earlier date, in which case they shall be
true and correct in all material respects on and as of such earlier date;
(ii)    no Event of Termination or Unmatured Event of Termination has occurred
and is continuing or would result from the assumption contemplated hereby; and
(iii)    the Termination Date has not occurred.




Exhibit D-1



--------------------------------------------------------------------------------





SECTION 2.    Upon execution and delivery of this Agreement by the Seller and
each member of the [______] Group, satisfaction of the other conditions with
respect to the addition of a Group specified in Section 14.03(i) of the
Receivables Purchase Agreement (including the written consent of the
Administrative Agent and the Majority Group Agents) and receipt by the
Administrative Agent of counterparts of this Agreement (whether by facsimile or
otherwise) executed by each of the parties hereto, [the [_____] Purchasers shall
become a party to, and have the rights and obligations of Purchasers under, the
Receivables Purchase Agreement and the “Commitment” with respect to the
Committed Purchasers in such Group as shall be as set forth under the signature
of each such Committed Purchaser hereto] [the [______] Committed Purchaser shall
increase its Commitment to the amount set forth as the “Commitment” under the
signature of the [______] Committed Purchaser hereto].
SECTION 3.    Each party hereto hereby covenants and agrees that it will not
institute against, or join any other Person in instituting against, any Conduit
Purchaser, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding, or other proceeding under any federal or state
bankruptcy or similar law, for one year and one day after the latest maturing
commercial paper notes or other senior indebtedness issued by such Conduit
Purchaser is paid in full. The covenant contained in this paragraph shall
survive any termination of the Receivables Purchase Agreement.
SECTION 4.    THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES
HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER
CONFLICTS OF LAW PROVISIONS THEREOF). This Agreement may not be amended or
supplemented except pursuant to a writing signed be each of the parties hereto
and may not be waived except pursuant to a writing signed by the party to be
charged. This Agreement may be executed in counterparts, and by the different
parties on different counterparts, each of which shall constitute an original,
but all together shall constitute one and the same agreement.
(Signature Pages Follow)


Exhibit D-2



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.
[___________], as a Conduit Purchaser


By:    
Name Printed:    
Title:    
[Address]




[___________], as a Committed Purchaser

By:    
Name Printed:    
Title:    
[Address]
[Commitment]




[_____________], as Group Agent for [_________]

By:    
Name Printed:    
Title:    
[Address]    


Exhibit D-3



--------------------------------------------------------------------------------





OUTFRONT MEDIA RECEIVABLES LLC




By:    
Name:
Title:




Exhibit D-4



--------------------------------------------------------------------------------









EXHIBIT E
[Reserved]








Exhibit E



--------------------------------------------------------------------------------






EXHIBIT F
Form of Information Package


(Attached)


Exhibit F - 1





--------------------------------------------------------------------------------







Outfront Media
Monthly Servicer Report as of June 30, 2017
(USD, 000) Unless Noted

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



I. Rollfoward Activity
Beginning of Month
Gross Sales
Cash Collections
Debit Adjustments
Write-Offs
Credit Adjustments
Agency Paid
Offer/Misc.
End of Month Receivables
 
 
 
 
 
 
 
 
 



II. Portfolio Aging
Current
1-30 DPD
31-60 DPD
61-90 DPD
91-120 DOD
121-150 DPD
151-180 DPD
180+DPD
Total Outstanding
 
 
 
 
 
 
 
 
 



 
 
 
 
 
A/R Reconciliation / Difference:
 




--------------------------------------------------------------------------------



III. Eligible Receivables
 
 
 
(-)
(+)
 
 
Ending Balance
 
 
 
 
-
 
 
 
 
 
 
 
 
 
 
 
 
Less:
Defaulted Receivables (121+ DPD)
 
 
 
 
 
 
Delinquent Receivables (91-120 DPD)
 
 
 
 
 
 
Bankrupt and Litigation (0-90 DPD)
 
 
 
 
 
 
Other Ineligible Receivables (0-90 DPD)
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Ineligible Receivables
 
 
-
 
 
 
 
 
 
 
 
 
 
 
 
Eligible Receivables
 
 
 
-
 

--------------------------------------------------------------------------------



Exhibit F - 2





--------------------------------------------------------------------------------





IV. Obligor Concentrations
 
Agency Concentrations (0-90 DPD)
Outstanding Receivables
Concentration Limit (%)
Concentration Limit ($)
Excess Receivables
1


 
 
 
 
-
2


 
 
 
 
-
3


 
 
 
 
-
4


 
 
 
 
-
5


 
 
 
 
-
6


 
 
 
 
-
7


 
 
 
 
-
8


 
 
 
 
-
9


 
 
 
 
-
10


 
 
 
 
-
 
 
 
 
 
 
 
Total Excess Concentration
 
 
 
-



 
Advertiser Concentrations (0-90 DPD)
Outstanding Receivables
Concentration Limit (%)
Concentration Limit ($)
Excess Receivables
1


 
 
 
 
-
2


 
 
 
 
-
3


 
 
 
 
-
4


 
 
 
 
-
5


 
 
 
 
-
6


 
 
 
 
-
7


 
 
 
 
-
8


 
 
 
 
-
9


 
 
 
 
-
10


 
 
 
 
-
 
 
 
 
 
 
 
Total Excess Concentration
 
 
 
-

--------------------------------------------------------------------------------

V. Net Pool Balance / Borrowing Base
 
 
(-)
(+)
 
 
Eligible Receivables
 
 
 
 
-
 
 
 
 
 
 
 
 
 
 
 
 
Less:
Foreign Excess (+5% of Eligible Recv)
 
 
 
 
 
 
Government Excess (+5% of Eligible Recv)
 
 
 
 
 
 
Excess Agency Concentration (0-90 DPD)
 
 
 
 
 
 
Excess Advertiser Concentration (0-90 DPD)
 
 
 
 
 
 
Unperformed Receivables Excess (+30% of Eligible Recv)
 
 
 
 
 
 
 
 
 
 
 
 
 
Net Pool Balance
 
 
 
-
 

--------------------------------------------------------------------------------





Exhibit F - 3





--------------------------------------------------------------------------------





VI. Reserve Calculations
 
Current Month
 
 
 
6/30/2017
 
LOSS RESERVE
 
 
 
Sales during the Month of January, 2017
 
 
Default Proxy (121-150 DPD + W/O
 
 
Loss Ratio
 
 
 
3-m Avg. Loss Ratio
 
 
 
Peak Loss Ratio
 
 
 
Loss Horizon Ratio (LHR)
 
 
 
Loss Percentage
 
 
 
Loss Reserve Floor
 
 
 
 
 
 
 
DILUTION RESERVE
 
 
 
Sales during the current month
 
 
 
Dilution
 
 
 
Dilution Ratio (DR)
 
 
 
3M Average Dilution Ratio
 
 
 
Adjusted Dilution Ratio (12M Average of DR)
 
 
 
Dilution Spike (12M high of DR)
 
 
 
Dilution Volatility Ratio (for DRF)
 
 
 
Dilution Horizon Ratio
 
 
 
Dynamic Dilution Reserve
 
 
 
Dilution Reserve Floor
 
 
 
 
 
 
 
YIELD & SERVICER RESERVE
 
 
 
Days Sales Outstanding (DSO)
 
 
 
Base Rate
 
 
 
Servicing Fee
 
 
 
 
 
 
 
Yield Reserve Percentage
 
 
 
Yield Reserve Amount
 
 
 
Servicing Fee Reserve Amount
 
 
 
 
 
 
 
REQUIRED RESERVES
 
 
 
Loss & Dilution Reserve Floor
 
 
 
Loss & Dilution Dynamic Reserve
 
 
 
Greater of Floor & Dynamic
 
 
 
Total Reserve Amount (incl. Yield/Svc)
 
 
 
 
 
 
 
 
 
 
 
Net Pool Balance
 
 
 
 
 
 
 
Less: Total Reserves
0


 
 
 
 
 
 
Borrowing Base
 
 
 
 
 
 
 
Facility Limit
 
 
 
 
 
 
 
Maximum CP Available
 
 

--------------------------------------------------------------------------------





Exhibit F - 4





--------------------------------------------------------------------------------





VII. Compliance
Current Month
 
COMPLIANCE TEST
6/30/2017
Compliance
 
Is the 3-month rolling average Default Ratio less than 6.75%?
 
 
 
Is the 3-month rolling average Dilution Ratio less than 8.50%?
 
 
 
Is the 3-month rolling average Delinquency less than 4.00%?
 
 
 
Is the 3-month rolling average DSO less than 75.00?
 
 

--------------------------------------------------------------------------------





The undersigned hereby represents and warrants that the foregoing is a true and
accurate accounting with respect to outstanding
receivables as of June 30, 2017 is in accordance with the Loan Security
Agreement and that all representations
and warranties related to such Agreement are restated and reaffirmed.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature:
 
Date:
 
Name:
 
 
 
Title:
 
 
 

--------------------------------------------------------------------------------





Exhibit F - 5





--------------------------------------------------------------------------------






EXHIBIT G
Form of Compliance Certificate




To: The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Administrative
Agent
This Compliance Certificate is furnished pursuant to that certain Receivables
Purchase Agreement, dated as of June 30, 2017 among Outfront Media Receivables
LLC (the “Seller”), Outfront Media LLC, as Servicer (the “Servicer”), the
Purchasers party thereto, the Group Agents party thereto and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Administrative Agent (in such
capacity, the “Administrative Agent”) (as amended, supplemented or otherwise
modified from time to time, the “Agreement”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to them in the
Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected ________________of the Servicer.
2.    I have reviewed the terms of the Agreement and each of the other
Transaction Documents and I have made, or have caused to be made under my
supervision, a detailed review of the transactions and condition of the Seller
during the accounting period covered by the attached financial statements.
3.    The examinations described in paragraph 2 above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Event of Termination or an Unmatured Event of Termination, as each such term
is defined under the Agreement, during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate[, except as set forth in paragraph 5 below].
4.    Schedule I attached hereto sets forth financial statements of the Parent
and its Subsidiaries for the period referenced on such Schedule I.
[5.    Described below are the exceptions, if any, to paragraph 3 above by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which Seller has taken, is taking, or
proposes to take with respect to each such condition or event:]


Exhibit G-1

--------------------------------------------------------------------------------







The foregoing certifications are made and delivered this ______ day of
___________________, 20___.


OUTFRONT MEDIA RECEIVABLES LLC




By:    
Name:
Title:






Exhibit G-2

--------------------------------------------------------------------------------








SCHEDULE I TO COMPLIANCE CERTIFICATE


This schedule relates to the month ended: __________________.
A.    Schedule of Compliance as of ______________, 20__ with Section 8.05(a) of
the Agreement. Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.
B.    The following financial statements of the Parent and its Subsidiaries for
the period ending on ______________, 20__, are attached hereto:










Exhibit G-3



--------------------------------------------------------------------------------






SCHEDULE I
Commitments

Party
Capacity
Commitment
BTMU
Committed Purchaser
$100,000,000









Schedule I-1



--------------------------------------------------------------------------------






SCHEDULE II
Lock-Box Accounts and Lock-Box Banks


Lock-Box Account Bank
Lock-Box Account Number
JPMorgan Chase Bank, N.A.
323662021









Schedule II-1



--------------------------------------------------------------------------------






SCHEDULE III
Notice Addresses


(A)    in the case of the Seller, at the following address:
c/o OUTFRONT Media Inc.
405 Lexington Avenue, 17th Floor
New York, New York 10174
Attention: General Counsel; Chief Financial Officer
Tel: (212) 297-6400
Fax: (212) 297-6552
Email: richard.sauer@outfrontmedia.com; don.shassian@outfrontmedia.com
(B)    in the case of the Servicer, at the following address:
c/o OUTFRONT Media Inc.
405 Lexington Avenue, 17th Floor
New York, New York 10174
Attention: General Counsel; Chief Financial Officer
Tel: (212) 297-6400
Fax: (212) 297-6552
Email:richard.sauer@outfrontmedia.com; don.shassian@outfrontmedia.com
(C)    in the case of the Administrative Agent, at the following address:
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
1221 Avenue of the Americas
New York, NY 10020
Attention: Securitization Group
Email: securitization_reporting@us.mufg.jp
(D)    in the case of any other Person, at the address for such Person specified
in the other Transaction Documents; in each case, or at such other address as
shall be designated by such Person in a written notice to the other parties to
this Agreement.




Schedule III-1



--------------------------------------------------------------------------------






SCHEDULE 7.01(l)
UCC Details


Legal Name: Outfront Media Receivables LLC
Other Names: None.
Jurisdiction of Organization: Delaware
Organizational Identification Number: 6362568
FEIN: 46-4494703
Chief Executive Office / Principal Place of Business: 405 Lexington Avenue, 17th
Floor
                             New York, NY 10174
Records Location: 405 Lexington Avenue, 17th Floor
         New York, NY 10174







Schedule 7.01(l)-1



--------------------------------------------------------------------------------






SCHEDULE 8.04(f)
Location of Records




Chief Executive Office / Principal Place of Business: 405 Lexington Avenue, 17th
Floor
                             New York, NY 10174
Records Location: 405 Lexington Avenue, 17th Floor
         New York, NY 10174


Schedule 8.04(f)-1

